Exhibit 10.2


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


REFORMED MASTER SERVICES AGREEMENT


This Master Services Agreement (“Agreement”) is entered into by and between
Alarm.com Incorporated (“Alarm.com”), a Delaware corporation with its principal
place of business at 8281 Greensboro Drive, Suite 100, McLean, Virginia 22102,
and ADT LLC, a Delaware limited liability company with a principal place of
business at 1501 Yamato Road, Boca Raton, FL 33431 (collectively with its
Affiliates, “ADT”), effective as of August 19, 2016 (“Effective Date”), and
supersedes (1) the Master Services Agreement between the parties dated December
1, 2014, as amended, and (2) the Master Services Agreement between ADT and
iControl Networks, Inc. dated December 17, 2008, as amended (“iControl MSA”),
which will be transferred to Alarm.com upon closing of the transactions set
forth in the Asset Purchase Agreement between iControl and certain affiliates of
Alarm.com dated June 23, 2016 (“APA”).


INTRODUCTION


ADT sells residential and/or commercial security, monitoring, automation, or
structured wiring products. ADT, for itself and for ADT Dealers, wishes to sell
Alarm.com Services (as defined in Section 2.1) to ADT’s existing or prospective
end-user customers. Alarm.com wishes to authorize ADT and ADT Dealers to sell
Alarm.com Services to ADT’s customers for use with products that enable such use
(“Alarm.com-ready Products”). Accordingly, for good and valuable consideration,
the receipt and sufficiency of which each party acknowledges, the parties
acknowledge and agree as follows:


1.    DEFINITIONS


Unless otherwise specifically provided, and in addition to the other defined
terms set forth herein, the following terms will have the meanings set forth
below:


“ADT Canopy” shall mean ADT’s providing of central station monitoring as a
service to customers through a third party device, current known as “Canopy,”
“ADT Canopy” and/or “Secured by ADT.” Canopy shall also include the hardware and
software provided for self-contained camera and automation systems to be offered
by LG Products, Ltd., currently known as “LG Smart Security.”


“ADT Customer Data” is all information regarding any of ADT’s current or
prospective customers (individually or in the aggregate), including all
information regarding such customer’s use of the Alarm.com Services, as may be
generated during the operation thereof. For greater certainty, Personal
Information and Personal Sensitive Information (each as defined in Exhibit B to
Schedule 3) about such customers is included in the definition of ADT Customer
Data.


“ADT Data” means all Confidential Information, including ADT Customer Data,
entered into, stored in, and/or processed by any Information Processing Systems
of Alarm.com that is: (i) data supporting or derived from the provision of the
Alarm.com Services to Subscribers, or (ii) relating to ADT, ADT’s Affiliates,
ADT’s Subscribers, or ADT Dealers, and information derived from such
information, including as stored in or processed through the Alarm.com’s
equipment, software or network environment.


“ADT Dealer” means independent contractors who (1) have been authorized by ADT
pursuant to a sublicense to offer and/or install, to offer and/or install
Alarm.com Services and to use and access the Alarm.com Services for the purposes
of selling, installing, and/or supporting such Alarm.com Services to ADT’s
existing and prospective end-user customers within the Territory; (2) have
entered into a contract with Alarm.com to provide the Alarm.com Services in
accordance with the terms and conditions of this Agreement, and (3) have entered
into an ADT authorized dealer agreement, or other similar agreement, with ADT.




1

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


“Affiliate” means any Person that, directly or indirectly, owns or controls, is
owned or controlled by, or is under common ownership or control with, a party.
For clarity, ADT’s Affiliates include, but are not limited to, the
commonly-owned Protection One, ASG and Vintage Security businesses.


“Alarm.com Interface” means the Alarm.com customer website (“Customer Website”)
and any other Alarm.com Interface, including applications for mobile devices,
which Alarm.com may use to provide the Alarm.com Services. The Customer Website,
currently at www.alarm.com, is designed for access by Subscribers.


“Alarm.com Terms” shall have the meaning set forth in Section 3.5.


“Applicable Law” shall have the meaning set forth in Section 3.4.


“Asserting ADT Party” shall have the meaning set forth in Section 1.8 of
Schedule 4.


"Bulk Account Acquisition" shall mean ADT's acquisition of a group of accounts
for Alarm.com Services from any entity that is an Alarm.com Dealer (either
directly or through acquisition of such entity itself), which accounts become
Subscribers under this Agreement and subject to the pricing terms set forth in
Schedule 2.


“Canopy Covenant Against Enforcement” shall have the meaning set forth in
Section 3.7 of this Agreement.


“[***]” means [***].


“[***]Customers” means any and all direct or indirect, and past, current or
future purchasers or licensees of any [***] Product(s), including distributors,
dealers, resellers, end-users, retailers, service providers, maintenance and
support services providers or other purchasers of any [***] Product(s).


“[***] Made Product(s)” means any and all products, or parts or components
thereof, made, used, sold, offered for sale or imported by [***] or any of its
Affiliates, or having been made for [***] or any of its Affiliates, worldwide,
including any and all services related to those products, or parts or components
thereof.


“[***] Parties” means [***] and any of its Affiliates, licensees and/or
indemnities, including any Customers.


“[***] Product(s)” means [***] Made Products and [***] System Products.


“[***] System Products” means any and all products, or parts or components
thereof, worldwide, used in a system that is managed by, incorporates, or
otherwise utilizes (directly or indirectly) any [***] Made Product, including
any and all services related to those products, or parts or components thereof.


“Connect Platform” means the iControl Products as originally defined and
provided under the iControl MSA, as acquired by Alarm.com pursuant to the APA,
and as now provided to ADT under this Agreement.


“Divested Patents” means (a) United States Patent Nos. [***], [***], [***],
[***], [***], [***], [***], [***], [***], [***], [***], [***], [***], [***],
[***], [***], [***], and [***]; (b) United States Patent Application Nos. [***]
and [***]; and (c) European Patent Application No. [***].




2

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


“Documentation” means the specifications and functional requirements published
by Alarm.com for the Alarm.com Services and provided to ADT in either
electronic, online help files or hard copy format. Marketing materials shall not
be considered Documentation hereunder.


“Field” means the field of home/business security or automation.


“Governmental Authority” means any transnational, domestic or foreign federal,
state or local, governmental authority, department, court, agency or official,
including any political subdivision thereof.
“Person” means any natural or legal person or association of natural or legal
persons, whether or not having a separate legal identity, including any
individual, corporation, limited liability company, or partnership.


“Personnel” means the employees, contractors and other personnel of a party who
perform the obligations of such party under this Agreement.


“Post-Termination Covenant Against Enforcement” shall have the meaning set forth
in Section 1.7 of Schedule 4.


“Proceeding” means any action, claim, lawsuit, litigation, proceeding, inquiry,
or arbitration (in each case, whether civil, criminal or administrative) by or
before any Governmental Authority.


“Provider” means any third party with access to ADT Data by, through or under
Alarm.com including sub-contractors and sub-subcontractors of whatever tier.


“Products” means the Alarm.com-ready Products, the Third Party Products, and the
ADT Custom Products.


“Subscriber” means an end-user customer (a) who has one or more
properly-installed Alarm.com-ready Products, (b) who has entered into a
Subscription Agreement with an ADT Dealer, ADT, or an ADT Affiliate that
includes the Alarm.com Terms, and (c) whose account has been activated using the
ADT Website (as defined in Section 4.2).


“Subscription Agreement” means an enforceable, written agreement between ADT or
an ADT Dealer and a Subscriber pursuant to which such Subscriber has agreed to
subscribe to one or more of the Alarm.com Services sold by ADT, or an ADT
Dealer.


“Supporting Canopy Partner means any third party from whom ADT purchases,
licenses, or otherwise integrates technology and/or services specifically for
the operation and use of ADT Canopy.


“Territory” means the United States, United States territories (i.e., American
Samoa, Guam, Northern Mariana Islands, Puerto Rico and U.S. Virgin Islands) and
Canada.


“Third Party Product” means any product manufactured or created by a third party
(e.g., door lock) that is integrated with the Alarm.com Services or an
Alarm.com-ready Product pursuant to this Agreement.


2.     DESCRIPTION OF SERVICES


2.1     “Alarm.com Services” means the services that Alarm.com provides to
Subscribers, during the Term, pursuant to the terms and conditions of this
Agreement as further set forth in Schedule 2 (Pricing) attached hereto. As used
in this Agreement, the Alarm.com Services also includes the Connect Platform and
any other platform offered by Alarm.com, except as otherwise set forth in this
Agreement. Such services include, but are not limited to, the following service
offerings: (a) the enabling of wireless, wired, or dual-path transmission of
data from a security system at a Subscriber’s premises to the Alarm.com Network
Operations Center (“NOC”), (b) hosting of such data in the NOC, (c) remote
access to such data via an Alarm.com Interface, (d) remote control of the
security system and any associated home automation services via an Alarm.com
Interface, (e) personalized event-driven text and e-mail notifications managed
by Subscribers via an Alarm.com Interface, and (f) forwarding of alarm
notifications to a supported central station. Notwithstanding anything to the
contrary in this Agreement, Alarm.com shall have the right to add, delete,
change, or terminate service offerings that are part of the Alarm.com Services
at any time, provided, however, that any such change that could reasonably be
expected to (i) materially and adversely impact the quality or scope of the
Alarm.com Services or (ii) materially and adversely affect Subscribers using the
Alarm.com Services, shall be subject to the prior consent of ADT (in the manner
set forth in Schedule 6).


3

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




2.2     Alarm.com may, at its option, combine service offerings into packages,
including packages described as “Wireless Signal Forwarding,” designed to
communicate alarm signals from a Subscriber’s premises to a supported central
station, “Basic Interactive,” an interactive service designed to allow the
Subscriber to monitor the Subscriber’s premises using an Alarm.com Interface,
and “Advanced Interactive,” which includes normal activity monitoring on
specific system sensors. Subject to Alarm.com’s advance written approval, ADT
will also be permitted to request customized packages based on the features
described in Schedule 2.


3.     ADT’s RIGHTS AND RESPONSIBILITIES


3.1     Subject to the terms and conditions of this Agreement and compliance
therewith, Alarm.com grants ADT and its Affiliates a limited, non-exclusive,
non-transferable right, during the Term and as needed during the period of
Transition Services, to market, sell, install, support, and service Alarm.com
Services and Alarm.com-ready Products to ADT’s existing and prospective
Subscribers within the Territory. ADT shall have the right to use any portion of
the Documentation as necessary to (i) provide support to Subscribers with
respect to the Alarm.com Services and Alarm.com-ready Products, (ii) incorporate
such Documentation into written end-user training or marketing materials
prepared by ADT (or by a third-party for ADT), and (iii) to prepare, use,
reproduce, and distribute Documentation.


3.2    Subject to the terms and conditions of this Agreement and compliance
therewith, ADT shall have the right to provide to each ADT Dealer a limited,
non-exclusive, non-transferable right, during the Term, to market, sell,
install, support, and service Alarm.com Services to ADT’s existing and
prospective end-user customers within the Territory. ADT shall have no liability
for any actions by ADT Dealers, in particular any breach by such ADT Dealers of
their direct agreement with Alarm.com, which shall contain terms and conditions
subject to, and not inconsistent with, the terms of this Agreement. To the
extent that there is any conflict between the terms of such direct agreement
between Alarm.com and an ADT Dealer and this Agreement, the terms of this
Agreement shall prevail.


3.3     Each party represents and warrants that it has and will maintain
throughout the Term all necessary experience, skills, facilities, Personnel,
permission, permits, and licenses, including whatever permission, permits, or
licenses may be necessary from any local, state, or federal government agency or
other public or private authority, to perform any activity required or permitted
by this Agreement, including the sale of any Alarm.com Services and the sale or
installation of any Alarm.com-ready Product. Activities required by this
Agreement shall include the following:


(a) For any Alarm.com-ready Product sold or installed by ADT or an ADT Dealer,
ADT or such ADT Dealer shall be solely responsible for providing the
Alarm.com-ready Product to Subscribers and for all sales, installation, and
associated activities, including billing and collecting from Subscribers, and
shall bear all costs and expenses thereof.


4

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(b) For any Alarm.com Services sold by ADT or an ADT Dealer, ADT or such ADT
Dealer shall be solely responsible for all sales and associated activities,
including billing and collecting from Subscribers, and ADT shall bear all costs
and expenses thereof.


(c) The parties shall cooperate in good faith in the performance of quality
assurance and testing procedures for the Alarm.com Services and any
Alarm.com-ready Product. Each party shall bear its own costs and expenses in
connection with such cooperation.


3.4    In all activities required or permitted by this Agreement, each party
shall comply with all applicable federal, state, and local laws, rules,
regulations, and orders, including both statutory and common law (all the
foregoing, cumulatively, “Applicable Law”). Neither party shall, by act or
omission, misrepresent Alarm.com Services or any Alarm.com-ready Product or
mislead any Person concerning any of the foregoing. Nor shall either party make
any claims, representations, or warranties in connection with the other’s
products or services, or any other claims, representations, or warranties
purportedly on behalf of the other party, except if and to the extent expressly
authorized in advance in writing by that party.
 
3.5     Notwithstanding anything to the contrary in this Agreement, ADT shall
not activate any Alarm.com Services or any Alarm.com-ready Product unless (a)
ADT has determined from printed or interactive written information provided by
Alarm.com that the location or locations at which such Alarm.com Services will
be used and at which such Alarm.com-ready Product will be located are within an
area of wireless telemetry coverage in which Alarm.com Services are available
(if wireless is used as the primary data communication path as recommended), and
(b) ADT or the applicable ADT Dealer has entered into a Subscription Agreement
with the end user customer for all Alarm.com Services and Alarm.com-ready
Products being sold to or installed for such customer, which such Subscription
Agreement contains all the terms and conditions in Schedule 1 (the “Alarm.com
Terms”) and no terms or conditions that are inconsistent with the Alarm.com
Terms or otherwise inconsistent with this Agreement. The Alarm.com Terms
included with this Agreement shall appear in the Subscription Agreement as
stated. ADT acknowledges and agrees that Alarm.com is an intended third party
beneficiary of the Subscription Agreement and that Alarm.com is entitled in its
own right to require due performance of the Alarm.com Terms by Subscribers and
accordingly has independent rights of enforcement in regard thereto. ADT shall
cooperate with Alarm.com in any enforcement of such Alarm.com Terms by
Alarm.com.


3.6     Subject to and conditioned upon Alarm.com achieving Parity (as defined
in Section 3.11 of Schedule 6) by the end of the third year of the Initial Term
and for so long as Alarm.com maintains Parity thereafter, ADT shall exclusively
use the Alarm.com Services for all of ADT's professionally installed residential
interactive security, automation and video service offerings (for existing and
new customers with those services) for the Initial Term; provided that this
exclusivity shall not extend to (i) ADT Canopy; and (ii) ADT’s acquisition of
any customer account already using a platform other than the Alarm.com Services.


3.7     [***] to Section [***] of Schedule [***], Alarm.com shall not, either
during the Term or after termination of this Agreement, enforce any patent that
is presently or hereafter owned by, controlled by, or exclusively licensed to
Alarm.com, against ADT, its Affiliates, ADT Dealers, and/or its Subscribers for
making or having made, using, selling or importing any technology and/or service
used with ADT Canopy, or against any Supporting Canopy Partner to the extent
such technology and/or service is used by ADT to provide ADT Canopy (“Canopy
Covenant Against Enforcement”); provided however that the Canopy Covenant
Against Enforcement shall terminate if Alarm.com terminates this Agreement under
Section 1.3 of Schedule 4. For clarity, the Canopy Covenant Against Enforcement
shall not preclude Alarm.com from pursuing a claim of infringement against any
third party other than claims directly related to ADT Canopy pursuant to the
immediately preceding sentence.




5

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


4.     ALARM.COM RIGHTS AND RESPONSIBILITIES


4.1    Subject to the terms and conditions of this Agreement and the parties’
compliance therewith, when ADT or an ADT Dealer sells Alarm.com Services to a
customer, and such customer executes a Subscription Agreement and becomes a
Subscriber, Alarm.com shall be responsible, as between the parties to this
Agreement, for using commercially reasonable efforts to provide the Alarm.com
Services to such Subscriber during the Term as provided in this Agreement.


4.2     Alarm.com shall, during the Term, permit ADT and the ADT Dealers to
access a website for ADT and the ADT Dealers to activate and support Subscribers
in connection with the Subscribers’ use of the Alarm.com Services (“ADT
Website”), subject to availability and in accordance with Alarm.com’s terms of
use and this Agreement.


4.3     Alarm.com shall, at all times, have control over the design,
development, management, operation, and maintenance of Alarm.com Services as set
forth in this Agreement.


4.4     Alarm.com’s privacy policies and procedures are viewable, during the
Term, at Alarm.com’s Customer Website, currently at www.alarm.com, and are
subject to change in accordance with their terms.


4.5     The availability of Alarm.com Services is limited to areas of available
wireless telemetry coverage. Alarm.com Services are also subject to transmission
limitations caused by atmospheric or topographical conditions or other causes.


4.6     When this Agreement becomes effective, the parties shall mutually agree
on any press release or other public statement regarding the relationship
between the parties and this Agreement. Neither party may issue any press
release related to this Agreement without the prior written consent of the
other. Except as required by Applicable Law, neither party shall, without the
written consent of the other party, in any manner disclose the fact that
Alarm.com has furnished or contracted to furnish to ADT the Alarm.com Services
and Alarm.com-ready Products, and neither party shall use the name, trade name
or trademarks of the other party or its Affiliates in any manner in any of its
advertising or marketing literature, customer lists, web sites, press releases
or any other document or communication (in electronic or paper form) without the
express prior written authorization of the other party’s marketing department.


5.     CUSTOMER SERVICE AND TECHNICAL SUPPORT


5.1     Alarm.com or one or more of its Providers shall provide Dealer Technical
Support (as defined below) to ADT during the Term, at no additional cost to ADT,
for Alarm.com Services that are provided to Subscribers, between the hours of
9:00 A.M. to 9:00 P.M. EST/EDT, Monday through Friday, 10:00 A.M. to 7:00 P.M.
EST/EDT on Saturdays (excluding holidays recognized by Alarm.com), subject to
scheduled or unscheduled interruptions because of outages in Alarm.com’s support
systems or otherwise. “Dealer Technical Support” means Alarm.com’s commercially
reasonable efforts, in accordance with Alarm.com’s then-current technical
support policies, to provide ADT a status resolution recommendation for reported
technical problems within four (4) business hours following the initial report,
provided that this definition of Dealer Technical Support and Alarm.com’s
associated policies are subject to change by Alarm.com.


5.2 ADT shall provide all front line customer service and technical support for
the Alarm.com Services and Alarm.com-ready Products to its Subscribers.
Depending on then-current Alarm.com service offerings and procedures, and
subject to availability, ADT employees designated in writing by ADT for access
to the ADT Website will receive secure logins and will be able to create and
view accounts for Subscribers who are entitled to use Alarm.com Services and
access troubleshooting information made available by Alarm.com relating to
end-user customer issues, provided that Alarm.com shall have the right to
suspend or terminate access to the ADT Website by an ADT employee in the event
of a violation by such ADT employee of Alarm.com’s terms of use or this
Agreement. ADT may designate a reasonable number of ADT employees who will have
such access, subject to Alarm.com' consent which shall not be unreasonably
withheld.




6

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


5.3    The parties further agree to the terms contained in Schedule 3 (Support,
Security & Access) attached hereto.


6.     FEES, BILLING, PAYMENT, AND TAXES


6.1     ADT shall pay Alarm.com the fees set forth in Schedule 2 for Alarm.com
Services, the Alarm.com-ready Products and any other amounts payable to
Alarm.com pursuant to this Agreement (“Fees”). ADT shall determine, in its sole
discretion, the prices at which it sells Alarm.com Services to Subscribers. For
the avoidance of doubt, ADT shall pay Alarm.com all Fees for Alarm.com Services
and any other amounts due Alarm.com without regard to whether ADT collects fees
for such Alarm.com Services or other amounts from Subscribers. All Fees and
payments provided for in this Agreement shall be in U.S. Dollars. Except as
expressly set forth in this Agreement or an applicable SOW, all costs and
expenses are included in the Fees and, and no additional amounts shall be
charged to or reimbursed by ADT.


6.2    ADT shall pay Alarm.com the monthly service charge set forth in Schedule
2 (or as set forth in Schedule 7 for the Connect Platform) for each Subscriber
using or having access to Alarm.com Services, beginning on the date on which
such Subscriber’s account for Alarm.com Services is activated. If, in any
quarter, ADT creates more than [***] gross new Subscribers for Alarm.com
Services, and the total number of Subscribers exceeds [***], then ADT will be
entitled to a [***] for Alarm.com Services during the subsequent quarter. If, in
any quarter, ADT creates more than [***] gross new Subscribers for Alarm.com
Services, and the total number of Subscribers exceeds [***], then ADT will be
entitled to a [***] for Alarm.com Services in the subsequent quarter. If, in any
quarter, ADT creates more than [***] gross new Subscribers for the Alarm.com
Services, and the total number of Subscribers exceeds [***], then ADT will be
entitled to a [***] for Alarm.com Services in the subsequent quarter. If, in any
quarter, ADT creates more than [***] gross new Subscribers for the Alarm.com
Services, and the total number of Subscribers for Alarm.com Services exceeds
[***], then ADT will be entitled to a [***] for Alarm.com Services in the
subsequent quarter.


6.3     If the date on which the Subscriber’s account is activated is not the
first day of a calendar month, the monthly service charge for the first partial
month in which Alarm.com Services are provided will be pro-rated and billed, and
shall be paid, in the first billing cycle after the Subscriber’s account has
been activated. The final month in which Alarm.com Services are provided shall
be paid in full by ADT, and no refunds will be issued should the account be
terminated mid-month. Service plan changes that result in a higher monthly
service charge will be billed, and shall be paid, in arrears during the next
billing cycle. Service plan changes that result in a lower monthly service
charge will become effective in the subsequent month and will not be pro-rated
during the month in which the change is made.


6.4    At or after the end of each calendar month, Alarm.com will send an
invoice to ADT reflecting Subscriber accounts for Alarm.com Services as of the
last day of such month, along with a statement of the Fees and other amounts due
Alarm.com. Such invoice will display the Subscriber account, the service plan
name, the service plan cost, and prorated charges for new accounts.


6.5     ADT shall remit payment to Alarm.com for the total amount of any
undisputed Fees set forth in the invoice, in full, within thirty (30) days after
the date of the invoice. Payment shall be deemed overdue if any undisputed
amount remains unpaid thereafter. Any undisputed amount payable by ADT hereunder
which remains unpaid after the due date shall be subject to a late charge equal
to [***] percent ([***]%) per month or the highest legally-allowable rate,
whichever is lower, from the due date until Alarm.com receives full payment. ADT
shall have the right to withhold payment of any amount due to Alarm.com that ADT
disputes in good faith, which shall not constitute a material breach of ADT’s
payment obligations under this Agreement. With respect to any undisputed amount
that should be reimbursed to ADT or is otherwise payable to ADT pursuant to this
Agreement, ADT may deduct the entire amount owed to it against the Fees or
against the expenses owed by ADT to Alarm.com under subsequent invoices issued
by Alarm.com in connection with this Agreement. The parties shall attempt in
good faith to resolve such payment disputes in accordance with Section 11.2
below or Alarm.com will have the option to allow ADT to audit Alarm.com’s
records relevant to such payment dispute. Any such audit shall be conducted
during Alarm.com’s regular business hours and shall not unreasonably interfere
with Alarm.com’s business activities. Any unused credits against future payments
owed to ADT pursuant to Exhibit A of Schedule 3 shall be paid to ADT within
thirty (30) days after the termination or expiration of this Agreement. If the
resolution of such a dispute under Section 11.2 determines that ADT is owed any
unused credits against future payments, ADT can apply such amounts against
subsequent invoices issued by Alarm.com. The making of any payment or payments
by, on the behalf of, ADT shall not imply ADT’s acceptance of such items or the
waiver of any warranties or requirements of, or rights to make any claims under
this Agreement.




7

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


6.6 Alarm.com shall have the right to increase these Fees only [***] during the
Initial Term (and thereafter [***] per each Renewal Term), by the [***] of (a)
[***] percent ([***]%) over the immediately preceding Term’s Fees, or (b) the
percentage change in the Consumer Price Index (All Urban Consumers) during the
immediately preceding year; provided, however, that the Fees are subject to
change at any time by Alarm.com upon sixty (60) days advance written notice to
reflect verifiable, extra-ordinary third party cost increases in providing the
Alarm.com Services and/or Alarm.com-ready Products directly incurred by
Alarm.com in the production or fulfillment of orders for the Alarm.com-ready
Products or in providing the Alarm.com Services that are outside of the control
Alarm.com (e.g., increases in wireless carrier charges cumulatively during the
Term in excess of [***]%, taxes and government or regulatory surcharges
specifically relating to the Alarm.com Services, shortages of raw materials,
significant changes in Applicable Laws, material changes in transport,
import/export costs, and the like) provided the Alarm.com provides ADT with
commercially reasonable evidence thereof.


6.7    [***].


6.8    ADT shall be solely responsible for collection and payment of all sales,
use, and other taxes or fees associated with the sale by ADT or use by
Subscribers of Alarm.com Services or any Alarm.com-ready Product. ADT
acknowledges that Alarm.com is a wholesaler of goods and services and does not
collect sales or use tax on behalf of ADT. Alarm.com shall be solely responsible
for the payment of all other taxes relating to Alarm.com’s net income or gross
revenues, including without limitation sales or use tax, value added tax,
tariff, duty or any other similar tax imposed on Alarm.com with respect to any
labor, equipment, materials, goods or services acquired, used or consumed by
Alarm.com in providing the Alarm.com Services and Alarm.com-ready Products to
ADT under this Agreement. ADT shall not be obligated to pay any penalties,
interest, or late charges to the extent that they are imposed as a result of
Alarm.com’s failure to remit such taxes to the taxing authority on a timely
basis.


7.     TERM AND TERMINATION


7.1    The term of this Agreement (“Term”) shall begin on the Effective Date and
end on the date of expiration or termination of the Agreement, whichever occurs
first. Unless terminated in accordance with Schedule 2 (Pricing) or Schedule 4
(Termination & Transition Services), this Agreement shall remain in effect for
an initial term of five (5) years (“Initial Term”) and for subsequent renewal
terms of one (1) year each (each a “Renewal Term”), unless either party provides
written notice of non-renewal at least one hundred eighty (180) days before a
Renewal Term would otherwise begin. If a party gives timely written notice of
non-renewal, the Agreement shall expire at the end of the then-current Initial
Term or Renewal Term.


7.2    Subject to Alarm.com continuing to perform all of its material
obligations under this Agreement (including but not limited to provide its
Support Services and complying with its pricing obligations), ADT agrees that if
the Agreement is not renewed at the end of the Initial Term by either party,
then for the first [***] ([***]) years from the end of the Initial Term, ADT
will not transition (and cease paying for) or voluntarily terminate Subscribers
in each year at a rate that is [***]; provided that under no circumstances shall
ADT be obligated to pay any fees for any Subscriber who terminates their
account, or whose account is otherwise involuntarily terminated (including but
not limited to through settlement, court action, or under Applicable Law). For
purposes of illustration, if the Agreement expires after the Initial Term on
June 30, 2021 [***].




8

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


7.3    Expiration or termination of this Agreement shall not relieve ADT’s
obligation to pay all Fees that are owed by ADT as of the date of expiration or
termination, nor shall such expiration or termination prevent Alarm.com from
pursuing other remedies available to it at law or in equity, including
injunctive relief. The following provisions shall survive expiration or
termination: Sections 6.1, 6.5, 6.8, 7.2, 7.3, 8, 9.2, 9.3, 9.4, 9.5, 9.6, 10
and 11.


7.4    The parties agree to the additional terms contained in Schedule 2
(Pricing), Schedule 4 (Termination & Transition Services), and Schedule 7
(Connect Platform Terms) attached hereto. For clarity, ADT’s failure to meet its
payment obligations as outlined in Section 6 shall be considered a material
breach subject to the cure provisions outlined in Schedule 4.


8.     INDEMNITY


8.1     Subject to Section 9.4 below (and, in regard to any Claims by
Subscribers, further subject to inclusion by ADT of the language set forth in
Schedule 1 in the Subscription Agreement approved for use by ADT and ADT
Dealers), Alarm.com shall defend, indemnify, and hold harmless ADT and its
Affiliates, and their directors, officers, employees and shareholders, and all
of their respective successors and permitted assigns (collectively, the “ADT
Indemnified Parties”), from and against any and all third party allegations,
suits, claims, actions, liabilities, losses, damages, costs and expenses
(including, but not limited to, interest, penalties, reasonable attorneys’ fees
and other expenses of litigation) and causes of action of whatsoever kind
(collectively referred to as “Claims”) which may be incurred by, asserted
against, or recoverable from any ADT Indemnified Party for the following:


(a) any and all Claims made by a third party based upon infringement or
misappropriation of any Intellectual Property Right (as defined in Schedule 6
attached hereto) by the Alarm.com Services and Alarm.com-ready Products
manufactured by (or for) Alarm.com and provided by Alarm.com under this
Agreement;


(b) damage to, destruction of, or loss of property (including ADT Customer Data)
or the injury to or death of any person arising out of or in connection with
Alarm.com’s negligent performance of its obligations hereunder, except for that
portion of such damage or loss that is caused by the negligence of the ADT
Indemnified Party;


(c) the negligent or wrongful acts or omissions of Alarm.com or its Personnel;


(d) any defect or deficiency in the design, material, or workmanship of any
Alarm.com Services and Alarm.com-ready Products manufactured by (or for)
Alarm.com and provided by Alarm.com under this Agreement (“Indemnified
Products”) that results in their failure to perform in all material respects
with the Documentation or which otherwise materially impairs the performance
thereof; and, in regard to any Third Party Products provided by Alarm.com under
this Agreement, Alarm.com shall so indemnify ADT to the extent of
indemnification obtained by Alarm.com from any applicable third party for such
Third Party Product;


(e) Alarm.com’s breach of any representation, warranty or covenant hereunder;
and


(f) Any material violation of any Applicable Law in the Territory by Alarm.com.


8.2    Notwithstanding Section 8.1, Alarm.com shall not be obligated to
indemnify any ADT Indemnified Parties to the extent of any infringement
liability for Claims arising from:




9

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(a) any portion of an ADT Custom Product (as defined in Schedule 6) that is not
also part of a product otherwise distributed by Alarm.com to, or used by
Alarm.com with, any third party, where but for its incorporation into the ADT
Custom Product, such Claims against an ADT Indemnified Party would not have
arisen;


(b) any ADT Custom Product, to the extent that such Claim is based on or caused
directly by the written specifications, designs and instructions provided by ADT
(or by ADT Dealers, ADT’s Affiliates, or agents at the direction of ADT) to
Alarm.com; provided, however, Alarm.com shall notify ADT if Alarm.com has reason
to believe or otherwise has knowledge that any such specification, design, or
instruction may result in a Claim;


(c) use of the Indemnified Products outside of their ordinary or intended
purposes contemplated by their Documentation or in a manner not otherwise
authorized by Alarm.com;


(d) use of an Indemnified Product in combination with anything not sold,
licensed, or otherwise provided by Alarm.com, unless (1) such use is an ordinary
or intended use contemplated by the Documentation (or was otherwise authorized
by Alarm.com in writing), or (2) but for the incorporation of the Indemnified
Product any resulting infringement would not occur;


(e) any alteration or modifications of an Indemnified Product made other than by
Alarm.com or its subcontractors other than as contemplated by the Documentation
(or was otherwise authorized by Alarm.com in writing);


(f) failure by ADT to use the latest updated version of, or substitute for, any
Indemnified Product provided by Alarm.com free of charge;


(g) use of an Indemnified Product in combination with other products where (1)
the infringement or misappropriation Claim is based on such combination, (2)
there would be no infringement or misappropriation but for such combination; and
(3) there is a commercially reasonable non-infringing use for the Indemnified
Product without modification.


(h) any Claim to the extent of which ADT has an obligation to indemnify an
Alarm.com Indemnified Party under Section 8.4 hereof.


(i) [***]; provided that under no circumstances shall this exception apply with
respect to the Alarm.com Services and Alarm.com-ready Products manufactured by
(or on behalf of) Alarm.com and provided by Alarm.com under this Agreement.


8.3    In addition to Alarm.com’s defense and indemnification obligations under
Section 8.1, if Alarm.com believes that a Claim is likely to result in a Claim
for infringement or misappropriation hereunder or a court of competent
jurisdiction enjoining an ADT Indemnified Party from offering, marketing, using,
selling, reselling or otherwise distributing any Indemnified Product, Alarm.com
shall in its discretion:


(a) modify the Indemnified Product so that it is no longer infringing, provided
the modified Indemnified Product shall have the same material functionality of
the original Indemnified Product; or


(b) obtain for the ADT Indemnified Parties the right or license to continue to
use and license the Indemnified Product.








10

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


SECTIONS 8.1(a) AND 8.3 STATE ADT’S EXCLUSIVE REMEDY FROM ALARM.COM FOR ANY
THIRD PARTY CLAIM OF INFRINGEMENT OR MISAPPROPRIATION OF ANY INTELLECTUAL
PROPERTY RIGHT.


8.4    Subject to Section 9.4 below, ADT shall defend, indemnify, and hold
harmless Alarm.com and its Affiliates, and their directors, officers, employees
and shareholders, and all of their respective successors and permitted assigns
(collectively, the “Alarm.com Indemnified Parties”), from and against any Claims
that may be incurred by, asserted against, or recoverable from any Alarm.com
Indemnified Party for the following:


(a) any and all Claims made by a third party based upon infringement or
misappropriation of any Intellectual Property Right by (i) a Third Party Product
requested to be integrated with an Indemnified Product to the extent of any
indemnification obtained by ADT from any applicable third party for such
product, and (ii) an ADT Custom Product to the extent that such Claim is
directly caused by the written specifications, designs and instructions for such
ADT Custom Product provided by ADT (or by, ADT Dealers, ADT’s Affiliates, or
agents at the direction of ADT);


(b) damage to, destruction of, or loss of property or the injury to or death of
any person arising out of or in connection with ADT’s negligent performance of
its obligations hereunder, except to the extent that such damage or loss is
caused by the negligence of any Alarm.com Indemnified Party;


(c) the negligent or wrongful acts or omissions of ADT or its Personnel;


(d) ADT’s breach of any representation, warranty or covenant hereunder; or


(e) any material violation of any Applicable Law by ADT in the Territory.


Notwithstanding the foregoing, ADT shall not be responsible for indemnifying the
Alarm.com Indemnified Parties for the acts or omissions of ADT Dealers who have
entered into a direct agreement with Alarm.com.


8.5    SECTION 8.4(a) STATES ALARM.COM’S EXCLUSIVE REMEDY FROM ADT FOR ANY THIRD
PARTY CLAIM OF INFRINGEMENT OR MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY
RIGHT.


8.6    The obligations of a party (the “Indemnifying Party”) to defend and to
indemnify the other party (the “Indemnified Party”) are subject to the
Indemnified Party providing the Indemnifying Party with: (i) prompt written
notice of the Claim for which it is entitled to indemnification, provided,
however, that the failure to provide such notice shall only release the
Indemnifying Party from its obligations solely to the extent the Indemnifying
Party shall have been materially prejudiced as a result of such failure, (ii)
exclusive control over the defense and settlement of such Claim, and (iii) at
the Indemnifying Party’s sole expense, reasonable information and assistance to
settle or defend any such Claim. Notwithstanding anything to the contrary
contained herein, in the event that an Indemnifying Party is unwilling or unable
to sufficiently defend a Claim, an Indemnified Party shall be entitled to assume
the defense of any Claim with respect to the Indemnified Party, upon written
notice to the Indemnifying Party pursuant to this Section 8.6, in which case the
Indemnifying Party shall not be relieved of its obligations under Section 8.1 or
8.4, as applicable. The Indemnifying Party will not enter into a settlement of a
Claim that involves a remedy other than the payment of money by the Indemnifying
Party without the consent of the Indemnified Party, which consent will not be
unreasonably withheld or delayed. Notwithstanding the foregoing, the Indemnified
Party shall have the right at its discretion and sole cost to be represented by
its own counsel and to participate in (but not control) the defense of any
action in which it or any of its Indemnified Parties is named as a party
defendant, and the Indemnified Party’s prior written approval will be required
for any settlement that reasonably can be expected to require a material
affirmative obligation of or result in any ongoing material liability to it or
any of its Indemnified Parties.




11

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


8.7    Prior to commencement of this Agreement, Alarm.com shall procure, and for
the Term of this Agreement shall maintain, at its sole cost and expense,
insurance of the following kinds and amounts, or in the amounts required by
Applicable Law, whichever is greater:


(a) Workers’ Compensation insurance prescribed by Applicable Law;


(b) Comprehensive automobile liability covering all vehicles that Alarm.com
owns, hires or leases in an amount not less than $2,000,000 (combined single
limit for bodily injury and property damage);


(c) Comprehensive General Liability (“CGL”) insurance including Contractual
Liability Coverage covering the contractual obligations accepted under this
section, with limits not less than $2,000,000 for each occurrence of bodily
injury, including death, and $2,000,000 for each occurrence of property damage;


(d) Employers Liability insurance with limits of at least $1,000,000 for each
accident, and


(e) Professional Liability Insurance (errors and omissions) with limits of
$2,000,000 for each occurrence.


The insurance policies set forth in this Section 8.7 will (i) name ADT as an
additional insured, including without limitation, with respect to third-party
claims or actions brought directly against Alarm.com or against ADT and
Alarm.com as co-defendants and arising out of this Agreement, (ii) include a
waiver of subrogation in favor of ADT, and (iii) be written as a primary policy
not contributing with any other coverage which ADT may carry. Alarm.com shall
provide ADT with certificates of insurance evidencing the required coverage,
concurrently with the execution of this Agreement and upon each renewal of such
policies thereafter, including a section that obligates the insurer to give ADT
at least thirty (30) days prior written notice of any material change or
cancellation of such policies. If said CGL policy is written on a “claims made”
basis instead of a “per occurrence” basis, Alarm.com shall arrange for adequate
time for reporting losses. Failure to provide contractual liability endorsement
coverage or adequate reporting time shall be at Alarm.com’s sole risk. The
insurance coverages and limits specified herein will not be construed in any way
as limits of liability or as constituting acceptance by ADT of responsibility
for Claims in excess of insurance coverages or limits. No acceptance and or
approval of any insurance by ADT shall be construed as relieving or excusing
Alarm.com from any liability or obligation imposed by the provisions of this
Agreement.


9.     WARRANTY, DISCLAIMERS, LIMITATIONS, EXCLUSIONS, AND INDEPENDENCE OF THE
PARTIES


9.1    The parties agree to the terms contained in Schedule 5 (Product Sourcing
& Warranty Terms) attached hereto in regard to the Alarm.com Products; and that
Alarm.com shall provide the Alarm.com Services in a professional and workmanlike
manner with due care and diligence, to those standards of quality as are
customary in Alarm.com’s industry, and in compliance with all applicable
Documentation.


9.2     EXCEPT FOR THE WARRANTIES EXPRESSLY GIVEN BY ALARM.COM IN THIS AGREEMENT
AND THE DOCUMENTATION, ALARM.COM MAKES NO OTHER REPRESENTATIONS, WARRANTIES, OR
CONDITIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE. ALARM.COM HEREBY
SPECIFICALLY DISCLAIMS ALL OTHER REPRESENTATIONS, WARRANTIES AND CONDITIONS,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING BUT NOT LIMITED TO THE
IMPLIED WARRANTIES AND CONDITIONS OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT
AND FITNESS FOR A PARTICULAR PURPOSE.






12

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


9.3     IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS AFFILIATES OR PROVIDERS OR
ADT DEALERS BE LIABLE UNDER THIS AGREEMENT FOR ANY LOSS OF USE, LOSS OF PROFITS,
INTERRUPTION OF BUSINESS, OR INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES OF ANY KIND, REGARDLESS OF THE FORM OF ACTION,
WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR NEGLIGENCE, OR OTHERWISE, EVEN IF
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF A
LIMITED REMEDY FAILS OF ITS ESSENTIAL PURPOSE OR IS DEEMED UNCONSCIONABLE. THE
EXCLUSION OF DAMAGES IN THIS SECTION 9.3 IS INDEPENDENT OF ANY AGREED REMEDY.


9.4     NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER FOR ANY AND ALL CLAIMS
UNDER THIS AGREEMENT SHALL EXCEED [***]. THE FOREGOING EXCLUSIONS OF AND
LIMITATIONS ON LIABILITY SHALL NOT APPLY TO (A) AMOUNTS PAYABLE IN RESPECT OF
INDEMNIFICATION FOR INFRINGEMENT CLAIMS UNDER ARTICLE 8, (B) DAMAGES ARISING
FROM OR RELATING TO (I) BREACHES OF THE CONFIDENTIALITY OR THE SECURITY
REQUIREMENTS SECTIONS OF THIS AGREEMENT, OR (II) MISAPPROPRIATION OF OR
NEGLIGENCE WITH RESPECT TO ADT CUSTOMER DATA, OR (III) A PARTY’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.


9.5     EACH PARTY EXPRESSLY UNDERSTANDS AND AGREES THAT IT HAS NO CONTRACTUAL
RELATIONSHIP WHATSOEVER WITH A WIRELESS SERVICE PROVIDER OR ITS AFFILIATES OR
CONTRACTORS BY VIRTUE OF THIS AGREEMENT AND THAT IT IS NOT A THIRD PARTY
BENEFICIARY OF ANY AGREEMENT BETWEEN THE OTHER PARTY AND THE UNDERLYING CARRIER.


9.6     The parties are independent contractors and neither party shall
represent itself as an employee or agent of the other. All costs, charges, and
expenses incurred by ADT in connection with marketing, sales, sales promotion,
advertising, publicity, travel expenses, postal fees, sales commissions,
salaries, and expenses of representatives and employees will be at the sole cost
and expense of ADT.


10.     INTELLECTUAL PROPERTY AND CONFIDENTIALITY


10.1 Alarm.com hereby grants ADT a limited, non-exclusive, non-transferable,
royalty-free license during the Term to use Alarm.com trademarks and service
marks (collectively “Marks”) specified in writing by Alarm.com solely for the
purpose of marketing and selling Alarm.com Services in accordance with this
Agreement. All right, title, and interest in and to all Marks, and all goodwill
associated with the use of such Marks, is and shall remain solely owned by
Alarm.com. ADT shall use the Marks in the form provided and in conformance with
any trademark usage policies of Alarm.com, as provided from time to time.


10.2 ADT hereby grants Alarm.com a limited, non-exclusive, non-transferable,
royalty-free license during the Term to use the ADT’s trademarks and service
marks solely for the purposes of and delivering Alarm.com Services to ADT’s
Subscribers. All right, title, and interest in and to all ADT trademarks and
service marks, and all goodwill associated with the use of such marks, is and
shall remain solely owned by ADT. Alarm.com shall use ADT trademarks and service
marks, if at all, in the form provided and in conformance with any trademark
usage policies of ADT, as provided from time to time.


10.3 ADT acknowledges and agrees that Alarm.com-ready Products do or may contain
proprietary software and/or firmware of Alarm.com (“Embedded Software”), which
is embedded under a license from Alarm.com, and that all right, title, and
interest, including all Intellectual Property Rights, in and to the Embedded
Software, the ADT Website, the Customer Website, any other Alarm.com Interface,
any Documentation, and all other Alarm.com materials (cumulatively, all the
foregoing, “Alarm.com Materials”), and in or to Alarm.com Services, is and shall
remain solely owned by Alarm.com, and no such right, title, or interest therein
shall pass to ADT, any Subscriber, or any other Person under this Agreement. ADT
shall not use the Alarm.com Materials or Alarm.com Services in any manner or for
any purpose other than in accordance with this Agreement.




13

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


10.4     The primary brand of the Alarm.com Services and Alarm.com-ready
Products offered by ADT and ADT Dealers in connection with this Agreement will
be ADT or Pulse. The subordinate brand for the consumer-facing offering shall be
Alarm.com or “powered by Alarm.com.” The Alarm.com offering shall not be labeled
or branded or offered as a “basic”, “affordable”, or other type of sub-premium
offering relative to other ADT solutions.


10.5     ADT shall not cause, perform, or permit the copying, decompilation,
disassembly, or other reverse engineering of any Alarm.com Materials or
Alarm.com Services or the transferring (except for Embedded Software, as
embedded in an Alarm.com-ready Product, to a Subscriber to whom such
Alarm.com-ready Product is sold) of all or any part of any of the foregoing to
any other Person. ADT shall not use any Alarm.com Materials or Alarm.com
Services or its access to any of the foregoing to design, build, market, or sell
any similar or substitute product or service other than in accordance with this
Agreement.


10.6 ADT shall not remove, deliver, or otherwise provide any Alarm.com Services
or Alarm.com Materials to any location outside the Territory and shall fully
comply with all relevant export laws and regulations of the United States to
ensure that neither the Alarm.com Materials or Alarm.com Services, nor any
direct product thereof, is exported, directly or indirectly, in violation of
Applicable Law.


10.7 Each party shall hold all Confidential Information (as defined below) of
the other in confidence. Without limiting the foregoing, each party shall
safeguard all Confidential Information of the other at least to the extent it
safeguards its own confidential information and in any event with the utmost
care, and shall not use or permit the use of any such Confidential Information
for any purpose other than the performance of its obligations under this
Agreement. Each party shall not disclose or permit the disclosure of any
Confidential Information of the other to any Person other than its employees who
have a need to know the information for performance of its obligations under
this Agreement and who is contractually bound by confidentiality obligations to
at least as protective of the Confidential Information as those set forth
herein. Notwithstanding the foregoing, a party may disclose Confidential
Information of the other party if and to the extent required by Applicable Law,
but only if it has given written notice of the impending disclosure to the other
party as far in advance of the disclosure as possible or, if advance disclosure
is not possible, at the time of disclosure. “Confidential Information” means any
information or materials disclosed by a party or otherwise learned from the
other party, including any information or materials relating to a party’s
customers, plans, pricing, strategy, or technology, that are marked
confidential, or that by their nature should be reasonably understood to be
confidential, except if and to the extent such information or materials (a) are
or become part of the public domain through no act or omission of the party
receiving it, (b) were in that party’s lawful possession before being disclosed
to or otherwise learned by it from the other party and had not been obtained by
that party either directly or indirectly from the other party, (c) are lawfully
disclosed to that party by a third party without restriction on disclosure, or
(d) are independently developed by that party. For clarity, ADT Confidential
Information includes ADT Customer Data.


10.8     The parties agree to the additional terms contained in Schedule 6
(Product Development & Intellectual Property) attached hereto.


11.     GENERAL TERMS


11.1 THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ITS CONFLICT-OF-LAW RULES,
SHALL GOVERN THIS AGREEMENT AND ALL CONTROVERSIES OR CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE BREACH THEREOF. THE UNITED NATIONS CONVENTION
FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT APPLY TO THIS AGREEMENT IN WHOLE
OR IN PART.




14

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


11.2 Any controversy or dispute between the parties arising out of or relating
to this Agreement, or the breach thereof, shall be resolved as set forth in this
Section. The parties shall attempt in good faith to resolve such disputes. If
any dispute remains unresolved for a period of thirty (30) days from the date a
party was first provided notice thereof, the parties shall escalate resolution
of the issues to each party's executive management level. If the dispute remains
unresolved for an additional ten (10) business days because the executive
management level contacts are unable to resolve such dispute, then the parties
may proceed with all remedies available at law or in equity; provided however
that all disputes regarding payments or credits shall be settled by arbitration
administered by the American Arbitration Association under its Commercial
Arbitration Rules, subject to the provisions of this Agreement, including this
Section 11.2 and Section 11.3, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The costs
of arbitration, including the fees and expenses of the arbitrator(s), shall be
shared equally by the parties. Each party shall bear its own costs and
attorneys’ fees for preparing and presenting its case. The parties agree that
this Section 11.2 and the arbitrator’s authority to grant relief shall be
subject to the United States Arbitration Act, 9 U.S.C. 1-16 et seq. (“USAA”),
the provisions of this Agreement, and the ABA-AAA code of Ethics for Arbitrators
in Commercial Disputes. In no event shall the arbitrator(s) have the authority
to make any award that provides for punitive or exemplary damages. The decision
of the tribunal shall follow the plain meaning of the relevant documents.
Notwithstanding the foregoing resolution process, each party shall have the
right to seek immediate injunctive relief in any court of competent jurisdiction
with respect to any breach by the other party of its obligations under this
Agreement, including any breach affecting Confidential Information, Intellectual
Property Rights or any other proprietary rights, or business reputation. In no
event shall a party bring any class action lawsuit against the other or any
other beneficiary of the indemnification set forth in Section 8 or be a
representative plaintiff or plaintiff class member in any such lawsuit.


11.3 This Agreement, along with the Alarm.com Terms, contains the entire
agreement and understanding between the parties concerning its subject matter.
This Agreement supersedes all prior proposals, representations, agreements, and
understandings, written or oral, concerning its subject matter and the terms in
any ADT purchase order or other ADT ordering document. No amendment to this
Agreement shall be effective unless it is in writing and signed by the parties.
No other act, document, usage, or custom shall be deemed to vary or amend this
Agreement. Neither party shall be deemed to have waived a provision of this
Agreement except in a signed writing. If any provision of this Agreement or the
application of any such provision to any person or circumstance shall be held
invalid, illegal, or unenforceable in any respect, such invalidity, illegality,
or unenforceability shall not affect any other provision of this Agreement.
Alarm.com and ADT intend that all disclaimers of warranties, limitations of
liability, and exclusions of damages in this Agreement shall be upheld and
applied to the maximum extent permitted by Applicable Law.


11.4 All language used herein shall be deemed to be the language jointly chosen
by the parties, and no rule of strict construction shall be applied against a
party based on its role in drafting any portion of this Agreement. Captions are
for convenience only and do not affect the meaning of any provision. Each
reference in this Agreement to a Section or a Schedule refers to a Section or a
Schedule of this Agreement.


11.5 All notices required or permitted under this Agreement will be in writing
and will be deemed received when (i) delivered personally; (ii) when sent by
confirmed fax; (iii) three days after having been sent by registered or
certified mail; or (iv) one day after deposit with a recognized commercial
express courier specifying next day delivery at the addresses set forth herein,
or at such other address as a Party may have identified by notifying the other
Party in accordance with this Section 11.5.
 
11.6 Neither party nor any of its Affiliates or Providers shall have any
liability for any nonperformance or deficiency of performance resulting from the
negligence or willful act of the other party, Subscriber, or any other Person,
any act of God, fire, war, terrorism, riots, government authorities, default of
supplier, or any other cause beyond the control of such party or its Affiliates
or Providers.




15

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


11.7 Except as otherwise provided for in this Agreement, neither party may
assign this Agreement or any of its rights or delegate any of its duties under
this Agreement without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, either party may assign all its rights, duties and obligations under
this Agreement to an acquirer of all of its assets, business or stock or to a
successor by merger or consolidation, provided that the assignee agrees in
writing with the non-assigning party to be bound by the terms of this Agreement,
or to an Affiliate or Affiliates of the party. In the case of an assignment to
an Affiliate, the assigning party shall be liable for the obligations of the
Affiliate hereunder. Subject to the foregoing, this Agreement will be binding
upon, enforceable by, and inure to the benefit of the parties and their
respective permitted successors and assigns. Any attempted assignment in
violation of this Section will be void.


11.8 The official text of this Agreement shall be in the English language as
used in the United States, and any interpretation or construction of this
Agreement shall be based on the English language text. If and insofar as there
is a discrepancy between the English language of this Agreement and a translated
version of thereof, the English language shall prevail.


11.9 Each party signifies its assent to this Agreement by signing the Agreement
in the indicated signature block and faxing or otherwise providing it to the
other party. Alarm.com signifies its assent to this Agreement by signing this
Agreement and returning it to ADT. Alarm.com, at its option, may sign a
counterpart of this Agreement other than the counterpart assented to by ADT. The
parties intend that facsimile signatures shall have the same binding effect as
originals. The individual signing on behalf of ADT represents and warrants that
he or she is a representative of ADT duly authorized by ADT to signify ADT’s
assent to this Agreement. The individual signing on behalf of Alarm.com
represents and warrants that he or she is a representative of Alarm.com duly
authorized by Alarm.com to signify Alarm.com’s assent to this Agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.


ALARM.COM INCORPORATED




Signature: _____________________________




Name: ________________________________




Title: _________________________________




Date: _________________________________
ADT LLC




Signature: _____________________________




Name: ________________________________




Title: _________________________________




Date: _________________________________









16

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


The Schedules attached to this Agreement are hereby incorporated by reference
herein and made a part hereof; and include the following:


Schedule 1 - Subscriber Agreement Terms
Schedule 2 - Pricing
Schedule 3 - Support, Security & Access
Schedule 4 - Termination & Transition Services
Schedule 5 - Product Sourcing & Warranty
Schedule 6 - Product Development & Intellectual Property
Schedule 7 - Connect Platform Terms


17

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 1 - Subscriber Agreement Terms


Each Subscription Agreement must contain the following terms (or terms with
substantially similar effect):
“ADT or the ADT Dealer, as applicable may use one or more subcontractors,
vendors or licensors to provide installation, repair, monitoring,
communications, signal transmission services (including cellular transmission,
Internet and/or VoIP services) or other services. To the extent permitted by
law, the limitations of liability set forth in this Agreement shall apply to the
work, products or services that ADT or the ADT Dealer’s subcontractors, vendors
and licensors provide, and shall apply to them and protect such subcontractors,
vendors and licensors in the same manner as it applies to and protects ADT or
the ADT Dealer.”




18

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 2 - Pricing


1.    Background Considerations. The parties recognize that the prices Alarm.com
sets when an account is created are intended to be the price of the account for
the life of the communication gateway servicing that account. At times,
Alarm.com's costs are directly a function of the gateway's messaging efficiency.
Alarm.com may also subsidize the hardware costs at time of sale in anticipation
of a certain ongoing recurring revenue stream. Alarm.com may commission its
sales representative based on the expected lifetime value of the recurring
service revenue, or Alarm.com may have offered the account originating dealer a
special rebate or SPIFF in anticipation of a certain revenue stream. Alarm.com
may have provided banks and investors with financial forecasts which anticipate
already negotiated rate structures to remain intact, and lastly, Alarm.com's
economic terms with the cellular carrier used when the communications gateway is
deployed may be fixed and different than the economics required to deploy
services to a home or business today. For these and other reasons, Alarm.com
does not retroactively change the prices for units that have already been placed
in service.
Likewise, when ADT creates a new Subscriber, ADT establishes a certain monthly
rate with the Subscriber, and commits to certain account creation capital costs
which anticipate a prescribed value of a recurring revenue stream from the newly
created account. It would be difficult for ADT to manage its business if
Alarm.com increased the Alarm.com costs for accounts that ADT has already placed
into service. For these and other reasons and except as otherwise permitted by
the Agreement, Alarm.com agrees that it will not increase the prices for
accounts that have already been placed into service unless it has incurred
verifiable third party cost increases (taxes, communication costs, etc.).
With these considerations in mind, the parties have established the pricing
terms set forth in this Schedule 2 for the Alarm.com Services other than in
relation to the Connect Platform, the pricing terms for which are set forth in
Schedule 7 (Connect Platform Terms).
2.    Basic Fee Structure. Alarm.com’s total charge to ADT for the Alarm.com
Services (“Fees”) are based on the combined gross number of Subscribers whose
account is activated in a calendar month under this Agreement (the “Monthly
Account Creation Rate”). For clarity, any Bulk Account Acquisition of
Subscribers activated prior to the Effective Date of this Agreement or of
accounts activated by any entity acquired by ADT that was already an Alarm.com
Dealer as of May 1, 2014 shall be excluded from this Monthly Account Creation
Rate. The Fees will apply regardless of whether the installation uses a single
communication path (either a managed cellular network or an unmanaged broadband
service path), or a dual communication path (either a managed cellular path and
an unmanaged consumer broadband service path), and are inclusive of all costs,
including cellular costs (where applicable) related to managing a managed and
supervised wireless connection and apply irrespective of wireless carrier.
3.    Fees for New Accounts. From December 1, 2014 through December 31st, 2015
(the “Ramp Up Period”), Alarm.com shall charge ADT a monthly Fee that is no more
than the applicable amount shown in column C of the chart below for each
Subscriber whose account is activated under this Agreement - unless ADT's
Monthly Account Creation Rate qualifies for the Fees in columns D, E, or F, in
which case Alarm.com shall charge ADT a monthly Fee for each such Subscriber
that is no more than the amount shown in the column applicable to the Monthly
Account Creation Rate during the month in which that Subscriber is activated.
Upon the expiration of the Ramp Up Period, Alarm.com shall calculate an average
Monthly Account Creation Rate for the preceding three months and reset the Fees
in accordance with the chart below for Subscriber accounts activated thereafter
(i.e., all previously activated Subscribers remaining at their already
established Fee). Upon each one year anniversary thereafter, Alarm.com shall
reset the Fees in the same manner for Subscribers activated thereafter, but
using an average Monthly Account Creation Rate over the preceding twelve months.
As of the Pricing Effective Date (as defined below in Section 9(b) of this
Schedule 2), the following pricing shall apply for both the US and Canada:










19

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Alarm.com Services
ADT Monthly Fee Per Subscriber
Based on Average Monthly Account Creation Rate
[***]-[***]
[***]-[***]
[***]-[***]
[***]-[***]
[***]-[***]
[***]+
A
B
C
D
E
F
WSF
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive w/ 2- way voice
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive + Automation
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Interactive Gold
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Commercial Interactive Gold
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Pro Video
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Video 24x7
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
Video Expansion Packs
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]
One Time
Connection Fee
$[***]
$[***]
$[***]
$[***]
$[***]
$[***]

•
Wireless Signal Forwarding (WSF) includes [***] and all enterprise management
capabilities associated with AirFX as well as the Business Intelligence module.

•
Interactive includes all of the features of Wireless Signal Forwarding, as well
as Level 2 Smash and Crash, remote arming, push notices with up to 30 sensors
and geo-fences, and cellular 2-Way Voice. Interactive + Automation includes all
of the features of Interactive as well as enhanced automation of thermostats,
lights, and locks, and garage doors, as well as five day weather and severe
weather alerts as free add-ons.

•
Interactive Gold includes all of the features of Interactive + Automation as
well as Image Sensor photo notifications and Identity Theft Protection.

•
Commercial Interactive Gold includes all features of Interactive Gold as well as
Arming Supervision, Arming/Disarming reports, multi-site management, and
enterprise business intelligence reports.

•
Pro Video includes support for up to 4 cameras, with 1,000 clips of cloud
storage and 1,000 clip uploads per month.

•
Video 24x7 provides continuous recording service and requires a Pro Video
subscription and a Streaming Video Recorder.

•
Video Expansion Packs require a Pro Video subscription and allow support for up
to an additional 4 cameras, as well as 5,000 clips of cloud storage and 5,000
clip uploads per month.

•
In addition to the above capabilities, the following business tools will be
included at [***] to ADT: [***], [***], and [***].

If [***] does not meet the volume commitment contained in Section 9(a) of this
Schedule 2 of the Agreement, then Alarm.com may charge for all ADT accounts in
[***] an [***] of up to $[***] per [***] for each of [***], [***], [***], and
[***] account when used in [***].
4.    Fees for Existing Subscribers. Except as set forth herein, the current fee
structure for all Subscribers whose accounts are active as of the Effective Date
of this Agreement shall not be changed unless mutually agreed by the parties.
Notwithstanding the foregoing, with respect to the Alarm.com accounts held by
Reliance Protectron as of December 1, 2014, upon the occurrence of a Trigger
Event, all such Alarm.com accounts held by Reliance Protectron as of the
December 1, 2014 shall be [***] such that every [***] ([***]) [***] from the
[***]of the [***] the [***] for such [***] shall be [***] to [***] ([***]) of
the [***]the prices [***] to [***] and the [***] for [***] as of the [***] of
the [***].  A “Trigger Event” shall be deemed to have occurred when both of the
following conditions have been met: (i) ADT notifies Alarm.com that all ADT
Dealers in Canada are permitted to activate Alarm.com accounts and such accounts
will be funded by ADT (or its Affiliates); and (ii) on the date ADT notifies
Alarm.com of the condition set forth in (i), the gross number of Alarm.com
accounts activated by Reliance Protectron in the immediately preceding [***] is
at least [***]% of the gross Alarm.com activations by Reliance Protectron in the
corresponding [***]period the year prior. For the avoidance of doubt, all new
accounts created by Reliance Protectron after December 1, 2014 shall be at the
ADT rates set forth in this Agreement (including the Canadian fees as
applicable).


20

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


5.    Fees for Bulk Account Acquisitions. If the closing date of any Bulk
Account Acquisition occurs during a month that ADT qualifies for the Fees in
columns D, E, or F in the chart in Section 3 above and the total number of
Alarm.com accounts so acquired is fewer than [***] ("Qualifying Transaction"),
the Fees charged by Alarm.com to ADT after the closing date thereof shall be
[***]. Such [***] of Fees shall be implemented as a [***] of the monthly Fee
paid by ADT for each such Subscriber after the closing date of the Bulk Account
Acquisition as follows:
 
[***] After the [***] of a Qualifying Transaction
 
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]:
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%
[***]%

Note: The [***] per [***] is cumulative such that the [***] between the [***]
and the [***] fee is [***] by [***]% as of [***] after the [***] of the
Qualifying Transaction. For example, if the [***] for an acquired account is
$[***] as of the closing date of the Qualifying Transaction and the [***] fee is
$[***] as of that same date, then starting in [***] following the [***] the fee
for that account will be [***] by $[***] to $[***] and in [***] by another
$[***] to $[***], etc. until as of [***] the fee be $[***].
If ADT incurs the cost to physically replace the existing Alarm.com gateway for
any Subscriber acquired as part of a Qualifying Transaction with a new
Alarm.com-approved gateway, the Fee for such Subscriber will be then prevailing
rate that ADT is charged for new accounts at the time of the change (i.e., the
Subscriber will be treated as a new activation under Section 3 above).
For clarity, the [***] of Fees set forth in this Section 5 shall not apply if
the total number of Alarm.com accounts acquired as part of a Bulk Account
Acquisition is greater than [***].
6.    Equipment Pricing. The following equipment shall be available for ADT to
purchase from Alarm.com directly, with ground shipping included:
Part Description
Price
Image Sensor (for any supported panel)
$[***]
Image Sensor w/ Daughterboard *
$[***]
Indoor Wireless Fixed IP Camera
$[***]
Indoor Wireless Fixed IP Camera w/ Night Vision
$[***]
Indoor Wireless Pan/Tilt Camera
$[***]
Indoor PoE Dome Camera
$[***]
Outdoor PoE IP Camera w/ Night Vision
$[***]
Outdoor Wireless IP Camera w/ Night Vision
$[***]
Single Channel Analog to IP Video Server
$[***]
4-Channel Analog to IP Video Server
$[***]
Streaming Video Recorder w/ 1TB Storage
$[***]
Streaming Video Recorder w/ 2TB Storage
$[***]

*The Image Sensor with Daughterboard configuration sold by Alarm.com is only
required for [***] panels.


21

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


7.    Equipment Upgrades. Alarm.com recognizes that ADT owns Subscriber accounts
whose equipment utilizes the 2g GSM network and that those accounts may need to
be upgraded to newer generation technology in the coming years. Alarm.com will
invest in this replacement initiative by offering to sell directly to ADT CDMA3g
and LTE radios for use with the [***] and [***] panels for $[***] and $[***],
respectively. Furthermore, Alarm.com will offer ADT a $[***] credit per
Subscriber account that is upgraded from a non-Alarm.com 2g radio to an
Alarm.com CDMA 3g or LTE radio, and will design a replacement process to be used
by ADT for this initiative that will facilitate the exchange of information
required to qualify for and process these credits. The radios that Alarm.com
will provide to ADT for this upgrade will enable interactive services inclusive
of z-wave services. If ADT intends to leave the account on a basic alarm
service, the radio upgrade will enable ADT to offer a Pulse/Alarm.com service in
the future to these Subscribers, or as an inducement in the present to drive
upgrade activity. Upon the upgrade of a Subscriber account from a 2g to 3g/LTE
Alarm.com module, the monthly Fee for such Subscriber account will be changed to
the then prevailing rate ADT is charged for new accounts at the time of upgrade
(i.e., the Subscriber will be treated as a new activation under Section 3
above).
8.    Currency Exchange Rate Provisions. The Alarm.com Fees due from ADT for all
Subscribers in Canada shall be paid in US Dollars, provided the exchange rate
between the U.S. Dollar and the Canadian Dollar is within plus or minus [***]%
of equal par value (i.e., $1.00 USD = $1.00 CD). In the event the exchange rate
is greater than [***]% equal par value as of the date of invoice from Alarm.com,
the Fees due from ADT to Alarm.com shall be adjusted by [***] of the percentage
difference beyond the [***]% threshold. This adjustment will be performed on a
monthly basis, as of the date of the invoice and based upon the Canada/US
exchange rate published by the Bank of Canada. By way of example, if as of the
date of invoice one U.S. Dollar can be exchanged for [***] Canadian Dollars,
then no adjustment shall be made to the amount due from ADT to Alarm.com in U.S.
Dollars. By way of another example, if as of the date of invoice one U.S. Dollar
can be exchanged for [***] Canadian Dollars, then the amount due from ADT to
Alarm.com in U.S. Dollars shall be reduced by [***]% (calculated as [***] of
[***]% beyond the [***]% threshold). Beginning January 1, 2016, Alarm.com shall
bill ADT for its accounts located in Canada in Canadian Dollars as follows: (a)
for customers that were created prior to the Pricing Effective Date, Alarm.com
shall convert the US Dollar price per account in effect on January 1, 2016 into
Canadian Dollars using the exchange rate provision in this Section 8 of Schedule
2 of the Agreement and that shall be ADT’s price in Canadian Dollars for each
month thereafter. By way of example, if on January 1, 2016 Alarm.com is billing
ADT $5.00 USD for an account located in Canada that was created on October 31,
2015, and the exchange rate published by the Bank of Canada on January 1, 2016
is 1.35, then on January 1, 2016 Alarm.com shall convert the $5.00 USD into
$6.13 CAD and bill ADT at that rate for that account for each billing cycle
thereafter; and (b) for customers created on or after the Pricing Effective
Date, Alarm.com shall bill ADT in Canadian Dollars at the applicable rates above
pursuant to the performance objectives outlined in this Schedule 2 of the
Agreement. For the avoidance of doubt, Alarm.com shall bill ADT, and ADT shall
pay, for its customers located in the US in US Dollars at the applicable rates
above pursuant to the performance objectives outlined in this Schedule 2 of the
Agreement.
9.    Canada-Specific Pricing Provisions.
(a)ADT Canada Volume Commitment. ADT agrees that the collective ADT and
Protection One Affiliates operating in Canada (“ADT Canada”) will create at
least [***] ([***]) accounts using the Alarm.com Services during each calendar
year during the Term on the Telus network. All pricing and billing terms
contained in Section 3 of this Schedule 2 of the Agreement as applied to ADT
Canada are contingent upon ADT Canada satisfying this commitment. Failure of ADT
Canada to meet this commitment shall not be a breach of this Agreement.
(b)Pricing Effective Date. All price adjustments contained in Section 3 of this
Schedule 2 of the Agreement shall be effective for customers created on or after
November 1, 2015 (the “Pricing Effective Date”).


22

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(c)Fees For Existing Accounts. On the Pricing Effective Date, Alarm.com will
[***] the Fees charged to ADT Canada for all Subscriber accounts created on or
before the Pricing Effective Date by [***]. [***].




23

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 3 -Support, Security & Access




1.    SUPPORT SERVICES & DISASTER RECOVERY


1.1     Support Services


(a)    Alarm.com shall be responsible for providing support services in
accordance with this Schedule 3 and as further specified in Exhibit A hereto
(“Support Services”). Alarm.com shall at all times provide Support Services for
all versions of the Alarm.com Services and Alarm.com-ready Products in use by
Subscribers (including but not limited to the Connect Platform). In the event
that Alarm.com decides to cease providing Support Services to any version or
release of the Alarm.com Services, then Alarm.com shall provide ADT with notice
at least [***] ([***]) months prior to the effective date of Alarm.com’s
cessation of Support Services to any of its Subscribers for such version or
release if more than [***]% of the Subscribers will potentially be impacted. If
more than [***]% of the Subscribers, but less than [***]% of Subscribers will be
impacted, then Alarm.com shall provide ADT with notice of at least [***] ([***])
months. If fewer than [***]% of Subscribers will be impacted, then Alarm.com
shall provide ADT with notice of at least [***] ([***]) months.


(b)    Alarm.com will be responsible for resolving all support issues and
coordinating support with third party vendors. Alarm.com will provide Tier 2
Support to ADT and ADT Dealers, as well as support for system-wide problems with
Alarm.com Services, all as further described in Exhibit A. The parties intend
that ADT will provide Tier 1 Support to Subscribers.


(c)    Each party shall designate technical support contacts and provide
telephone hotline and cell phone numbers as a part of the Support Services
detailed in Exhibit A.


(d)    For clarity, Alarm.com’s failure to perform any of its obligations under
the Support Services shall be a default in a material obligation under Section
1.3 of Schedule 4.


1.2    Business Continuity and Disaster Recovery. “Business Continuity” means
the process of developing plans and capabilities, and performing activities
designed to prevent, mitigate, respond to and recover from circumstances that
substantially degrade or inhibit Alarm.com’s ability to provide the Alarm.com
Services to ADT. “Disaster Recovery” means the subset of Business Continuity
that focuses on responding to and recovering from circumstances that
substantially degrade or inhibit Alarm.com’s ability to provide the Alarm.com
Services to ADT.


(a)    Business Continuity and Disaster Recovery Management Program. In order to
ensure Services and service levels described in the Agreement and the Business
Continuity and Disaster Recovery requirements for business operations included
in Exhibit B, Alarm.com will:


(i)    Develop and maintain a process for Business Continuity throughout the
organization that addresses Alarm.com and its Providers’ Business Continuity so
that the provision of the Alarm.com Services provided under the Agreement to ADT
is substantially uninterrupted.


(ii)    Identify events that can cause material interruptions to business
processes, along with the probability and impact of such interruptions and their
consequences for information security.


(iii)    Develop and implement plans to maintain or restore operations and
ensure availability of information at the required level and in the required
time scales following interruption to, or failure of, critical business
processes. Alarm.com further agrees not to make any material changes to its
Business Continuity Plan that will result in a reduction of Alarm.com’s level of
support for its Disaster Recovery services provided hereunder.




24

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(iv)    Test and update its Business Continuity Plan and Disaster Recovery Plan
every [***] ([***]) months to ensure that they are up to-date and effective.
Alarm.com represents that the Business Continuity and Disaster Recovery Plans
described in Exhibit C are complete and accurate descriptions of Alarm.com’s
Business Continuity Plan and Disaster Recovery Plan for business operations as
of the Effective Date of the Agreement.


1.3    Bug Lists. Using the ADT Website, ADT may provide Alarm.com with a list
of any suspected failure of the Alarm.com Services and/or Alarm.com-ready
Products to operate in material conformance with the Documentation (“Error”) and
Alarm.com shall maintain and timely update a complete listing of all such
Errors. Alarm.com shall also maintain a list of any known material Error that is
adversely affecting the provision of the Alarm.com Services (irrespective of how
Alarm.com learned of the Error), which Alarm.com shall also maintain on the ADT
Website or other location reasonably accessible by ADT. For each such Error,
such listing shall include a description of the problem, indication of the
priority assigned to the problem, the current status of the problem, and the
manner in which the Error was resolved as applicable. Upon request, Alarm.com
shall provide ADT with the list. Alarm.com will use commercially reasonable
efforts to address such Errors as part of the Support Services and nevertheless
in accordance with applicable industry standards and best practices.


2.    HOSTED ENVIRONMENT; ACCESS TO ADT-SPECIFIC ENVIRONMENT


2.1 Hosting Location. Except for the Connect Platform and software supporting it
(which shall remain hosted by ADT unless and until otherwise mutually agreed),
the Alarm.com Services provided to ADT hereunder and all ADT Data (as defined in
Exhibit B to Schedule 3), will be exclusively hosted from the servers located at
Alarm.com’s NOC’s located at [***] and [***]. Alarm.com shall not cause nor
allow the Alarm.com Services provided to ADT hereunder or the ADT Data to be
moved to, operated from, or hosted from any other facility without obtaining
ADT’s prior written consent, such consent not to be unreasonably withheld or
delayed. If Alarm.com desires to make such a change, Alarm.com shall notify ADT
at least ninety (90) days in advance and in writing and allow the applicable ADT
Personnel to perform a security review (which may, at a minimum, include the
items described in the Security Requirements Schedule set forth in Exhibit B
hereto) of the proposed replacement facility. ADT shall have the right to reject
any change to the hosting facility or its location based on a good faith
determination by ADT that the new facility does not provide security at least
equal to the security provided by the current facility, it being understood that
ADT shall not unreasonably withhold or delay consent to an Alarm.com’s proposed
change of hosting facility provided that such proposed change of hosting
facility will have no negative impact on the agreed upon Service Level Agreement
(described in Exhibit A) and any such change will be at no additional cost to
ADT.


2.2 ADT-Specific Environment. At ADT’s direction, Alarm.com will create a
dedicated ADT Network Operations Center (“ADT NOC”), so long as ADT has in
service at least [***] Subscribers using the Alarm.com Services (the “NOC
Threshold”). The ADT NOC is intended to ensure business continuity for ADT in
the event that Alarm.com is unwilling or unable to provide continued service to
ADT or in the event that Alarm.com is purchased by an ADT Competitor (as defined
in Schedule 4). Alarm.com, again at ADT’s request and assuming the same
Subscriber thresholds for the ADT NOC, will create a second dedicated ADT
Network Operations Center (“ADT Failover NOC”) that will mirror the ADT NOC for
additional redundancy. ADT will initiate the ADT NOC deployment by sending a
written request to Alarm.com (the “NOC Standup Request”) when it has satisfied
the number of Subscribers and is prepared to capitalize the development of an
additional dedicated ADT NOC or NOCs depending upon the redundancy requirements.
Alarm.com will complete the NOC standup activity within [***] ([***]) days of
receiving the ADT NOC Standup Request. Once the ADT NOC’s are in operation,
Alarm.com will take all commercially reasonable steps to ensure (and in any
event will not interfere with) ADT’s virtual and physical access to, and
operation of, the ADT NOC or ADT Failover NOC at any time during the Term and
the period of the Transition Services. In the event ADT elects to operate the
ADT NOC or ADT Failover NOC, Alarm.com shall be relieved from a support
obligation under this Schedule 3 to perform a specific function in regard
thereto to the extent that ADT has agreed to accept the responsibility for
performing such function (for example, if ADT has agreed to be responsible for
operating the NOC networking infrastructure, then Alarm.com would not be
obligated to manage such operation). Alarm.com shall nevertheless remain
responsible for its obligations under the Agreement for the ADT NOC and ADT
Failover NOC not under such control of ADT.




25

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


2.3    Requirements for ADT NOC’s. The ADT NOC’s shall be logically separate
from the remainder of Alarm.com’s NOC’s using channels dedicated to ADT, which
may include without limitation dedicated telephone numbers, IP address ranges
and/or domains (if DNS aware), and/or APN; a separate signal processing level
(whether separate from or embedded with an application); and separate
application servers, database, and messaging architecture (“Dedicated Channel”).
The parties shall mutually agree as to any additional physical infrastructure
that may be used for the ADT NOC (e.g., servers, separate cage, storage,
receivers, and signal processors); provided however that the physical
infrastructure for the ADT NOC’s must remain scalable, in accordance with
applicable industry standards and best practices, such that the performance and
Availability of the Alarm.com Services is not impacted thereby. With the
exception of the Alarm.com IP (which is addressed elsewhere in the Agreement),
all hardware and software for the ADT Dedicated Channels shall be owned by, or
licensed directly to, ADT and shall be freely transferable by ADT at any time.


2.4    Cost of the ADT NOC’s. The costs associated in building the ADT NOC and
ADT Failover NOC will be borne by ADT. This would include costs for acquiring
equipment, software licenses, and all other components required to clone the
Alarm.com system at the time of replication and costs for running the instance
including any incremental additional facilities, network, power and other
operational costs due to the ADT NOC’s. Alarm.com will license its software to
the ADT NOC and ADT Failover NOC free of any additional charges with such
license fees covered in the monthly Fees per Subscriber that Alarm.com charges
ADT pursuant to Schedule 2. Alarm.com will incur additional labor costs for
initially building and then operating and maintaining the ADT NOC and
potentially the ADT Failover NOC. Exact costs may vary through time and as the
configuration evolves and some software license costs may be shared with the ADT
Failover NOC if this is also erected. Alarm.com will charge ADT an initial fee
equal to the incremental additional labor costs Alarm.com incurs due to setting
up and running the ADT NOC’s.


2.5    Data Backup. Independent of the ADT NOC, Alarm.com will create and
automate to the extent possible a process for extracting ADT Customer Data from
the Alarm.com backend system. This process will be executed on a quarterly basis
with the ADT Customer Data backup being delivered to ADT upon completion. In
addition, upon request Alarm.com will run the data extraction routine and
provide the data as soon as the process has completed.








26

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


3.    AUDIT


3.1    Reporting. As provided in the Agreement, Alarm.com shall provide a
written report every month to ADT detailing Alarm.com’s performance relative to
the service levels and Support Services defined in Schedule 3. Each report
described in this Section 2.1 shall be considered an “Authorized Report.” If the
parties are not in agreement with respect to the accuracy or completeness of any
Authorized Report, the parties shall attempt in good faith to resolve any bona
fide issues or discrepancies revealed by any audit. If any bona fide issues
remain unresolved for a reasonable time after such good faith attempts at
resolution, the parties shall escalate resolution of the issues to each party's
executive management level. If the issues remain unresolved for an additional
ten (10) business days and the executive management level contacts are unable to
resolve any bona fide issues with respect to the Authorized Report, then the
party disputing the Authorized Report (the “Disputing Party”) shall have the
right at the Disputing Party’s cost to audit records of the party issuing the
Authorized Report (the “Non-Disputing Party”), upon at least thirty (30) days
advance written notice to the Non-Disputing Party. Any such audit shall be
conducted during the Non-Disputing Party’s regular business hours and shall not
unreasonably interfere with such party’s business activities. ADT will provide a
template for such reports to Alarm.com for Alarm.com’s review and approval if
ADT requires a particular format for the reports required by this Section.


3.2    Access to Facilities. If any auditor requires access to the Non-Disputing
Party’s physical premises, the Disputing Party and such auditor shall, prior to
entering the Non-Disputing Party’s premises, sign a non-disclosure agreement and
agree not to use the audited information for any purpose not associated with the
audit. Further, auditors shall conduct themselves in a businesslike manner.


3.3    SOC 2, Type II Audit. Alarm.com will provide to ADT on a timely basis,
(i) prior to January 10 of each year, in respect of the period from October 1 to
September 30 of the prior year, its NOC Provider’s SOC 2, Type II audit report,
and (ii) as and when reasonably requested by ADT, letters attesting that the
controls existing as of the most recent SOC 2 audit report remain in effect as
of December 31 of that same year; and (iii) in the event that the SOC2 Audit
Report identifies a material weakness that ADT cannot reasonably mitigate with a
compensating control, Alarm.com shall provide ADT’s auditors with reasonable
access to the books, records, and Personnel of Alarm.com so that they may
confirm and certify ADT’s compliance with the Sarbanes-Oxley Act of 2002
(“SOX”). Alarm.com will comply with the controls documented in the SOC2 audit
report at all times.


4.    ESCROW


4.1    Deposit. Alarm.com shall establish a source code escrow account (“Escrow
Account”) with a mutually agreeable third-party (“Escrow Agent”), in accordance
with a mutually agreed upon source code escrow agreement (the “Escrow
Agreement”) among the parties and the Escrow Agent. ADT agrees to pay the Escrow
Agent its fees to establish and maintain the Escrow Account. Subject to
agreement on the Escrow Agreement which shall provide for terms substantially
similar to those in this Section 4 (ESCROW) with respect to Release Conditions
and Source Code Audit, within thirty (30) days following the effective date of
the Escrow Agreement, Alarm.com shall deposit and maintain in the Escrow Account
in accordance with the terms of the Escrow Agreement:


(a)    a current copy of the source code of the then-current and all future
standard releases on a monthly basis of the software utilized by or in
connection with the Alarm.com Services and Alarm.com-ready Products manufactured
by (or for) Alarm.com, and all ADT Custom Products, including without limitation
the following: all software source code, all software build procedures that
would be required to recreate executable code from source modules, current
copies of all software object and executable code, all software technical design
and server configuration specifications, all firmware source code, all firmware
libraries and build procedures, all applicable specifications, and all
architectural design documents.




27

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(b)    all existing Alarm.com Documentation and specifications and materials,
including any manuals, lists of any compilation and execution procedures,
necessary hardware, compilers and third-party software relating to the
installation and support of the Alarm.com Services applicable for the Agreement.


Each of (a) and (b) will be written in language (and contain relevant comments)
reasonably sufficient for a trained computer programmer of general proficiency
to maintain, support, and create derivative works of the items listed above
without further assistance from Alarm.com or its Personnel (collectively, the
“Deposit”).
   
4.2    Release Event. The Escrow Agreement will provide that the Escrow Agent
shall release the Deposit to ADT, in accordance with the terms and procedures
set forth in the Escrow Agreement, under the following conditions (each a
“Release Event”):
    
(a)    if any one of the following events occurs: (i) Alarm.com files a
voluntary petition in bankruptcy, or an involuntary petition is filed against it
that is not dismissed within one hundred twenty (120) days; (ii) Alarm.com is
adjudged bankrupt; (iii) a court assumes jurisdiction of Alarm.com’s assets
under a federal reorganization act, or other statute; (iv) a trustee or receiver
is appointed by a court for all or a substantial portion of Alarm.com’s assets;
(v) Alarm.com suspends business or ceases to conduct its business or otherwise
ceases providing the Alarm.com Services in the ordinary course; (vi) Alarm.com
ceases to pay its debts in the ordinary course of business or cannot pay its
debts as they become due; or (vii) Alarm.com makes an assignment of its assets
for the benefit of its creditors;


(b)    Alarm.com or its successor fails to perform commercially reasonable bug
fixing, or correction of Errors as part of the Support Services for the
Alarm.com Services (provided that such release shall not constitute a waiver by
ADT of any of its rights and remedies under the Agreement); or


(c)    Alarm.com, in its sole discretion, expressly and in writing authorizes
release of the Deposit.


4.3    License to Deposit. Upon the occurrence of a Release Event and the
release of the Deposit in accordance with the Escrow Agreement, and subject to
and conditional upon payment by ADT to Alarm.com of the Source Code License Fee
in accordance with the terms hereof, Alarm.com hereby grants to ADT a perpetual
world-wide, non-exclusive, non-transferable and royalty-bearing (as provided in
Section 4.4 below) license, under Alarm.com’s Intellectual Property Rights in
and to the Products Software and the Deposit as of the Source Code Delivery Date
(as defined below): (i) to use, modify, copy, and prepare derivative works of,
the Deposit on behalf of itself and its Affiliates, on a confidential basis, to
make, have made, update, provide improvements of, upgrade, prepare derivative
works of, reproduce, modify and maintain the Alarm.com Services and
Alarm.com-ready Products, (ii) to distribute and sell (and to continue to
sublicense to ADT Dealers the right to distribute and sell under this Agreement)
Alarm.com Services and Alarm.com-ready Products, in object code form only, for
use by new and existing Subscribers, (provided that, for purposes of
clarification, the Alarm.com server software may not be distributed to any third
party other than to a subcontractor providing hosting services to ADT), and
(iii) to have a third-party solely for ADT’s benefit, use, modify, maintain and
update the Deposit as necessary or appropriate solely to operate the Alarm.com
Services and Alarm.com-ready Products in accordance with the Agreement, to
prepare derivative works of the Alarm.com Services on a confidential basis, and
to use the Deposit to interface the Alarm.com Services and Alarm.com-ready
Products with other software, in each case solely for use in connection with the
Subscribers. The source code provided as part of the Deposit will be subject to
ADT’s security and confidentiality standards, which shall be no less than the
standards used for ADT’s own proprietary source code. ADT will also have the
right to add and delete Subscribers as ADT may require to continue to expand its
business.










28

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


4.4    Source Code License Fee.


(a)    The license fee (the “Source Code License Fee”) payable by ADT for the
license to use the Deposit in accordance with the license granted in Section 4.3
above shall be a royalty fee as follows, where Fees refers to the Fees per
Subscriber on Schedule 2:




Year One
Year Two
Year Three
Year Four
Year Five
[***]% of the Fees
[***]% of the Fees
[***]% of the Fees
[***]% of the Fees
[***]% of the Fees

Note: After Year Five, ADT shall [***].


(b)    Commencing on the date of delivery of the Deposit to ADT following the
occurrence of a Release Event (the “Source Code Delivery Date”), ADT shall pay
Alarm.com the Source Code License Fee to Alarm.com in accordance with the terms
hereof; provided that the Source Code License Fee may be offset by any damages
recoverable by ADT if the Release Event is under 4.2(b) above. For the avoidance
of doubt, upon the release of the source code to ADT, Alarm.com shall have no
further obligation to update or maintain the source code being used by ADT.


4.5    Deposit Audit. No more frequently than annually, ADT or an agreed upon
third-party at ADT’s sole expense and subject to confidentiality obligations
reasonably acceptable to Alarm.com, shall have the right to audit and access the
Deposit to ensure Alarm.com’s compliance with the deposit requirements of this
paragraph, to verify that all software associated with the Alarm.com-ready
Services, Products and environments can be reconstructed.


4.6    No Time Bombs. Alarm.com warrants that the Deposit will not contain any
of the following: (a) “time bombs”, time-out or deactivation functions; (b)
“back doors” or other means whereby Alarm.com or any other party may remotely
access and/or control ADT’s Networks without ADT’s express authorization;
(c) functions or routines that will surreptitiously delete or corrupt ADT Data;
or (d) computer viruses.


5.    SECURITY


5.1     Security Requirements.


(a)    Security Processes. In general, Alarm.com will implement and maintain
information security processes designed to protect access and maintenance of
information related to the Alarm.com Services and ADT Data that are (a) at least
equal to applicable industry standards for such types of locations, (b) in
accordance with ADT security requirements specified in Exhibit B, and (c) which
provide appropriate technical and organizational safeguards against accidental
or unlawful destruction, loss, alteration or unauthorized disclosure or access
of ADT Data.


(b)    Alarm.com Personnel. Alarm.com will require all Personnel with access to
ADT Data to adhere to substantially similar security and confidentiality
provisions as those outlined in the Agreement. In addition, Alarm.com shall
require Personnel (including Alarm.com Affiliates) with access to PHI also to
expressly agree to the same restrictions and conditions that apply to Alarm.com
with respect to PHI as specified in Exhibit B. Alarm.com agrees that all
assigned Alarm.com Personnel will be required to satisfactorily complete
criminal background checks before such Personnel will be permitted to have
access to ADT Data hereunder. Each party is responsible for the activities of
its Personnel under the Agreement as if performed by the party directly.


(c)    Security Measures. Alarm.com shall implement security measures as
specified in Exhibit B hereto designed to protect the Alarm.com Services,
computer systems, networks and databases, and any ADT Data processed,
transmitted or stored thereon against the risk of penetration by, or exposure
to, a third party via any system or feature utilized by Alarm.com in performing
such work or accessing such systems. As set forth in Exhibit B such protections
will include, but not be limited to: (i) protecting against intrusions,
including but not limited to intrusions of operating systems or software, (ii)
encrypting PHI and Personal Information while in transit or at rest (except that
the user id is not required to be encrypted at rest unless otherwise agreed by
the parties) and ADT Data while in transit, and (iii) securing the computer
systems and network devices. In addition to the information security
requirements set forth herein, ADT shall have the right from time to time to
provide to Alarm.com ADT's then-current version of information security
requirements which reflect applicable industry changing events, risks or
standards, or as required


29

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


by ADT current or potential customers, which shall be added to Exhibit B of the
Agreement upon mutual agreement, which agreement shall not be unreasonably
withheld or delayed. If such requirements are added to Exhibit B in accordance
with this Section, Alarm.com shall comply with all such additional or revised
information security requirements within a reasonable period of time, which in
no event will exceed six (6) months.


(d)    Storage or Transmission of ADT Data. All ADT Data will be stored in a
physically and logically secure environment that protects it from unauthorized
access, modification, theft, misuse and destruction. In addition to the general
standards set forth in the Agreement and in Exhibit B, Alarm.com will maintain
an adequate level of physical security controls over its facility that houses
such ADT Data including, but not limited to, appropriate alarm systems, fire
suppression, access controls (including off-hour controls) which may include
visitor access procedures, security guard force, video surveillance, and staff
egress searches. Further, Alarm.com will maintain an adequate level of data
security controls as defined in Exhibit B, which may include: logical access
controls including user sign-on identification and authentication, data access
controls (e.g., firewalls, segmentation, encryption, password protection of
applications, data files and libraries), accountability tracking, anti-virus
software, secured printers, restricted download to disk capability and provision
for system backup. Alarm.com shall use and employ a high standard of data
protection mechanisms to protect ADT Data that is transmitted over any wireless
connection or across any untrusted connection (including, but not limited to,
the public Internet) all as further described in Exhibit B.


(f)    Data Privacy. Alarm.com represents and warrants that at all times during
and after the Term of the Agreement, Alarm.com shall use, handle, collect,
maintain, and safeguard all Personal Information (as defined in Exhibit B to
Schedule 3) in accordance with Alarm.com’s Privacy Policy currently in effect,
as such policy may be changed by Alarm.com in its discretion from time to time,
provided such changes are reasonably acceptable to ADT, and with all applicable
United States federal, and state consumer privacy laws, regulations and rules
(collectively, the “Privacy Rules”) which may be in effect during the Term of
the Agreement as it concerns the subject matter of the Agreement. Alarm.com
further acknowledges that it alone is responsible for understanding and
complying with its obligations under the Privacy Rules. If the ADT Data includes
any credit card information, Alarm.com shall be responsible for complying with
all information security practices promulgated by United States federal, state,
and municipal laws, regulations, and statutes pertaining to the acquisition,
handling, and disposition of all such credit card information, and also by
industry associations, including, but not limited to, the standards of the
Payment Card Industry (PCI) Data Security Standard. For the sake of
clarification, ADT agrees that it will not provide ADT Customer credit card data
to Alarm.com, provided that if ADT does inadvertently provide ADT Customer
credit card data to Alarm.com, ADT will not be in breach of the Agreement for
doing so and Alarm.com’s sole responsibility for such credit card information
will be to use diligent efforts to remove it from its systems and any security
breach related to this credit card information will not be considered a breach
of the Agreement by Alarm.com.


5.2    Notification of Security Incident. Alarm.com shall address every known or
suspected breach of security of an Alarm.com system or database that contains
ADT Data in the manner specified in Exhibit B hereto. If any breach of the
security, confidentiality, or privacy of the ADT Data requires notification by
ADT to any party under any of the Privacy Rules, ADT shall have sole control
over the timing, content, and method of such notification and Alarm.com shall
reimburse ADT for its reasonable out-of-pocket costs in providing the
notification.




30

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


5.3    Security Review


(a)    ADT or its authorized representative may, from time to time, but not more
frequently than yearly, at its reasonable request perform a security review
(which may, at a minimum, include the items described in Exhibit B hereto) of
the physical facilities from which the Alarm.com Services are developed, tested,
operated or hosted. Alarm.com agrees to meet with ADT to discuss ADT’s security
review and the results of such review and Alarm.com shall use commercially
reasonable efforts to remedy any material deficiencies identified by such
review.


(b)    During the time that Alarm.com is performing hosting services for ADT,
Alarm.com or its hosting site Provider, as applicable, will maintain an
unqualified SOC 2, Type II compliance on operations and tests of operational
effectiveness in its shared services environment. As further described in
Section 3.3 above, on an annual basis in any year during which Alarm.com
performs any hosting Services for ADT, Alarm.com shall provide ADT with a
minimum of two (2) hard copies of Alarm.com’s (or its hosting site Provider’s)
most current multi-client unqualified SOC 2, Type II Report by a nationally
recognized firm qualified to perform such audits. If Alarm.com’s hosting site
Provider will not permit ADT to receive the Provider’s SOC 2, Type II, then
Alarm.com will permit ADT to review such SOC 2, Type II in the presence of an
Alarm.com representative. Alarm.com will deliver the reports to ADT within
fifteen (15) days of receiving the completed report for each audit or within
fifteen (15) days after ADT’s request, whichever is later.


(c)    If any security review requires access to the facilities from which the
Alarm.com Services are operated or hosted, the individuals conducting the review
shall, prior to entering the premises, sign a non-disclosure agreement and agree
not to use the reviewed information for any purpose except to determine
compliance with security requirements. Further, such individuals shall (i)
comply with the requests, standard rules and regulations of the other party
regarding safety, security and health, personal and professional conduct
generally applicable to such facilities and (ii) otherwise conduct themselves in
a businesslike manner.


5.4    Conduct at either Party’s Premises. Whenever present at the other party’s
premises, each party shall comply and shall cause its Personnel to comply with
all applicable on-site policies and procedures and all reasonable instructions
or directions issued by the other party, and otherwise conduct themselves in a
businesslike manner. If a party shall reasonably request the other party to
remove any of its Personnel from the work hereunder (including, without
limitation, lack of competence or conduct that interferes with the other party’s
operations), the first party shall promptly cause such individual to be removed
and replaced at no cost to the other party; provided, however, except as
otherwise provided herein, each party retains the sole right to hire and fire
its Personnel, and shall be solely responsible for oversight of its Personnel
and any decision to fire its Personnel.


5.5    ADT and Alarm.com Networks


(a)    If access to any computers, computer systems, mobile and other electronic
devices, and networks of ADT (“ADT’s Networks”) is required in order for
Alarm.com to fulfill its obligations to ADT, then ADT shall determine the nature
and extent of such access. If remote access to ADT’s Networks is given to
Alarm.com, then any and all information relating to such remote access shall be
considered ADT’s Confidential Information. In addition, any and all access to
ADT Networks shall be subject to the following:


(i)    ADT’s Networks will be used solely to perform services for ADT, and shall
be used for any purpose other than the legitimate business purposes of ADT;


(ii)    Access to ADT’s Networks will be restricted to Alarm.com’s Personnel who
need access in order for Alarm.com to fulfill its obligations under Agreement;
and no access rights will be transferred to any other individuals without the
prior written consent of ADT; and




31

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(iii)    Alarm.com shall employ personnel controls and processes designed to
ensure that its Personnel do not attempt to break any security systems related
to the ADT Networks, or attempt to obtain access to any programs or data beyond
the scope of the access granted by Alarm.com’s employee handbook.


(b)    Without limiting any of its other rights, each ADT Affiliate shall have
the right to restrict and monitor the use of the ADT Network, and to access,
seize, copy and disclose any information, data or files developed, processed,
transmitted, displayed, reproduced or otherwise accessed in conjunction with
such use. Each ADT Affiliate may exercise its rights reserved hereunder: (i) to
verify the performance of Alarm.com Services; (ii) to ensure compliance by
Alarm.com’s Personnel with ADT’s policies and procedures; (iii) to investigate
conduct that may be illegal or may adversely affect ADT; and (iv) to prevent
inappropriate or excessive personal use of ADT Networks. Alarm.com will advise
its Personnel concerning the rights stated hereunder.


(c)    If ADT requires access to Alarm.com’s Networks, then any and all
information relating to such access shall be considered Alarm.com Confidential
Information. Access to Alarm.com’s Networks will be restricted to ADT Personnel
with a specific need for such access under the provisions of this Agreement.


5.6    Export Compliance and Security Classifications


(a)    Alarm.com understands that certain ADT Data may be subject to: (i) U.S.
and other export control laws and regulations, or (ii) U.S. Defense Department
(“DoD”) procedures such as those governing release of Controlled or Sensitive
but Uncontrolled Technical Data (as defined in applicable regulation) to certain
foreign nationals. Each party will comply with applicable export and import laws
and regulations. Without limiting the generality of the foregoing, Alarm.com
agrees not to transfer or otherwise export or re-export (and to cooperate to
prevent such transfers of) any such ADT Data except in compliance with the
Applicable Laws and use restrictions. For ADT Data, regulated transfers may
include those made to foreign nationals in the United States or another country.
The parties will work together to create policies and procedures regarding the
access to and transferring of such materials. Alarm.com agrees not to allow any
access to any such identified ADT Data by any Alarm.com Personnel who are on the
U.S. Treasury Department’s list of Specially Designated Nationals, on the U.S.
Commerce Department’s Denied Persons List, Entity List or Unverified List, or
who are nationals of Cuba, Iran, Sudan, or Syria, or any other countries that
may be added to the list of U.S. embargoed countries from time to time.
Alarm.com agrees not to allow access by any Alarm.com Personnel who are not U.S.
nationals to ADT Data identified from time to time by ADT as subject to DoD
restrictions, International Traffic in Arms Regulations, or similar
restrictions. Alarm.com and ADT shall use commercially reasonable efforts to
restrict access to any other ADT Data to such nationals and Alarm.com Personnel
as may lawfully receive it without an export license unless and until any and
all required licenses are obtained.


(b)    Each party shall comply with all Applicable Laws and regulations
pertaining to the export, re-export, and import of Alarm.com-ready Products and
Documentation in effect from time to time, including any conditions of any
export licenses under which Alarm.com ships Alarm.com-ready Products and/or
related Documentation to ADT and for which ADT is advised by Alarm.com.
Alarm.com shall not be obliged to perform deliveries, orders and other
obligations under the Agreement if that performance is prohibited by the export
laws and regulations of Canada, the United States or other countries that are
applicable to Alarm.com, whether at law or by contract. Upon Alarm.com’s
reasonable request, ADT shall provide Alarm.com with copies of ADT’s records
regarding export and re-export of Alarm.com-ready Products and Documentation in
order to verify compliance with applicable export laws and regulations, and ADT
agrees to implement any corrective actions reasonably recommended by Alarm.com
as a result of such audit findings.










32

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Exhibit A to Schedule 3 - Service Level Support Related Terms


1.
AVAILABILITY/UPTIME for The Alarm.com Environment



The “Alarm.com Environment” consists of the servers, storage and networking
hardware, operating systems, database management systems and operating platforms
and all application software, including Alarm.com software that is required at
the data center, or in the Alarm.com-ready Products, to provide the Alarm.com
Services contemplated in the Agreement, but specifically excludes communication
and/or connectivity systems provided by wireless carriers, telecommunications
providers and Internet providers other than the internet providers who provide
services to the Alarm.com NOCs.
For the purpose of this Exhibit A, “Software” includes all application software
provided by Alarm.com (whether developed by Alarm.com or any third party)
intended to run in the Alarm.com Environment to provide the Alarm.com Services
contemplated in the Agreement.
“Tier 1 Support” means support provided by ADT Personnel, who receive initial
calls from ADT installers, ADT Dealers or Subscribers for issues related to the
Alarm.com-ready Products or Alarm.com Services.
“Tier 2 Support” means support provided by Alarm.com Personnel who respond to
calls placed by ADT Personnel regarding application and system issues related to
the Alarm.com-ready Products or Alarm.com Services and their use and for issues
originating from Tier 1 Support.
The following Service Level Agreement (“SLA”) covers the following approach:
Alarm.com hosts and manages the Alarm.com Environment as described below (the
“Hosted Service”).


1.1    Scheduled Maintenance. Subject to the other terms contained in the
Agreement, Alarm.com will make the Alarm.com Services available for ADT’s access
seven (7) days a week, twenty-four (24) hours a day. So long as Alarm.com
complies with the limitations contained in this paragraph, Alarm.com is
permitted to perform periodic maintenance on the portions of the Alarm.com
Environment for which Alarm.com is responsible for purposes of system upgrades,
maintenance, and backup procedures (“Scheduled Maintenance”). All Scheduled
Maintenance will either be performed seamlessly to ADT and the ADT Dealers and
the Subscribers (so that they are unaware of the Scheduled Maintenance) or, if
not seamless, will (i) be provided upon no less than ten (10) days advance
written notice to ADT except in such cases where immediate action by Alarm.com
is necessary to maintain the best possible service quality for ADT, the ADT
Dealers, and the Subscribers in which case Alarm.com will provide as much
advance notice as possible; (ii) be limited to a mutually agreed window
initially agreed to be 10:00 p.m. Wednesday to 6:00 a.m. on Thursday (all such
times being United States Eastern Time); (iii) not exceed [***] ([***]) [***]per
month (except for cases where ADT has requested new functionality and ADT and
Alarm.com agree that implementation of the functionality reasonably requires
more than [***] ([***]) [***]); and (iv) be subject to ADT’s prior approval,
such approval not to be unreasonably withheld or delayed.


1.2    Availability SLA. In addition to Scheduled Maintenance, there may be
events that from time to time will make the Alarm.com Services not “Available”
for a limited amount of time due to unforeseen software, hardware, network,
power and/or Internet outages (“Unscheduled Downtime”). Subject to the exclusive
remedies set forth in Section 1.3 of this Exhibit A and Section 11.7 of the
Agreement, the portions of the Alarm.com Environment for which Alarm.com is
responsible will be “Available” at least [***]% of the time measured on a
monthly basis (the “Availability SLA”). For purposes of the Agreement, the terms
“Available” and “Availability” means that the core functionality of the portions
of the Alarm.com Environment for which Alarm.com is responsible is accessible,
excluding Scheduled Maintenance, any force majeure event (as described in
Section 11.7 of the Agreement) or any loss or interruption of services resulting
from actions or inactions of ADT, the ADT Dealers or the Subscribers, or the
respective communication and network connectivity service Providers upon which
the Alarm.com Services rely including cellular carriers and Internet providers.
The Alarm.com Services will also be deemed not Available during the time period
in which the system is down during a Severity Level 1 or 2 event in progress.




33

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


The Alarm.com Availability SLA shall cover only the Alarm.com Services.


Actual Availability Percentage of the Alarm.com Services will be calculated with
the following formula:


100 minus [(X)[***]; divided by (Y) (i)[***]); multiplied by (Z) 100].


1.3    Downtime Credit. Alarm.com shall provide ADT, within ten (10) days of the
end of each month, a report of the previous month’s Availability. In the event
that Alarm.com fails to meet the Availability SLA for any month, then, ADT
shall, in addition to all of its other rights under Schedule 4 of the Agreement,
receive a credit against the Fees payable in the subsequent monthly invoice for
the portion of Subscribers affected by the Downtime, which shall be calculated
using the table below:


Chart 1.3A SLA for Security Signaling Transmission Time
Monthly Credit
Level
Avg. Signal Transmission Time (monthly)
 
1
[***]-[***]
[***]%
2
[***]-[***]
[***]%
3
[***]-[***]
[***]%
4
[***]-[***]
[***]%
5
[***]
[***]%
*Security Signaling means the generation, storage, and/or and transmission of
actual, non-test alarm signals to an ADT central station.
*Signal transmission time as measured by duration from Customer site to ADT
Control Station.
*Signal Incident = signal transmission time > [***].
*Signal times assume ADT is operating an IP receiver. The parties agree ADT may
operate either an [***] or [***] receiver, or any other IP receiver mutually
agreed upon by the parties. The Security Signaling Transmission Time SLA shall
not apply in the event that delay in Security Signaling Transmission Time is due
to the ADT IP receivers not properly functioning (due to no fault of Alarm.com).



Chart 1.3B - SLA for General Availability (EXCLUDES Security Signaling)
Monthly Credit (Consecutive Months)
Availability (%)
Downtime Per Month
Month 1
Month 2
Month 3+
[***]-[***]
Fewer than [***]
No Credit
[***]- [***]
[***]- [***]
[***]%
[***]%
[***]%
[***]- [***]
[***]- [***]
[***]%
[***]%
[***]%
[***]
Greater than [***]
[***]%
[***]%
[***]%

*The total downtime credit, if any, calculated in Chart 1.3A or 1.3B shall in no
event exceed a total of 100% of monthly fees.


The SLA for General Availability shall apply to the Connect Platform as well
(including but not limited as to such portions of the Connect Platform contained
in any hub in use by a Subscriber), and the SLA for Security Signaling
Transmission Time shall apply if the Connect Platform is adapted to provide
Security Signaling.


Recognizing that excessively long outages as well as frequent or chronic outages
may have significant impact on ADT’s credibility and ADT customer satisfaction,
Alarm.com acknowledges that such liquidated damages are not plainly or grossly
disproportionate to the actual loss and are not intended as a penalty to compel
performance. The downtime credit set forth in this Section 1.3 of Exhibit A to
Schedule 3 shall be not be duplicative of any amount from any other remedy
available to ADT for a failure by Alarm.com to achieve the Availability SLA.




34

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


1.4    Termination Right. Additionally, Alarm.com acknowledges that the payment
of any such credit or other liquidated damage will not affect, in any way, the
termination rights of ADT set forth in Schedule 4 to the Agreement.


1.5     Reporting. Alarm.com shall provide ADT, within five (5) days of the end
of each month, an operations report detailing the previous month’s Availability,
Alarm.com’s compliance with service levels specified in this Agreement,
description of Incidents and their resolution, and other metrics agreed upon by
the Parties.


2.    SUPPORT SERVICE


Alarm.com will make Support Services available for the Alarm.com Services for a
minimum period to satisfy the remaining Term of the Agreement and any Renewal
Terms, and the period for Transition Services. The Support Services shall
include, without limitation, the following:


2.1    ADT Obligations. ADT agrees to provide Alarm.com with reasonable access
to all necessary Personnel to answer questions about any problems reported by
ADT regarding the Alarm.com Services. ADT will provide Alarm.com with reasonable
access to its facilities, network, equipment, hardware and software so that
Alarm.com can provide support to ADT. ADT will provide, and update as needed,
the telephone numbers and email addresses for ADT’s technical support contacts.


2.2    Telephone Support - Alarm.com Problems at Severity Level 1, Severity
Level 2 and Severity Level 3. Telephone support representative(s) shall be
available to receive ADT and ADT Dealer telephone calls at all times (24 x 7)
via pager response or direct phone access. Such telephone support
representative(s) shall serve as ADT’s interface with Alarm.com and shall ensure
that reported Errors are handled in a timely manner as specified herein.
Alarm.com shall provide to ADT in writing, the telephone number(s) of such
telephone support representative(s) within ten (10) days of the execution of the
Agreement. All Errors shall be investigated and (i) an Error report shall be
opened, (ii) the Error shall be assigned a Severity Level as per the provisions
of Section 4 of this Exhibit A, and (iii) the Error shall be resolved in
accordance with the procedures and processes set forth in this Exhibit A.


2.3    Telephone Support - All other Alarm.com Support including Tier 2 Customer
Support. Alarm.com’s telephone support representatives shall answer ADT’s
application and system questions related to the Alarm.com Services, the
Alarm.com-ready Products and their use; telephone support representative(s)
shall be available to receive ADT telephone calls between the hours of 9:00 AM
to 9:00 PM Eastern Time, Monday through Friday, and 10 am to 7:00 pm ET on
Saturdays, excluding public holidays (and any others that are mutually agreed).
Alarm.com shall provide ADT with a telephone number that is answered at all
other times by an individual who will accept Error reports. Such telephone
support representative(s) shall serve as the ADT’s interface with Alarm.com and
shall ensure that reported Errors are handled in a timely manner as specified
herein. Alarm.com shall provide to ADT in writing, the telephone number(s) of
such telephone support representative(s) within ten (10) days of the execution
of the Agreement. All Errors shall be investigated and (i) an Error report shall
be opened, (ii) the Error shall be assigned a Severity Level as per the
provisions of Section 3 of this Exhibit A, and (iii) the Error shall be resolved
in accordance with the procedures and processes set forth in this Exhibit A.


2.4    Web Site Support. Alarm.com will provide ADT with access to support
through the ADT Website. Specific offerings on the ADT Website may change from
time to time in Alarm.com’s discretion, but the ADT Website generally includes
ADT’s case summary, Software downloads, Documentation, Incident reports and
access to Alarm.com’s knowledgebase.




35

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


2.5    Email Support. ADT may submit questions regarding the Alarm.com Services
or Support Services via the ADT Website with relevant information needed to
properly engage Alarm.com support staff, with access at support@alarm.com.


2.6    Primary Contacts. ADT shall appoint up to ten (10) trained technical
contacts within ADT’s IT organization to serve as primary contacts between ADT
and Alarm.com for issues related to the Alarm.com Services and to receive
support through Alarm.com’s telephone and ADT Online support centers (“Primary
Contacts”). All of ADT’s support inquiries for the above services shall be
initiated through these Primary Contacts. In addition, all ADT support Personnel
are authorized to place calls to Alarm.com’s Tier 2 Support team for Subscriber
related issues.


2.7     Documentation. Alarm.com will provide modified Documentation to
correspond to all material changes in accordance with applicable industry
standards and best practices.


3.
CLASSIFICATION OF ERRORS



Upon identification of any Error by ADT, ADT shall notify Alarm.com of such
Error and shall provide Alarm.com with a problem report (“Error Report”).
Alarm.com shall respond to Error Reports in accordance with the initial call
back response time indicated in Section 4 of this Exhibit A for the applicable
severity level. Alarm.com shall correct any Errors in the Alarm.com Environment
with the level of effort commensurate with the Error and applicable industry
standards and best practices. All Errors reported by ADT to Alarm.com shall be
assigned a severity level jointly agreed upon by ADT and Alarm.com based on the
following classifications ("Severity Level"):


Severity Level 1 - Severity Level 1 occurs when the Alarm.com Services or an
Alarm.com-ready Product is effectively not functioning, and any failure in
Security Signaling. Some examples of Severity Level 1 Errors are as follows:
1.    The Alarm.com Services are down and will not restart;
2.    Alarm.com-ready Products are not able to communicate with external
systems;
3.    Alarm.com-ready Products are generating a data corruption condition that
halts online and other processing and no work around is available.
4.    The performance of the Alarm.com Services has degraded to the point where
it is not practically usable by Subscribers.
5.    One or more Major Functional Components of the Alarm.com-ready Products is
significantly impaired or not practically usable and affecting more than 50% of
Subscribers.
6.    Improper Security Signaling for any Subscribers even though other aspects
of the Alarm.com Services and Alarm.com-ready Products do not appear to be
impaired.


Severity Level 2 - Severity Level 2 occurs when the Alarm.com-ready Services are
running, but that Subscriber is unable to use major portions of the
Alarm.com-ready Product, and no work around is available. Some examples of
Severity Level 2 Errors are as follows:
1.    Intermittent Error in a live, production system that continues processing
with no work around; and
2.    Major Functional Component is unavailable with no work around.
3.    Any functional component is significantly impaired or not practically
usable and affecting more than 10% of Subscribers and results in a 10% or
greater increase in ADT call center traffic related to Subscribers.


As used herein, “Major Functional Components” consist of: SMS and email
notification, automations, remote arm/disarm, remote viewing of security panel
status, remote viewing and control of devices, access to mobile app / portal for
active user accounts, remote viewing of pictures and video clips, and any other
major product components that may be added by the parties from time to time.




36

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Severity Level 3 - Severity Level 3 occurs when that the Alarm.com Environment
is operating close to normal, but any functional area is significantly impaired
and affecting no more than 10% of Subscribers for which an operational work
around does not exist for such Error.


Severity Level 4 - Severity Level 4 occurs when the Alarm.com Environment is
operating close to normal, but there is a noncritical Error for which an
operational work around exists for such Error. Severity Level 4 Errors will be
fixed in an update.


4.
RESPONSE TO ERROR REPORTS



SEVERITY LEVEL 1
Error Resolution - Immediate steps shall be taken toward solving the Error.
Alarm.com shall work to resolve Severity Level 1 Errors on a twenty-four (24)
hour basis until the Error is resolved. If required, Alarm.com staff shall be
moved off of lower Severity Level Errors to service Severity Level 1 Errors.
Resource Commitment - When a Severity Level 1 Error is reported, Alarm.com shall
assign all resources required to correct the Error. Work on the Error shall be
continuous until a fix is found. If system access is required, ADT shall provide
a contact available to Alarm.com and access to its system and software for the
duration of the Error correction procedures.
Completion Goal - The completion goal shall be to resolve one hundred percent
(100%) of all Severity Level 1 Errors with a fix or bypass within (4) hours of
receipt of the Error Report - but within (1) hour if the Error relates to
Security Signaling.
Initial Response: Within 30 minutes (at all times); 5 minutes if it involves
Security Signaling.
Escalation and Status Thresholds - When a Severity Level 1 Error Report is
opened, the following escalation and status procedures shall be followed:
Problem Report - HOUR 1
1.    The Error shall be resolved by Alarm.com’s first line support; or
2.    The Error will be referred to Alarm.com’s maintenance engineering group.
ADT will be notified by email of the status of the Error each hour.
HOUR 1 - HOUR 2
1.    The maintenance engineering point of contact will resolve the Error; or
2.    It will be decided that more resources are required to work on the Error.
ADT will be notified of the status of the Error.
HOUR 2- RESOLUTION
1.    Alarm.com shall continue to work on the Error, on a twenty-four (24) hour
basis, until a resolution is found. All available resources shall be used to
assist the person who is responsible for the resolution of the Error; and
2.    The ADT Product Manager and Operations Support Manager shall be notified
that a Severity Level 1 Error has reached a critical time frame.


SEVERITY LEVEL 2
Error Resolution - Severity Level 2 Errors will be analyzed in the order that
they are reported. Severity Level 1 Errors will take priority over Severity
Level 2 Errors.
Resource Commitment - Appropriate technical resources will be assigned to
Severity Level 2 issues as long as Severity Level 1 Errors are not open.
Completion Goal - The completion goal will be to resolve one hundred percent
(100%) of all Severity Level 2 Errors within eight (8) hours of receipt of the
Error Report.
Initial Response: Within 60 minutes (at all times)
Escalation and Status Thresholds - When a Severity Level 2 Error Report is
opened, the following escalation and status procedures will be followed:
HOUR 1 - HOUR 4
1.    The Error shall be resolved by Alarm.com; or
2.    Alarm.com’s maintenance engineering group will continue working the Error
until it is fixed.


37

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


ADT will be notified of the status at this stage.
HOUR 4 - HOUR 8
1.    Alarm.com’s maintenance engineering group will resolve the Error; or
2.    Alarm.com’s maintenance engineering group will continue working the Error
until it is fixed.
3.    A date will be estimated upon when this Error will be fixed.
ADT will be notified of the status at this stage.
HOUR 8 - RESOLUTION
1.    Alarm.com shall continue to work on the Error, on a twenty-four (24) hour
basis, until a resolution is found. All available resources shall be used to
assist the person who is responsible for the resolution of the Error; and
2.    The ADT Product Manager and Operations Support Manager shall be notified
that a Severity Level 2 Error has reached a critical time frame.


SEVERITY LEVEL 3
Error Resolution - Severity Level 3 Errors will be analyzed in the order that
they are reported. Severity Level 1 and Severity Level 2 Errors will take
priority over Severity Level 3 Errors.
Resource Commitment - Appropriate technical resources will be assigned to
Severity Level 3 issues as long as Severity Level 1 and Severity Level 2 Errors
are not open.
Completion Goal - The completion goal will be to resolve one hundred percent
(100%) of all Severity Level 3 Errors within two days, or as otherwise mutually
agreed by the parties, but no more than a commercially reasonable time period
(based on the circumstances) following receipt of the Error Report.
Initial Response: Within 4 hours (during business hours)
Escalation and Status Thresholds - When a Severity Level 3 Error Report is
opened, the following escalation and status procedures will be followed:    
1.    Alarm.com shall continue to work on the Error, during normal business
hours, until a resolution is found. All available resources shall be used to
assist the person who is responsible for the resolution of the Error; and
2.    If the Error is not resolved within two days (or other agreed time frame),
the ADT Project Manager and Operations Support Manager shall be notified that a
Severity Level 3 Error has reached a critical time frame.


SEVERITY LEVEL 4
Error Resolution and Resource Commitment - Severity Level 4 errors shall be
researched after Severity Level 1, Severity Level 2 and Severity Level 3 Errors.
Severity Level 4 Errors mutually agreed by Alarm.com and ADT shall be scheduled
for correction and be resolved a commercially reasonable time period following
receipt of the Error Report in accordance with applicable industry standards and
best practices.
Completion Goal - The completion goal and objective shall be to correct mutually
agreed Errors in an update to all of Alarm.com’s users of the Alarm.com Services
generally.
Initial Response: Within 8 hours (during a business day)
Escalation and Status Thresholds - The status of Severity Level 4 Errors shall
be available on demand. A quarterly report will be distributed that will
reference any uncorrected Errors that are over thirty (30) days old.
57


38

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Exhibit B to Schedule 3 - Security Requirements


The following items are considered ADT’s minimum security requirements. This
Schedule is not meant to be a comprehensive list of security requirements.
Alarm.com agrees to include the requirements of this Exhibit B as a part of the
Agreement. These requirements apply to Alarm.com operations as well as any
third-party that may provide Alarm.com Services on behalf of Alarm.com in
connection with the Agreement.


1.
Definitions:

All capitalized terms used but not otherwise defined herein, shall have the
meanings set forth in the Agreement.


“Data Masking” means the process of replacing live data elements to conceal ADT
Data when stored in a Non-Production Environment.


“Information Processing System(s)” means the individual and collective
electronic, mechanical, or software components of Alarm.com operations that
store and/or process ADT Data.


“Information Security Event” is defined as any situation where ADT Data may be
known or suspected to be lost by Alarm.com or its Providers; is subject to
unauthorized or inappropriate access, use, or misuse; or the security,
confidentiality, integrity, or availability of the information or Alarm.com
Information Processing Systems is compromised by attack.


“Non-Production Environment” means the Information Processing Systems used for
any purpose other than live use (e.g., development, system testing,
pre-production, integration testing, user acceptance testing, performance
testing, staging, etc.).


“Personal Information” means any personally identifiable information or data
concerning or relating to ADT’s employees, customers, or prospective customers
that may be used to uniquely identify or contact such individuals.


“Personal Sensitive Information” (“PSI”) is a sub-category of Personal
Information containing the following elements of Personal Information requiring
additional control and protection: financial account numbers (including credit
card, debit card, and bank account numbers), social security numbers/social
insurance numbers, passwords, security challenge information, date of birth,
credit score, driver’s license numbers, unique biometric data, ADT customer call
lists, and ADT Personal Identification Codes (“PIC”). PSI also includes Personal
Health Information (“PHI”) and Non-Public Personal Information (“NPPI”), as such
terms are defined under any applicable Privacy Rules, including by not limited
to the Health Information Portability and Accountability Act, if applicable
(collectively, the “Privacy Laws”); and any other information that ADT may
identify in writing as Personal Sensitive Information.


“Production Environment” means the Information Processing Systems used to
process live ADT Data, employed during the provision of services to ADT.


2.
Information Security Program. Alarm.com will implement and maintain an
information security program that establishes roles and responsibilities for
information security, and supports the confidentiality, integrity, and
availability of Information Processing Systems operated by Alarm.com.



3.
Security Policy. Alarm.com will maintain information security policies that
define requirements for access control, application and system development,
passwords, remote access, data classification, operational security, network
security and physical security. The information security policies will be
reviewed annually, or when significant changes to the environment occur, to
ensure their continuing suitability, adequacy, and effectiveness. The
information security policies will be approved by Alarm.com’s management, and
communicated annually to all Alarm.com employees and relevant Providers.







39

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


4.
Security Awareness Training. Prior to Alarm.com employees and Providers
receiving access to ADT Data, they will receive up to date security awareness
training appropriate to their job function. Alarm.com will also ensure that
annual security awareness training is performed for Personnel and require such
Personnel to acknowledge that they have read and understood Alarm.com security
policies and procedures.



5.
Required Background Checks. Employ background verification checks on all
candidates for employment, contractors, and third party users, carried out in
accordance with relevant laws and regulations, and proportional to the
classification of the information to be accessed, as follows:

a.
Social Security Number Verification (Includes Trace);

b.
Criminal Search - Minimum 7 years (County Criminal; residence, school, &
employment) - all counties provided or developed;

c.
US Department of Treasury’s Office of Foreign Assets Control (OFAC) Specially
Designated National or a Blocked Persons;

d.
Employment Verification - last 3 employers or past 7 years, whichever comes
first;

e.
Education Verification (highest level obtained post high school); and

f.
Professional License or Certificate Verification (if applicable).



6.
Provider and Subsequent Party Access. Prior to allowing Providers access to ADT
Data, including Alarm.com Information Processing Systems or media containing ADT
Data, Alarm.com will:

a.
Require Providers to agree in writing to terms substantially similar to the
applicable confidentiality and security requirements of this Agreement, and make
this a requirement for all subsequent parties receiving ADT Data; and

b.
Identify and mitigate risks to ADT Data from this access.



7.
Asset Inventory. Alarm.com will maintain an inventory of all Alarm.com
Information Processing Systems and media containing ADT Data.



8.
Acceptable Use. Alarm.com will implement rules for the acceptable use of
information and assets which is no less restrictive than industry best practice
and consistent with the requirements of the Agreement.



9.
Portable Devices. ADT Data may not be stored on portable devices including, but
not limited to, laptops, Personal Digital Assistants, smartphones, MP3 devices,
and USB devices unless the ADT Data on the portable device is encrypted and
secured from unauthorized access.



10.
Personally-owned Equipment. ADT Data may not be stored on personally-owned
equipment not controlled by Alarm.com.



11.
Protection of Data at Rest. Alarm.com will use and employ industry best practice
data protection mechanisms to protect ADT Data.



12.
Encryption of Data. Alarm.com will encrypt the following categories of data
using an encryption mechanism providing protection that is equal to or greater
than 128-bit AES encryption:

a.
Personal Sensitive Information, in all forms of storage and transmission;

b.
Any ADT Data that is removed from Alarm.com’s facility or stored off-site; and

c.
Any ADT Customer Data (including but not limited to Personal Sensitive
Information) that is transmitted wirelessly or over an untrusted connection
(e.g., the Internet); provided, however that in no event shall any Personal
Sensitive Information be transmitted by email unless it is provided or sent by a
Subscriber. The parties agree that Alarm.com can make certain ADT Customer Data
available to ADT to provide customer support and troubleshooting, and Alarm.com
will provide such data to ADT in manner mutually agreed upon by the parties.







40

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


13.
Data in DMZ. ADT Data may not be stored within a file or database in any network
demilitarized zone (“DMZ”).



14.
Encryption Keys. All keys used for encryption must be handled in accordance with
documented key management processes and procedures that include and describe, at
a minimum, the following controls:

a.
Secure key storage;

b.
Secure key distribution;

c.
Generation of strong keys;

d.
Annual encryption key changes (particularly as used to handle video);

e.
Addition of new keys;

f.
Destruction of old keys;

g.
Split knowledge and dual control of keys;

h.
Replacement of known or suspected compromised keys;

i.
Revocation of old or invalid keys;

j.
Prevention of unauthorized substitution of keys; and

k.
Requirements for key custodians.



15.
Secure Areas. Alarm.com will secure all areas that house Information Processing
Systems or media containing ADT Data by the use of appropriate and multiple
security controls in order to ensure that only authorized Personnel are allowed
access and to prevent damage and interference.



16.
Security Perimeter. Access will be controlled and restricted by use of a defined
security perimeter, appropriate security barriers, entry controls and
authentication controls. A record of all accesses will be securely maintained.



17.
Identification. All Personnel at the NOCs will be required to wear some form of
visible identification to identify them as employees, contractors, visitors, and
so forth.



18.
Visitors. Visitors to secure areas will be supervised, or cleared for
non-escorted accessed via an appropriate verification process. Their date and
time of entry and departure will be recorded.



19.
Physical Media Controls. Physically secure and maintain control over all paper,
electronic media and devices (e.g., computers, electronic media, wireless access
points/devices, paper receipts, paper reports, and faxes) that contain,
transmit, or display ADT Data.



20.
Protection Against Malicious Code. Alarm.com will implement detection,
prevention, and recovery controls to protect against malicious software
(“Malware”), which is no less than current industry best practice and perform
appropriate employee and Provider training on the prevention and detection of
malicious software.



21.
Anti-Malware Mechanisms. Alarm.com will ensure anti-malware mechanisms are
deployed on all systems commonly affected by malware (e.g., PC’s and servers)
and are capable of detecting, removing, and protecting against viruses and other
forms of malicious software, including spyware and adware. Alarm.com will ensure
anti-malware mechanisms are current, updated daily, actively running, monitored
and capable of generating audit logs.



22.
Media Handling. Alarm.com will protect against unauthorized access or misuse of
ADT Data contained on media by use of a media control management program.



23.
Media and Information Disposal. Alarm.com will securely and safely dispose of
media (including but not limited to hard copies, disks, CDs, DVDs, optical
disks, USB devices, backup media, hard drives) containing ADT Data when no
longer required by the establishment of documented procedures that include the
following:





41

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


a.
Disposing of media containing ADT Data so that it is rendered unreadable or
undecipherable, such as by burning, shredding, pulverizing or using techniques
in compliance with DoD 5220.22-M;

b.
Maintaining a secured disposal log that provides an audit trail of ADT Data
media disposal activities;

c.
Upon request, providing certification to ADT that all ADT Data was purged. The
certification will be provided to ADT within thirty (30) business days of being
requested; and

d.
When transporting media containing ADT Data off-site prior to destruction,
ensuring that all media is either (i) protected from misuse or theft in transit
using industry standard best practices for transport of confidential
information, or (ii) securely erased in a manner compliant with the most current
version of NIST 800-88.



24.
Exchange of Information. To protect confidentiality and integrity of ADT Data in
transit, Alarm.com will:

a.
Perform an inventory, analysis and risk assessment of all data exchange channels
(including but not limited to FTP, HTTP, HTTPS, SMTP, modem, and fax) to
identify and mitigate risks to ADT Data from these channels;

b.
Monitor and inspect all data exchange channels to detect unauthorized
information releases;

c.
Employ appropriate security controls to minimize information leakage; and

d.
Ensure that appropriate security controls using approved data exchange channels
are employed when exchanging ADT Data.



25.
Monitoring. To protect against unauthorized access or misuse of ADT Data
residing on Alarm.com Information Processing Systems, Alarm.com will:

a.
Employ current industry best practice security controls and tools to monitor
Information Processing Systems and log key events such as user activities
(including root or administrative access), exceptions, successful and
unsuccessful logins, access to audit logs, unauthorized information processing
activities, suspicious activities and information security events;

b.
Regularly back up logs to a secure central location, protected against tampering
and unauthorized access;

c.
Retain logs for at least one year;

d.
Perform frequent reviews of logs (including but not limited to firewall, router,
wireless access points and authentication server logs) and take necessary
actions to protect against unauthorized access or misuse of ADT Data;

e.
At ADT’s request, Alarm.com will review logs to assist in investigations
regarding unauthorized access or misuse of ADT Data and report back to ADT the
results of such review.

f.
Comply with all relevant legal requirements applicable to monitoring and logging
activities;

g.
Ensure that the clocks of all relevant information processing systems are
synchronized using an authoritative national or international time source;

h.
Incorporate date and time stamp into log entries;

i.
Employ, monitor and keep up to date network intrusion detection systems,
host-based intrusion detection systems, or intrusion prevention systems to
monitor all network traffic and alert Personnel to suspected compromises;

j.
Monitor all alerts reported by intrusion detection systems, host-based intrusion
detection systems, or intrusion prevention systems and respond immediately to
all intrusion events;

k.
Employ a wireless analyzer at least monthly to identify all unauthorized
wireless devices in any environment where ADT Customer Data could be accessed;
and

l.
Prevent Personal Sensitive Information from being logged in the audit log.



26.
Subscriber Access Management. To protect against unauthorized access or misuse
of ADT Data residing on Alarm.com Information Processing Systems, Alarm.com
will:



42

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




a.
Employ a formal user registration and de-registration procedure for granting and
revoking access and access rights to all Alarm.com Information Processing
Systems;

b.
Employ a formal password management process that includes a minimum of
eight-character alphanumeric passwords, password changes every 90 days,
disallows reuse of at least the previous six passwords, and lockout after no
more than six invalid login attempts;

c.
Ensure passwords are not displayed;

d.
Ensure access to systems and applications storing or transmitting ADT Data is
limited to only those individuals whose job requires such access based on a
need-to-know;

e.
Ensure the access rights of all users to Alarm.com Information Processing
Systems or media containing ADT Data are removed rapidly, and always within 24
hours of termination of their employment, contract or agreement, or adjusted
upon change of need-to-know;

f.
Perform recurring reviews of users’ access and access rights to ensure that they
are appropriate for the users’ role;

g.
Ensure that users have a unique user ID and prohibit the use of group, shared,
or generic accounts;

h.
Ensure inactive accounts are automatically disabled after 90 days of inactivity;
and

i.
Ensure accounts used for remote maintenance, if any, by Alarm.com’s Providers
are enabled only during the time needed.



27.
Subscriber Responsibilities. To protect against unauthorized access or misuse of
ADT Data residing on Alarm.com Information Processing Systems, Alarm.com will:

a.
Ensure that Alarm.com Information Processing Systems users follow current
security practices in the selection and use of strong passwords; and

b.
Ensure that unattended equipment has appropriate protection to prohibit access
and use by unauthorized individuals.



28.
Session Timeouts. To protect against unauthorized access or misuse of ADT Data
residing on Alarm.com Information Processing Systems, Alarm.com will:

a.
Ensure that inactive user sessions are terminated or require the user to
re-authenticate after a defined period of inactivity;

b.
Ensure that desktop, laptops, and where technically possible, servers, invoke a
password-protected screen saver after a predetermined period of inactivity not
to exceed 15 minutes; and

c.
Ensure handheld devices employ a “lock screen” security control, requiring the
entry of a pass code to unlock, after a predetermined period of inactivity.



29.
Network Access Control. Access to internal, external, Provider and public
network services that allow access to Alarm.com Information Processing Systems
shall be controlled. Alarm.com will:

a.
Ensure that current industry best practice standard authentication mechanisms
for network users and equipment are in place and updated as necessary;

b.
Ensure publicly reachable servers are located on a network segment separated
from the internal network by a firewall (e.g., a DMZ);

c.
Ensure a stateful firewall is in place for each Internet connection and between
any DMZ and the Intranet;

d.
Ensure that firewalls are configured to deny all traffic except the traffic that
is required for business reasons;

e.
Ensure authentication methods are used to control access by remote users;

f.
Ensure physical and logical access to diagnostic and configuration ports is
controlled; and

g.
Ensure wireless implementations are only used if required for business reasons,
put into practice WPA2, 802.11i or a superseding standard and must not use WEP.



30.
Operating System Access Control. To protect against unauthorized access or
misuse of ADT Data residing on Alarm.com Information Processing Systems,
Alarm.com will:

a.
Ensure that access to operating systems is controlled by a secure log-on
procedure;



43

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


b.
Ensure encrypted communications (SSH, HTTPS, etc.) are used for administrative
access to production systems and applications when not physically present at the
device; and

c.
Ensure that the use of utility programs that are capable of overriding system
and application controls are highly restricted and tightly controlled.



31.
Mobile Computing and Remote Working. To protect ADT Data residing on Alarm.com
Information Processing Systems from the risks inherent in mobile computing and
remote working, Alarm.com will:

a.
Identify and mitigate risks to ADT Data from mobile computing and remote
working;

b.
Develop policy and procedures for managing mobile computing and remote working;

c.
Protect mobile computing devices that connect to the Internet outside of
Alarm.com’s corporate network by using a personal firewall; and

d.
Ensure remote access software (e.g., remote terminal, dial in or VPN) is
configured with industry best practice security features including but not
limited to: two-factor authentication, unique credentials, encryption, and
prevention of split-tunneling.



32.
Data Residency. Alarm.com agrees that during the Term of the Agreement, except
as ADT shall agree otherwise in writing,

a.
All ADT Data that has not been masked per the Agreement, shall remain within the
United States or Canada; and

b.
All services involving access to ADT Data that has not been masked per the
Agreement, shall take place within the United States or Canada. Alarm.com shall
impose the same restrictions on its Providers and shall remain fully responsible
for Providers’ compliance with such restrictions.



33.
Configuration Standards. Develop configuration standards for all system
components that address all known security vulnerabilities and are consistent
with industry-accepted system hardening standards as defined, for example, by
SysAdmin Audit Network Security Institute (SANS), National Institute of
Standards Technology (NIST), or Center for Internet Security (CIS).



34.
Patch Management. Alarm.com shall employ a process to review vendor-supplied
patches for applicability in Alarm.com’s environment using a risk-based
approach. Patches identified as critical shall be addressed through
implementation or mitigating controls within 30 days.



35.
Vulnerability Management. Alarm.com shall employ a process for vulnerability
management, including:

a.
Internal and external network vulnerability scans conducted at least quarterly;

b.
Network and application layer penetration test conducted at least annually;

c.
System, application and source code scanning and analysis processes;

d.
A framework for remediation of findings; and

e.
A process to identify newly discovered security vulnerabilities and update
system and application standards to address new vulnerability issues.



36.
Development Processes. Alarm.com will incorporate security into the development
lifecycle, including:

a.
Restricting access to source code to authorized users who have a direct need to
know; and

b.
Employing oversight quality controls and security management of software
development.



37.
Change Management. Alarm.com will utilize processes to control changes in
Alarm.com’s technical environment, including:

a.
Use of formal change control procedures to approve and implement changes; and

b.
Ensuring file integrity in the operating environment is maintained and monitored
for approved change.



38.
Incident Reporting Process. Implement a process to ensure that Information
Security Events are reported through appropriate management channels as quickly
as possible.







44

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


39.
Incident Response Plan. Implement, and provide to ADT, a formally documented
security incident response plan that includes: formation of an incident response
team, categorization of incidents and responsibility for receiving alerts and
investigations.



40.
Incident Training. Train all Personnel and Provider users of Information
Processing Systems and services how to report any Information Security Events.



41.
Termination of Incidents. Alarm.com shall use commercially reasonable efforts to
immediately terminate any Information Security Event and not allow any
Information Security Event to persist for any amount of time or for any reason
except as required by Applicable Law, or as deemed reasonably necessary by
Alarm.com to determine the identity of the perpetrator and to stop such
Information Security Event.



42.
Notification of Incidents. Notify ADT by email CSIRT@ADT.com or by phone
(877-ADT-HELP) within 8 hours of all Information Security Events involving ADT
Customer Data and within 36 hours of any other Information Security Events.
Following any Information Security Events, Alarm.com will promptly notify ADT
whether or not ADT Customer Data was compromised or released to unauthorized
parties, the ADT Data affected and the details of the Information Security
Event.



43.
Occurrence Reports. As soon as commercially reasonable following Alarm.com’s
discovery of the occurrence of an Information Security Event, Alarm.com shall
provide ADT with written documentation of the cause, remedial steps and future
plans to prevent a recurrence of the same or similar breach. In the case of
Information Security Events involving ADT Customer Data, if such remediation
plan is acceptable to ADT, Alarm.com shall immediately implement the proposed
remediation plan or in a mutually agreed upon time frame; or if such remediation
plan is unacceptable, based on ADT’s commercially reasonable judgment, Alarm.com
shall promptly but in any event no later than five days enter into good faith
negotiations to address the proposed remediation plan. Alarm.com shall
reasonably cooperate with ADT security investigation activities and with the
preparation and transmittal of any notice or any action, which ADT in its sole
discretion may deem appropriate or required by Applicable Law, to be sent or
done for customers or other affected third parties regarding any Information
Security Event.



44.
Initial and Recurring Security Assessments. ADT or its third party designee may,
but is not obligated to, perform an on-site physical and logical security
assessment of Alarm.com’s data processing and business facilities (“Security
Assessment”) prior to the release of ADT Data and each year thereafter. Security
Assessments may also be conducted by means of a security questionnaire.



45.
External Security Audits. At least twice annually, Alarm.com will perform
security audits against Alarm.com’s Internet-facing environment as it relates to
any ADT Customer Data (and Alarm.com data generally). Alarm.com will provide ADT
with the executive summary of such audits and will use commercially reasonable
efforts to cure any material deficiencies reported. ADT may, at its expense,
perform security audits against the ADT NOC and the ADT Failover NOC. Alarm.com
will provide reasonable assistance to ADT in auditing the ADT NOC and the ADT
Failover NOC.



46.
Data Masking in Non-Production Environments. Alarm.com will implement Data
Masking when ADT Data is stored in Non-Production Environments.



47.
Data Masking Exception Process. If a business need exists to use ADT Data in a
Non-Production Environment without Data Masking, Alarm.com will obtain written
permission from ADT.



48.
Data Masking Requirements. The following fields are currently identified as
sensitive and require special handling including masking when stored in
Non-Production Environments:

a.
Name (includes any name field and userid or account name);



45

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




b.
Address (includes any address field, property location, garage location, and so
forth);

c.
Email Address (includes any email address field);

d.
Phone Number (includes any phone number field including home phone, personal
phone, business phone (does not include ADT employee business phone), and so
forth);

e.
Date of Birth;

f.
Driver License Number;

g.
Social Security Number or Social Insurance Number;

h.
Financial information (includes, credit card, bank account, credit score, or
other sensitive financial information);

i.
Password or security codes (e.g., application passwords, PIC, etc.); and

j.
Central Station number.



49.
Display Masking. Alarm.com will hide or obscure Personal Sensitive Information,
as defined in the Agreement, in Production Environments including paper output
(e.g., reports, printouts, and copies), when displayed to those without a
need-to-know.









46

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Exhibit C to Schedule 3 - Business Recovery Plan
All Alarm.com servers (web, application, and database) have redundant critical
components and RAID Level 5 and RAID Level 6 drive arrays. A full backup of the
Alarm.com system is available which duplicates the functionality and data of the
production system. The backup system is used during upgrades or disaster
recovery. In addition to the servers, all network hardware is fully redundant.
All Alarm.com data is synchronized between its primary and secondary data center
throughout the day. Local backups are also done on the primary database. System
health is monitored in addition to scheduled weekly maintenance of all machines.
Alarm.com uses a predominantly Microsoft-based NOC environment including SQL
Server database. The network equipment is Cisco and Juniper. All of the Software
is self-maintained and tested.
For reliability purposes, Alarm.com also establishes redundant IPSEC/VPN tunnels
between its data centers and wireless carriers to ensure quick fail-over in the
event of an outage or disaster. To monitor network reliability, Alarm.com can
configure any communication modules deployed as “pingers” to monitor connections
in a particular geography. Alarm.com 24/7 connections established with over 1.8M
cellular gateways installed in households and businesses and has a dedicated
team that monitors these connections 24/7.
The above provisions apply both to the ADT NOC’s to the extent under Alarm.com’s
control and to the Alarm.com NOC’s.




47

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 4 - Termination & Transition Services


1.1    Termination Due to Sale or Change in Control to an ADT Competitor. In the
event that all or substantially all of the assets or shares of Alarm.com are, or
if Control of Alarm.com is, acquired by an ADT Competitor, ADT shall have the
right to terminate the Agreement. As used herein, “ADT Competitor” means any
company that provides (directly, or through a related entity) electronic
security, interactive home and business automation, home health, and/or
monitoring services. “Control” shall mean, with respect to any entity, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities (or other ownership interest), by contract or
otherwise.


1.2    Termination for Failed Service Levels. ADT may, at its option, terminate
the Agreement for cause and without penalty by providing written notice of such
termination to Alarm.com and may avail itself of any and all rights and remedies
to which it may be entitled by law or in equity subject to the limitations
contained in the Agreement, in the event that Alarm.com fails to meet the
Availability SLA for the Alarm.com Environment for three (3) consecutive months
or for any five (5) months in a twelve (12) month period.


1.3    Termination for Breach. If either party defaults in the performance of,
or fails to perform, any of its material obligations (except as provided in
Sections 1.2 and 1.4 of this Schedule 4) under the Agreement, and such default
is not remedied within forty-five (45) days of the receipt of written notice
from the non-defaulting party, then the non-defaulting party shall have the
right to terminate the Agreement, as the case may be, by providing written
notice of such termination to the other party and may avail itself of any and
all rights and remedies to which it may be entitled by law or in equity or under
the Agreement except as otherwise specifically set forth in the Agreement.


1.4    Termination for Ceasing to Perform Ongoing Development. In the event that
Alarm.com or its successor fails to perform Ongoing Development (as defined
below), and fails to cure its Ongoing Development failure within thirty (30)
days of the receipt of written notice from ADT, then (after exhausting the
dispute resolution process set forth in the Agreement, if Alarm.com or its
successor disputes whether it has failed to perform Ongoing Development), ADT
shall have the right to terminate the Agreement and exercise its escrow release
rights in accordance with Section 4 of Schedule 3 to the Agreement. A failure to
provide “Ongoing Development” means that Alarm.com or its successor had failed
to (i) provide commercially reasonable bug fixing; or (ii) reasonably adhere to
schedules and deliverables as agreed upon between the parties in any SOWs for
ADT Custom Products.


1.5    Termination for Insolvency. Either party may terminate the Agreement if
any one of the following events occurs: (i) the other files a voluntary petition
in bankruptcy or an involuntary petition is filed against it which is not
dismissed within one hundred twenty (120) days; (ii) the other is adjudged
bankrupt; (iii) a court assumes jurisdiction of the assets of the other under a
federal reorganization act, or other statute; (iv) a trustee or receiver is
appointed by a court for all or a substantial portion of the assets of the
other; (v) the other suspends business or ceases to conduct its business in the
ordinary course; (vi) the other ceases to pay its debts in the ordinary course
of business or cannot pay its debts as they become due; or (vii) the other makes
an assignment of its assets for the benefit of its creditors. Each party will
give prompt written notice of any such event relating to it.


1.6    Transition Services


48

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(a)     In the event of the expiration or termination of this Agreement for any
reason, Alarm.com shall cooperate with ADT in effecting the orderly transfer of
all ADT Data to a third-party or to ADT on media reasonably acceptable to ADT.
In the event of a Release Event (as defined in Section 4.2 of Schedule 3) and
after ADT has assumed responsibility for hosting and supporting the Alarm.com
Services and Alarm.com-ready Products for its Subscribers, ADT shall have the
option to continue to provide support for Subscribers and ADT shall have a
perpetual, irrevocable, non-transferable license to the Product Software to the
full extent needed for the sole purpose of continuing to provide such hosting
and/or support; provided, however, that such use is subject to ADT’s payment of
the applicable Source Code License Fees.


(b)    Alarm.com agrees that if the Agreement expires or is terminated by ADT,
then upon ADT’s written request to Alarm.com prior to the effective date of
termination, Alarm.com shall continue to provide the Alarm.com Services
(including the Hosted Service) and support and maintenance for Subscribers (the
“Transition Services”) for a period of [***] ([***]) years from the effective
date of expiration or termination (unless terminating under Section 1.1, in
which case for a period of [***] ([***]) years), and all of ADT’s obligations
under the Agreement (including payment obligations) shall continue for such
period. ADT shall have the right to add new Subscribers who will then receive
Alarm.com support and maintenance during the Transition Services period. The
service levels set forth in Schedule 3 of the Agreement will not be adversely
affected by the provision of such Transition Services. The prices associated
with such Transition Services will be in accordance with the pricing for the
Alarm.com Services and Alarm.com-ready Products under the Agreement in effect as
of the expiration or termination of the Agreement, it being understood that if,
for any portion of the Transition Services period, Alarm.com had the right to
increase its Fees as provided in the Agreement been renewed and not terminated,
Alarm.com shall have the right to so increase its Fees for the Transition
Services period including, without limitation, to reflect verifiable third party
cost increases in accordance with Section 6.6 of the Agreement. ADT shall pay
all Fees charged during the Transition Services period in accordance with the
payment provisions of the Agreement.


(c)    In the event that the Agreement is terminated due to ADT’s breach of its
payment obligations, Alarm.com acknowledges and agrees that it shall perform the
Transition Services on a month-to-month basis for up to [***] ([***]) days if
(a) ADT promptly pays all undisputed outstanding invoices; and (b) ADT makes
payment on the first of the month for any and all fees that will be incurred by
Alarm.com in such month, subject to the applicable pricing under the Agreement
in effect as of the expiration or termination of the Agreement.


(d)    In the event that Alarm.com terminates other than as set forth in 1.6(c)
above or fails to renew the Agreement, then Alarm.com shall, if so requested by
ADT in writing, provide the Transition Services for a period of [***] ([***])
years from the effective date of expiration of termination, all of ADT’s
obligations under the Agreement (including payment obligations) shall continue
for such period, and ADT shall have the right to add new Subscribers for a
period of [***] ([***]) months from the effective date of such termination. The
service levels set forth in Schedule 3 will not be adversely affected by the
provision of such Transition Services. The prices associated with such
Transition Services will be in accordance with the pricing for the Products
under the Agreement in effect as of the expiration or termination of the
Agreement. ADT shall pay all fees charged for the Transition Services in
accordance with the payment provisions herein.


1.7    Post-Termination Covenant Against Enforcement. Following termination of
the Agreement, Alarm.com covenants:


(i)    not to seek, at any time following termination, any injunction against
the subsequent use of any product or platform used by ADT, its Affiliates, ADT
Dealers, and/or its Subscribers for ADT’s electronic security, interactive home
and business automation, home health, and/or monitoring services based on any
patent that is presently or hereafter owned by, controlled by, or exclusively
licensed to Alarm.com; provided that (1) Alarm.com may seek an injunction
against any party with respect to any patent that such party is held to have
willfully infringed, (2) [***] and (3) for the avoidance of doubt, Alarm.com
expressly reserves its rights to enforce any patent to seek any damages
therefor, subject only to subsection (ii) below; and




49

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(ii)    only with respect to the Alarm.com-ready Products, Third Party Products,
ADT Custom Products, and Alarm.com Services provided pursuant to the Agreement,
not to enforce, at any time following termination, any patent that is presently
or hereafter owned by, controlled by, or exclusively licensed to Alarm.com,
against ADT, its Affiliates, ADT Dealers, and/or its Subscribers for making or
having made under the terms of the Agreement, and/or using, selling or
importing, any ADT Custom Products or any ADT or Third Party Products that were
integrated with the Alarm.com Services or an Alarm.com-ready Product or used
with the Alarm.com Services during the Term and the period of the Transition
Services (together with 1.7(i) above, “Post-Termination Covenant Against
Enforcement”). For the avoidance of doubt and subject to ADT’s having used the
Alarm.com Services and Alarm.com-ready Products in accordance with the terms of
the Agreement during the Term and period of Transition Services, the
Post-Termination Covenant Against Enforcement shall continue in perpetuity with
such patents beyond the Term and the period of Transition Services and this
provision shall be binding upon any successor-in-interest to Alarm.com and upon
any assignee of any of Alarm.com’s rights in such patents.


1.8     [***].     


(a)     [***].


(b) Nothing in Section 1.8(a) above shall be construed as modifying or limiting
the rights or defenses of ADT, ADT’s Affiliates, ADT Dealers, Supporting Canopy
Partners, and Subscribers with respect to a claim of infringement, including but
not limited to the right to use the Alarm.com-ready Products, Third Party
Products, ADT Custom Products, and Alarm.com Services during any period of
Transition Services in accordance with this Agreement.








50

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 5 - Product Sourcing &Warranty Terms
1.
SCOPE

Scope. The terms set forth in this Schedule 5 shall govern each Alarm.com-ready
Product provided by Alarm.com to ADT and ADT’s Affiliates, (each a “Buyer”)
during the Term. The liability of each of any Buyer under the Agreement shall be
several and not joint. Alarm.com shall bill each such Buyer separately for the
Alarm.com-ready Products sold to such Buyer. Each Buyer shall only be liable for
those obligations expressly set forth in the Purchase Order to which it is a
party. In no event will a Buyer be liable for any of the obligations or
liabilities of any other Buyer pursuant to the Agreement.
2.
PURCHASE AND SALE OF PRODUCTS

A.General. During the Term, Alarm.com agrees to sell to Buyer the
Alarm.com-ready Products ordered by Buyer’s duly issued purchase orders or
electronically transmitted (“EDI”) sales orders (each, a “Purchase Order”) on
the terms and conditions provided herein. For EDI orders if available, Alarm.com
agrees to comply with the terms and conditions of the then-current version of
Buyer’s EDI Supplier Handbook, a copy of which will be provided to Alarm.com
upon request. Each Purchase Order shall be deemed to be incorporated as part of
the Agreement upon Buyer’s issuance thereof. A Purchase Order shall be deemed
accepted by Alarm.com in the event Alarm.com fails to provide proper written
notice of rejection within forty eight (48) hours of Buyer’s issuance of the
Purchase Order in accordance with the terms and conditions of the Agreement.
Alarm.com shall have the right to reject a Purchase Order only if the Purchase
Order does not comply with the express requirements of the Agreement or the ADT
Website. Buyer will purchase Products solely for its use in the ADT or ADT
Dealer business.
B.Supply Chain Management for Products.
(i)Forecasting. On a monthly basis, Buyer shall provide Alarm.com with a
non-binding rolling forecast of Alarm.com-ready Products for the following 12
months. Alarm.com shall notify Buyer via written confirmation that non-binding
Forecast shall be met by the third week of the current month. Alarm.com shall
maintain a four (4) week supply of finished Alarm.com-ready Products (“Safety
Stock”) at Alarm.com’s manufacturing or United States stocking facility to
reduce lead-times and to meet on time delivery.
(ii)Inventory Planning and Targets. Alarm.com shall be responsible for material
planning to meet mutually agreed upon service levels for Alarm.com-ready
Products. These material planning responsibilities include, but are not limited
to: (a) monitoring daily and weekly Buyer demand data provided by Buyer in
relation to Alarm.com’s Lead Time; (b) reviewing Alarm.com-ready Product
forecasts provided by Buyer; and (c) providing timely feedback on
Alarm.com-ready Product availability issues
(iii)Fulfillment. Both Buyer and Alarm.com shall strive to achieve a 100%
fulfillment. Fulfillment is defined as the percentage of Buyer’s Purchase Orders
for Alarm.com ready Products that were successfully filled and shipped on
average each month. Every day or as determined by Buyer, Buyer will record the
total number of Alarm.com-ready Product units required by Buyer for such day
(i.e., the number of Alarm.com-ready Product units ordered by Buyer for shipment
on such day to meet the applicable Delivery Date (defined below)) compared to
Alarm.com’s existing inventory level of such Alarm.com-ready Products on such
day, and calculate either success or stock out for that day, where (a) success
means that such inventory exceeds the day’s demand, and (b) stock out means that
such inventory is less than the day’s demand. At the end of each month, Buyer
will calculate the actual fulfillment level, which shall be the quotient of the
number of success days over the total number of shippable days for the month.




51

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


(iv)
Supply Flexibility. Alarm.com will provide upside supply flexibility of +[***]%
of the forecasted demand of Alarm.com-ready Products within [***] days; and
+[***]% of the forecasted demand of Alarm.com-ready Products beyond [***] days.
Alarm.com will maintain [***] ([***]) [***] of unique/long lead time
Alarm.com-ready Product components to minimize lead-time.

(v)
Tooling. Buyer shall reimburse Alarm.com for any custom or specialized tooling
purchased by Alarm.com, with Buyer’s prior approval, for use solely in the
manufacture of ADT Custom Products (as defined in Schedule 6). All such tooling
shall be owned by Buyer ADT and shall only be used by Alarm.com in the
manufacture of Custom Products for Buyer. All such tooling shall be
appropriately marked as the property of Buyer and shall be handled in accordance
with industry standard practices for prevention of physical damage and
environmental concerns. Alarm.com shall maintain property insurance for the full
replacement value of such tooling. Alarm.com expressly agrees to return such
tooling to Buyer upon request and acknowledges that it has no power or authority
to sell, transfer, deliver, modify, transform or otherwise use such tooling,
except as expressly permitted by the Agreement. Alarm.com hereby irrevocably
appoints Buyer as its attorney-in-fact (which appointment is coupled with an
interest) and authorizes Buyer to file a financing statement with respect to its
ownership of such tooling in such jurisdictions as Buyer deems appropriate, as
well as any continuation statements and amendments thereto.

C.Minimum Order Quantity. Buyer will only accept and Alarm.com shall agree to a
Minimum Order Quantity (“MOQ”) per Purchase Order equal to twenty (20) units of
any Alarm.com cellular or broadband gateway SKU, five (5) units of any camera
SKU, twenty (20) units of any Image Sensor SKU, or five (5) units of any home
automation SKU sourced from Alarm.com. Alarm.com, at its discretion, may opt to
fill smaller orders for ADT on an occasional basis, or when the part is a seldom
used product.
D.Exclusivity. This Agreement shall not impose any obligation of exclusivity on
either party hereto, and each party shall be free to purchase and sell goods and
services similar or identical to the Alarm.com-ready Products from and to third
parties, at its sole discretion. This Agreement is neither a requirement nor an
output contract.
E.Software. In the event the Alarm.com-ready Products include or incorporate
software developed, owned or licensed by Alarm.com including embedded software
and firmware (“Product Software”), Alarm.com hereby authorizes Buyer to sell,
resell and or license the Product Software to the Subscribers subject to the
terms of the Agreement.
F.Hardware. “Product Hardware” shall be defined as Alarm.com-ready Products or
any portion thereof that includes the compiled version of the Product Software
needed for the device to function.


4.    DISCONTINUATION AND MODIFICATION OF PRODUCTS
A.Discontinuation Notices. Alarm.com may discontinue manufacturing and supplying
Alarm.com-ready Products to and for Buyer (each, a “Discontinued Product”)
during the Term upon [***] ([***]) [***] prior written notice to Buyer (each, a
“Discontinuation Notice”); provided, however, that notwithstanding such
Discontinuation Notice, Alarm.com shall continue to make each Discontinued
Product available for purchase by Buyer hereunder for so long as Alarm.com
continues to supply such Discontinued Product to any of its other customers.
B.Alarm.com-ready Product Modifications. Alarm.com will use its commercially
reasonable efforts to ensure that all Alarm.com-ready Products that are modified
by Alarm.com after the Effective Date (“Modified Product(s)”) shall be
“compatible” (as defined herein) in such modified form with all hardware and
software utilized by Buyer in conjunction with such Modified Products (including
monitoring software) prior to the modification thereof (collectively, “Existing
Systems”). In all cases where Alarm.com cannot assure that Modified Products
will be compatible with Existing Systems, Alarm.com will provide Buyer with
three (3) months written notice in advance of Alarm.com’s implementation of such
modification, and will use its commercially reasonable efforts to continue to
manufacture compatible Alarm.com-ready Products. For the purposes of the
Agreement, an Alarm.com-ready Product shall be “compatible” if it will continue
to perform all significant functions when used in conjunction with Existing
Systems, without any modification to such Existing Systems. In addition to the
foregoing, Alarm.com shall use commercially reasonable efforts to notify Buyer
of any material updates, revisions, changes, enhancements or other modifications
(“Modifications”) to any Alarm.com-ready Products sold to or offered for sale to
Buyer.


5.    PURCHASE ORDERS
A.Generally. Buyer shall purchase only those Alarm.com-ready Products set forth
on Purchase Orders duly issued by an authorized representative of Buyer’s
corporate Purchasing Department. Each Purchase Order shall, at a minimum,
specify the following information for each Alarm.com-ready Product listed
thereon: (i) the SKU number and Alarm.com-ready Product name; (ii) the quantity
ordered; (iii) the total Purchase Price; (iv) shipping instructions; (v) the
final delivery destination (the “Delivery Destination”); and (vi) the required
delivery date for the Alarm.com-ready Product at the Delivery Destination (the
“Delivery Date”). Purchase Orders shall be submitted to Alarm.com in writing and
may be sent electronically, by facsimile, or by mail.
B.Rescheduling Purchase Orders. Buyer may, free of charge, reschedule the
Delivery Date for any Alarm.com-ready Product prior to Alarm.com’s shipment
thereof by providing Alarm.com with notice thereof (the “Rescheduling


52

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Notice”) electronically, by facsimile, or by mail. The new Delivery Date
specified in such Rescheduling Notice shall then become the new Delivery Date
for the Purchase Order, which shall in all other respects remain in full force
and effect.
C.Cancellation of Purchase Orders. Buyer may cancel any Purchase Order, in whole
or in part, without further obligation or liability to Alarm.com, at any time
prior to Alarm.com’s shipment of the Alarm.com-ready Products covered by such
Purchase Order by providing Alarm.com notice of such cancellation
electronically, by facsimile, or by mail.


6.    SHIPMENT AND DELIVERY
A.Packing. All Alarm.com-ready Products shall be prepared, marked (bar coded),
and packed for shipment in accordance with the packing instructions attached as
Exhibit “C.”
B.Shipping Terms; Freight Charges. Alarm.com shall ship all Alarm.com-ready
Products to Buyer in new condition. Alarm.com shall fill each Purchase Order in
accordance with its terms and the provisions hereof. All Alarm.com-ready
Products shall be shipped to Buyer (Incoterms 2010) Ex-Works, DDU or as required
by Buyer. Title and risk of loss shall pass to Buyer at the time the
Alarm.com-ready Products are delivered to the Buyer’s carrier at the Ex-Works or
DDU point or the agreed to Incoterms 2010 shipping method. Alarm.com shall
convey to Buyer good title, free and clear of all liens and other security
interests. Freight charges shall be billed by Buyer’s designated carrier to
Buyer’s third party carrier account(s) (as designated by Buyer) unless otherwise
specified in the Purchase Order. If Alarm.com fails to deliver Alarm.com-ready
Products in accordance to the lead-time specified in the Agreement or the
applicable Purchase Order, then Alarm.com will be responsible for all premium
freight charges and any other associated costs required to supply
Alarm.com-ready Product to Buyer as soon as possible. 
C.Shipping Delays. Alarm.com will immediately notify Buyer in writing of any
event or condition that could delay delivery of the Alarm.com-ready Products
beyond the Delivery Date; provided, however, that such notification shall not
require Buyer to accept any late shipment or waive any of its rights or remedies
with respect thereto.
D.Excess and Premature Product. Buyer shall not be obligated to accept or pay
for: (i) any Alarm.com-ready Products in excess of the quantity ordered in its
Purchase Order (“Excess Product(s)”), or (ii) deliveries arriving more than five
(5) days in advance of the Delivery Date specified on the Purchase Order
(“Premature Product(s)”).
E.Product Documentation. Alarm.com shall enclose with each shipment of
Alarm.com-ready Products one (1) complete up-to-date set (in electronic or paper
format) of its standard user manuals, technical manuals setting forth pertinent
information relating to the operation, installation and maintenance of
Alarm.com-ready Products, including all warranties and Alarm.com-ready Product
warnings, for each Alarm.com-ready Product shipped (collectively, “Product
Documentation”). Each Alarm.com-ready Product shall materially conform to the
“Performance Warranty” (as defined below) and the terms of the Agreement and
applicable orders (each, a “Conforming Product”). An Alarm.com-ready Product
will not be deemed a Conforming Product until Buyer receives the corresponding
Product Documentation therefor. Buyer shall have the right to use, reproduce,
translate and disclose information contained in the Product Documentation to its
customers for marketing, maintenance and repair of Alarm.com-ready Products and
for such other purposes as Alarm.com may expressly authorize in writing.


53

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




F.Inventory Held By Alarm.com. In the event, at the request and consent of
Buyer, Alarm.com holds or maintains possession, custody or control of any
Alarm.com-ready Products sold to Buyer hereunder, Alarm.com shall hold all such
Alarm.com-ready Products in trust for Buyer, and shall physically segregate and
identify all such Alarm.com-ready Products as being property of the Buyer.


7.    PERFORMANCE WARRANTY; INSPECTION; ACCEPTANCE
A.Performance Warranty. Alarm.com hereby warrants to Buyer that for a period of
the earlier of twelve (12) months from the date of sale to the applicable
Subscriber or eighteen (18) months after delivery to Buyer (the “Warranty
Period”) that the Alarm.com-ready Products shall: (i) be fit for their intended
purpose; (ii) be free from material defects in materials, workmanship, and
design; (iii) operate in material conformity with the performance,
functionality, and other specifications contained in its Documentation; and (iv)
materially conform to all specifications, drawings, and descriptions referenced
or set forth in the applicable Purchase Order (collectively, the “Performance
Warranty”). The Performance Warranty shall survive the termination and
expiration of the Warranty Period with respect to any claim made by Buyer prior
to such termination or expiration. Notwithstanding anything contained herein to
the contrary, Buyer may, at its option, assign or otherwise transfer the
Performance Warranty, in whole or in part, on any particular Alarm.com-ready
Product(s) to any of the Subscribers; whereupon (a) such Subscriber may enforce
such Performance Warranty against Alarm.com on, in, and for such Subscriber’s
own behalf, name, and benefit, and (b) Buyer may enforce such Performance
Warranty against Alarm.com on, in, and for Buyer’s or such Subscriber’s behalf,
name, or benefit.
B.Warranty Obligations. All return shipments of defective Alarm.com-ready
Products to Alarm.com shall be at Alarm.com’s sole cost, risk, and expense.
Alarm.com shall bear all shipping cost for warranty returns. Buyer has the right
to return Alarm.com-ready Product on a per occurrence basis. No minimum quantity
shall be required for returns. At the end of the Warranty Period, Alarm.com will
make available to the Buyer any technical documentation (including schematic
diagrams), repair parts (to be sold to Buyer at Alarm.com’s cost) and training
for Buyer technicians as may be reasonably required to permit Buyer to maintain
and repair the Alarm.com-ready Products. Notwithstanding the foregoing,
Alarm.com will have no warranty obligations for Alarm.com-ready Products that
are not actually defective or were broken or rendered defective by ADT or an ADT
Dealer.
C.Excessive Failure Rates; Recalls. In addition to the Performance Warranty and
during the first 36 months of Alarm.com-ready Product deployment, if (i) any of
the Alarm.com-ready Products manufactured by (or for) Alarm.com and purchased by
ADT or an ADT Dealer from Alarm.com experience greater than [***] annual failure
rate (as measured by mutually agreed upon quality metrics/systems) after
shipment of such Alarm.com-ready Product(s) to Buyer, or (ii) any
Alarm.com-ready Product manufactured by (or for) Alarm.com and purchased by ADT
or an ADT Dealer from Alarm.com is subject to a mandatory or voluntary recall
issued by Alarm.com, Alarm.com shall [***], provided further that Buyer provides
to Alarm.com (a) reasonable documentation to Alarm.com demonstrating that the
Alarm.com-ready Products are defective for failing to comply with Alarm.com’s
warranty hereunder and not due to misuse, abuse, improper installation or other
causes not attributable to Alarm.com; and (b) a reasonable opportunity to
inspect the defective Alarm.com-ready Products to confirm compliance with the
foregoing terms. For the avoidance of doubt, Alarm.com will only be required to
reimburse ADT for such occurrences when Alarm.com has sold the Alarm.com-ready
Product directly to ADT, and not when such Alarm.com-ready Product has been sold
by another manufacturer or distributor to ADT. For the further avoidance of
doubt, the loss of cellular coverage and/or the expiration of a battery do not
constitute a product failure for the purposes of measuring this failure rate.
D.Out of Box Warranty. Alarm.com will provide new warranty advance replacement
for out-of-box failures if the failure occurs within ninety (90) days of the
date of receipt by Buyer.  Alarm.com will issue a warranty advance replacement
number and form to Buyer.  A copy of the advance replacement number will be sent
by Buyer with the defective item in order for Buyer to receive proper credit. 
Warranty advance replacements must be returned to Alarm.com within fifteen (15)
days of Alarm.com issuing the advance replacement number to Buyer. Alarm.com
will ship the new warranty advance replacement by the same way of the original
invoice.  If Buyer wants it shipped any other way, the Buyer must pay all
shipping charges. Alarm.com will immediately ship the replacement item at no
cost to Buyer.  If, however, after Alarm.com receives the defective product, the
item is found to be outside of the warranty period, then the Buyer will be
notified and charged for the item.


54

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




E.Inspection. All Alarm.com-ready Products shall be subject to inspection and
testing by Buyer prior to acceptance and payment of the Purchase Price therefor.
Any Alarm.com-ready Product requiring installation shall not be deemed finally
accepted until Buyer establishes that such Alarm.com-ready Product conforms to
the Performance Warranty or Software Warranty, as applicable, through
installation, inspection, or use thereof. The Performance Warranty and Software
Warranty, as applicable, on each Alarm.com-ready Product shall survive any
testing, inspection, delivery, payment, and acceptance of any Alarm.com-ready
Product by Buyer.
F.Support for Discontinued Products. Alarm.com shall continue to offer
Alarm.com-ready Product support to repair and/or provide service parts for a
period of three (3) years beginning with the date the Alarm.com-ready Product is
discontinued or no longer offered for sale by Alarm.com.
G.Rights and Remedies. No payment shall be due hereunder for any amount invoiced
for any defective Alarm.com-ready Product, Excess Product, Premature Product, or
any Alarm.com-ready Product not received at the Delivery Location (“Undelivered
Product(s)”). Nothing herein shall limit Buyer’s right to cancel Purchase Orders
for defective Alarm.com-ready Products and Undelivered Products hereunder or
Buyer’s right to revoke its acceptance of any defective Alarm.com-ready Product
under the Agreement or Applicable Law. All of Buyer’s rights and remedies under
this Section for defective Alarm.com-ready Products shall be in addition to, and
cumulative with, Buyer’s other rights and remedies under the Agreement, at law,
or in equity.


11.    ADDITIONAL WARRANTIES
In addition to the Performance Warranty provided herein, Alarm.com hereby
represents and warrants to Buyer that:
(i)
All information provided by Alarm.com to Buyer with respect to the
Alarm.com-ready Products is complete and accurate in all material respects;

(ii)
Alarm.com and all Alarm.com-ready Products shall materially conform to Quality
Assurance Requirements provided by ADT, and to the requirements applicable to
suppliers pursuant to The ADT Supplier Social Responsibility Guide which are
available at http://www.adt.com/about-adt/ethics. ADT shall provide Alarm.com
with notice of any material change to the ADT Supplier Social Responsibility
Guide.

(iii)
The Alarm.com-ready Products manufactured by (or for) Alarm.com comply with all
Applicable Laws or regulations applicable to manufacturers of the
Alarm.com-ready Products, including the restriction on the use of certain
hazardous substances in electrical and electronic equipment, including, but not
limited to, RoHS, WEEE, REACH, etc., and other environmental protection laws
and/or regulations.

(iv)
Except as disclosed by Alarm.com to ADT in writing, no Open Source Software is
incorporated (either directly by Alarm.com, or indirectly, by the incorporation
of third party software that itself incorporates Open Source Software) into or
required for the intended use or operation of any of the Alarm.com-ready
Products.  In the event that Alarm.com develops new Alarm.com-ready Products or
modifies its existing Alarm.com-ready Products to incorporate Open Source
Software into, or require Open Source Software for the operation of, such
Alarm.com-ready Products, Alarm.com shall provide prompt written notice of such
fact to Buyer.  Alarm.com is and shall continue to be in full compliance with
the terms of all licenses relating to the Open Source Software incorporated into
or required for the operation of any of the Alarm.com-ready Products (“Open
Source Licenses”).  None of the Open Source Licenses obligate or will obligate
Buyer to make any source or object code available to third parties or to include
any license agreement, copyright notice or other attribution when distributing
any Alarm.com-ready Product, except for any such items that Alarm.com has
included in or with such Alarm.com-ready Products.  None of the Open Source
Licenses obligate or will obligate Buyer to (A) distribute or disclose any other
software combined, distributed or otherwise made commercially available with
such Open Source Software in source code form or (B) license or otherwise make
available such Open Source Software and/or other software combined, distributed
or otherwise made commercially available with such Open Source Software or any
associated Intellectual Property on a royalty free basis.  As used herein, the
term “Open Source Software” means any software, program, module, code, library,
database, driver or similar component (or portion thereof) that is royalty free,
proprietary software, the use of which requires any contractual obligations by
the user such as, without limitation, that software that is subject to,
distributed, transmitted, licensed or otherwise made available under any of the
following licenses: GNU General Public License, GNU Library or “Lesser” Public
License, Berkeley Software Design (BSD) license (including Free BSD and
BSD-style licenses), MIT license, Mozilla Public License, IBM Public License,
Apache Software License, Artistic license (e.g., PERL), Sun Industry Standards
Source License, Sun Community Source License (SCSL), Intel Open Source License,
Apple Public Source License, or any substantially similar license, or any
license that has been approved by the Open Source Initiative, Free Software
Foundation or similar group.



55

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 6 - Product Development & Intellectual Property


1.
INTELLECTUAL PROPERTY



1.1 Ownership. The parties anticipate that the activities performed under the
Agreement will result in the creation of technology and related Intellectual
Property Rights. The parties agree that ownership of the Intellectual Property
Rights will, as between the parties, be determined as described below.


(i)Intellectual Property Rights. “Intellectual Property Rights” means all of the
following, whether protected, created, or arising under the laws of the United
States or any other foreign jurisdiction:


(a)All patents, patent disclosures, patent applications (along with all patents
issuing thereon), statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing, all patent
rights in improvement thereto, and any extensions, reissues, restorations and
reexaminations thereof, and all rights therein provided by international
treaties or conventions;
(b)copyrights, mask work rights, database rights and design rights, whether or
not registered, published or unpublished, and registrations and applications for
registration thereof, and all rights therein whether provided by international
treaties or conventions or otherwise;
(c)rights in trade secrets, proprietary information, and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, bills of materials and component layouts, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals);
(d)all sui generis rights in computer software (including data and related
documentation) and all copies and tangible embodiments thereof (in whatever form
or medium) specifically including source code; anD
(e)all other applications and registrations related to any of the intellectual
property rights set forth in the foregoing clauses (a) - (d) above.


(ii)Background IP. Alarm.com shall continue to own all right, title, and
interest in and to all Intellectual Property Rights in technology developed or
owned by Alarm.com prior to the Effective Date or developed after the Effective
Date independent of the Agreement including, without limitation, the Alarm.com
Services, Alarm.com-ready Products, derivatives and improvements thereof
(“Alarm.com Background IP”). For the avoidance of doubt, any derivatives or
improvements to the Alarm.com Services and Alarm.com-ready Products that
Alarm.com makes as a result of any feedback or suggestions provided by ADT or
ADT Dealers in the ordinary course of business (which is not ADT Background IP,
an ADT Invention, or a Joint Invention) shall also be deemed Alarm.com
Background IP. ADT shall continue to own all right, title, and interest in and
to all Intellectual Property Rights in technology developed or owned by ADT
prior to the Effective Date or developed after the Effective Date independent of
the Agreement including, without limitation all ADT Customer Data and all
technology created by or on behalf of ADT that may interoperate with the
Alarm.com Services and Alarm.com-ready Products, along with derivatives or
improvements thereof (“ADT Background IP”).


56

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




(iii)Alarm.com Inventions. Except for ADT Custom Products, Alarm.com shall own
all right, title and interest in and to all Intellectual Property Rights in
technology that is created solely by the employees or contractors of Alarm.com,
and not by employee(s) or contractors of ADT, whether patentable or not, during
the Term of the Agreement and under the Agreement (“Alarm.com Inventions”).


(iv)ADT Inventions. ADT shall own all right, title and interest in and to all
Intellectual Property Rights in technology that is created solely by the
employees or contractors of ADT, and not by employee(s) of Alarm.com, whether
patentable or not, during the Term of the Agreement and under the Agreement
(“ADT Inventions”).


(v)ADT Custom Products. All right, title and interest in and to Intellectual
Property Rights in ADT Custom Products shall be the sole property of ADT,
subject to Alarm.com’s ownership of the Alarm.com Background IP. All source
code, specifications, and Documentation therefor, including flow charts and
diagrams, produced by or as a result of ADT Custom Products shall be the sole
and exclusive property of ADT (subject to Alarm.com’s ownership of the Alarm.com
Background IP), it being intended that such material shall be deemed "works made
for hire," of which ADT shall be deemed the author. To the extent that such
materials are not deemed "works made for hire," Alarm.com hereby irrevocably
grants, assigns, transfers, and sets over unto ADT all right, title, and
interest of any kind, nature, or description in and to the materials. Alarm.com
shall be entitled to use the materials only as permitted in the Agreement.
Alarm.com agrees to execute any documents reasonably requested by ADT and at
ADT’s sole expense in connection with the registration of copyrights in the
materials produced hereunder.


(vi)Joint Inventions. Except as provided in paragraphs 1.1(i)-(v) above, ADT and
Alarm.com shall jointly own all right, title and interest in and to Intellectual
Property Rights in technology that is jointly created by at least one employee
or contractor of Alarm.com and at least one employee or contractor of ADT,
whether patentable or not, during the Term of the Agreement and under the
Agreement (“Joint Inventions”). Each party shall have the right to grant
licenses to third parties to practice such Joint Inventions without the prior
written consent of, or payment to, the other party, provided that: (a) Alarm.com
shall not grant any license to an ADT Competitor without ADT's prior written
agreement, and (b) ADT shall not grant any license to any third party that
carries on a business that is competitive with the business carried on by
Alarm.com at such time. Neither party may assign, convey, or transfer its rights
in the Joint Invention to any third party without the prior written agreement of
the other party. For the avoidance of doubt, Alarm.com may use Joint Inventions
in the provision of the Alarm.com Services by Alarm.com to its customers.


(vii)Documentation. Alarm.com shall own the copyrights in all Documentation that
Alarm.com provides to ADT except for Documentation for ADT Custom Products. To
the extent that ADT creates derivative works in Alarm.com Documentation,
Alarm.com shall own the copyrights in such derivative works.


(viii)ADT IP and Alarm.com IP. For clarity, ADT IP (“ADT IP”) shall mean,
together, ADT Background IP, ADT Inventions, and all specifications for and
Intellectual Property Rights in ADT Custom Products, all as further defined in
this Section 1.1. Alarm.com IP (“Alarm.com IP”) shall mean, together, Alarm.com
Background IP and Alarm.com Inventions, copyright in derivative works of
Alarm.com APIs, server Documentation, and all specifications for and
Intellectual Property Rights in the Alarm.com Services and Alarm.com-ready
Products (except for Intellectual Property Rights in ADT Custom Products which
shall be owned by ADT), all as further defined in this Section 1.1.


1.2Prosecution of Patents in Joint Inventions.


(i)    The parties shall make reasonable commercial efforts to mutually
determine (a) whether a patent application or applications shall be filed on
Joint Inventions, (b) the party that will prepare and file any such application,
(c) the party that will be responsible for the prosecution of such application,
(d) the party responsible for the maintenance of any patent granted in respect
of such any such application, and (e) the country or countries in which such
application is or applications are to be filed. The party determined to be
responsible for subsections (i) - (iv) in respect of any Joint Patent shall
promptly notify the other party of any action required by the other party in
regard to such patent or patent application.


57

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




(ii)    Any expenses incurred in preparing or filing patent applications
relating to, and maintaining patents granted with respect to, Joint Inventions
shall be divided equally between the parties. In the event that a party does not
desire, or otherwise refuses, to contribute by paying its share of the expenses
of such application or maintenance (the “Non-Contributing Party”), then the
Non-Contributing Party agrees to vest in the other party (a) all rights
worldwide in, and all patent rights issued in respect of, the Joint Invention
that is the subject of such application or required maintenance, and (b) to the
extent permitted by Applicable Laws, all claims with respect to any patent
rights issued in respect of the Joint Invention that is the subject of such
application, whether known or unknown; and the Non-Contributing Party hereby
irrevocably assigns, conveys, and transfers to the other party all right, title
and interest in and to, and all such claims with respect to, the Joint Invention
that is the subject of such application or required maintenance. The
Non-Contributing Party shall execute, without compensation, all documents
necessary for the perfection of the other party’s interests in any Joint
Invention that is the subject of such application or required maintenance.


2.    ADT DATA


(i) ADT shall own and retain all right, title and interest, including all
Intellectual Property Rights, in and to all ADT Data, including in particular
all ADT Customer Data. Alarm.com acknowledges and agrees that notwithstanding
any reformatting, modification, reorganization or adaptation of the ADT Data (in
whole or in part) during its incorporation, storage or processing, or the
creation of derivative works from the ADT Data, the same will remain ADT Data
and will be subject to the terms and conditions of the Agreement. This Agreement
does not grant to Alarm.com any license or other rights, express or implied, in
the ADT Data, except that ADT grants to Alarm.com a limited, non-transferable,
non-sublicensable license during the Term of the Agreement to use ADT Data for
the sole purpose of performing Alarm.com’s obligations under the Agreement. The
parties recognize that Alarm.com, may at times, use the ADT Data in aggregated
form to monitor usage and performance of its products and services and to make
improvements to such products and services. Alarm.com also makes available
certain statistics, such as percentage of homes impacted by a power outage,
which rely on aggregated data from all Alarm.com customers, including ADT Data.
Alarm.com agrees that it shall never use ADT Data to market directly to ADT
customers without ADT’s consent, even after the Agreement terminates or expires.


(ii) In the event that Alarm.com wishes to access and/or use any portion of the
ADT Data for any other purpose (including activation of any new feature of the
Alarm.com Services or an Alarm.com-ready Product), Alarm.com shall make such
request in writing to ADT’s Vice President of Product Development (or equivalent
person at that time), who shall promptly review such request and either
authorize such request in writing on such commercially reasonable terms as ADT
in its sole discretion may determine or reject it.




58

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




3.    PRODUCT DEVELOPMENT


3.1 Alarm.com Roadmap


(i)    Within [***] ([***]) days after the Effective Date, and, at a minimum,
every [***] ([***]) months during the Term thereafter, Alarm.com shall provide
to ADT a preview of the latest version of its Product Roadmap prior to its
general release of the Alarm.com Services and Alarm.com-ready Products.


(ii)    As used herein, “Product Roadmap” means the document or briefing made
generally available to Alarm.com dealers that will detail (a) any and all
features projected for upgrades and updates scheduled to be developed during the
next succeeding [***] ([***]) months, (b) the target date on which such updates
and upgrades are scheduled to be generally commercially available, (c) the
hardware products and functionality that Alarm.com intends to support (including
the types of regulatory certification (if any) that Alarm.com intends to obtain
for such hardware products); and (d) all of Alarm.com’s long term product plans
for the following [***] ([***]) months; provided, however, Alarm.com will
maintain a separate Product Roadmap for ADT (the “ADT Product Roadmap”) that
will catalogue any ADT Custom Products. Alarm.com will maintain the ADT Product
Roadmap for ADT alone.


(iii)    To the extent that the Product Roadmap or the ADT Product Roadmap
includes ADT IP and/or Alarm.com IP, nothing in this Article 6 shall be
construed to grant an ownership interest, nor license rights, in or to such ADT
IP and/or Alarm.com IP.


3.2 ADT Custom Products


(i)    ADT may request that Alarm.com provide ADT with ADT Custom Products,
provided, however, any updates or upgrades made generally available to ADT and
Alarm.com’s other customers will not constitute ADT Custom Products. “ADT Custom
Products” means all deliverables, inventions, discoveries, designs, and new
versions of existing Alarm.com Services or Alarm.com-ready Products that
Alarm.com develops solely for ADT hereunder, but excludes all Alarm.com
Background IP. The parties will agree upon a written Statement of Work (“SOW”)
for developing ADT Custom Products, subject to the terms of the Agreement and
subject to mutually agreed upon terms regarding compensation, development,
acceptance, and support with respect to such ADT Custom Products. Both ADT and
Alarm.com agree that ADT Custom Products will not affect the Fees described in
Schedule 2 (Pricing Schedule) and Schedule 7 (Connect Platform Terms), except
that in some cases such ADT Custom Products may include an ongoing monthly fee
for the new service if agreed upon in the SOW. ADT will not be obligated to
compensate Alarm.com for the development of any ADT Custom Products other than
as set forth in an SOW or otherwise agreed to in writing by ADT and Alarm.com.
Alarm.com will deliver the source code for each ADT Custom Product along with
the specifications and Documentation relating to such ADT Custom Product, upon
delivery or as otherwise agreed in an SOW. Without limiting Alarm.com’s sole
ownership of the Alarm.com Background IP, no provision in this Article 3 or
elsewhere shall be construed to conflict with or limit ADT’s sole ownership of
all Intellectual Property Rights in an ADT Custom Product.


59

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




(ii)    If Alarm.com wishes to use any portion of an ADT Custom Product for any
of its other customers, ADT in its sole discretion may agree to license such
portion of the ADT Custom Product to Alarm.com for such purpose at a mutually
agreeable license fee and other commercially reasonable terms. The parties will
address whether or not Alarm.com has a right to use any or all of an ADT Custom
Product for its other customers, and in what timeframes such right would be
exercisable, at the time that the SOW for the ADT Custom Product is developed.
It is anticipated that the circumstances surrounding each ADT Custom Product
will be different, and as such the SOW will vary from initiative to initiative,
but the parties agree generally that an ADT Custom Product would be offered
exclusively for ADT customers for a period of one to two years, and then
generally enabled for other Alarm.com customers.


3.3    Integration with Third-Party Products. At ADT’s request, Alarm.com agrees
to work with ADT to ensure that the Alarm.com Services and Alarm.com-ready
Products integrate with third party products and platforms in accordance with
the following:


(i)    ADT will identify hardware manufacturers and Alarm.com will work directly
with a reasonable number of these hardware manufactures to facilitate the
design, testing, and introduction of hardware products that interface to
Alarm.com-ready Products and the Alarm.com Services in order for them to provide
products for ADT. In such cases, Alarm.com will (a) work with the hardware
manufacturer to develop requirements and a specifications document that details
the hardware, software, and firmware capabilities needed to support the
integration (including CPU performance, connectivity, hardware modules,
operating system and version(s), device drivers, and tool chain capabilities),
(b) work with the hardware manufacturer to develop the software and
implementation process that the hardware manufacture will use to compile and
configure the software onto the target hardware platform, (c) provide the
hardware manufacturer with a validation test that exercises the Alarm.com
software on the target hardware platform, (d) work with the hardware
manufacturer to ensure that all issues are resolved and that the Alarm.com
validation tests pass, (e) perform bring-up (assure product works in a
production environment) and final test using the final hardware platform
provided by the hardware manufacturer, (f) perform Alarm.com’s quality-assurance
tests on the hardware, and (g) generate an “application performance report” to
indicate if the implementation by their hardware manufacturer meets the
application performance specifications as defined in (a) and is acceptable to
ADT. Alarm.com agrees to cooperate with the hardware manufacturers but
Alarm.com’s obligation to work with any hardware manufacturers under this
Section 3.3(i) shall be subject to the applicable hardware manufacturer
similarly working with Alarm.com, entering into confidentiality or other
agreements with Alarm.com on terms and conditions acceptable to Alarm.com acting
reasonably, and providing reasonable cooperation and support to Alarm.com. To
the extent the activities in this Section 3.3(i) are not in the Product Roadmap,
such work will be done pursuant to a mutually agreed SOW.


3.4    Issuance of SOW. In each instance when ADT desires to engage Alarm.com to
develop ADT Custom Products or perform other services not set forth in the
Agreement or an existing Schedule, exhibit or other attachment hereto, the
parties will develop and agree upon an SOW defining the services to be provided
by Alarm.com, the deliverables (“Deliverables”) and such other details as the
parties deem appropriate, and Alarm.com will render such services in accordance
with the schedule and standards described in the applicable SOW and in the
Agreement. Each SOW shall set forth: (i) a description of the services to be
furnished by Alarm.com and corresponding date by which each is to be completed;
(ii) the extent (if any) that Alarm.com will maintain, monitor, and support the
Deliverable on an ongoing basis; (iii) the compensation to be paid by ADT; (iv)
the applicable acceptance criteria (if any); (v) the name of the Project Manager
for each party; and (vi) such additional terms and conditions as may be mutually
agreed upon by the parties thereto. Each SOW will be governed by the terms of
the Agreement and will be binding upon the parties and will be deemed to
constitute a part of the Agreement as if fully set forth herein and all rights
and obligations of the parties will be deemed to apply to such SOW as if fully
set forth therein. In the event of a conflict between the terms and conditions
of the Agreement and the terms and conditions of any SOW, the terms and
conditions of the Agreement will control, unless an SOW makes specific reference
to the section of the Agreement that is to be amended in the SOW. Any exceptions
expressly agreed upon in writing by ADT and Alarm.com pursuant to a particular
SOW will apply only for purposes of that SOW, and will not be deemed to in any
way amend, modify, cancel, or waive the provisions of the Agreement for any
other SOW.


60

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




3.5    Project Managers. Each party shall appoint a “Project Manager” to act as
liaison with the other party with respect to the ADT Custom Products, as
identified on each SOW. The Project Managers shall participate in review
meetings as set forth in the applicable SOW or otherwise by mutual agreement.
The Project Managers shall have primary responsibility for coordinating all
major decisions related to the development of ADT Custom Products. In addition,
if required, Alarm.com shall appoint a project resource to manage the
development of ADT Custom Products on the development and test environment
provided by ADT. The Project Managers shall have the authority to represent each
of their respective parties and make any changes to an SOW pursuant to the
procedures set forth herein. Each party may replace its Project Manager from
time to time as it deems necessary or appropriate upon written notice to the
other party.


3.6     Functional/Design Specifications.
(i) For each SOW, Alarm.com shall develop and complete, with ADT’s reasonable
cooperation, and deliver to ADT the following specification documents, to the
extent applicable:


(a)A document reasonably satisfactory to ADT, setting forth the functional
capabilities, parameters and requirements applicable to the development of a
Deliverable (the “Functional Specifications”). The Functional Specifications may
include user pertinent procedures, data entry requirements and correction
procedures, required input formats, output formats (including screen formats and
report forms which will be produced or will be capable of being produced),
interface requirements among various sub systems, error deduction capabilities,
error correction and recovery procedures, and security devices, as is
appropriate to adequately detail the Deliverable for testing, evaluation and
functionality purposes; and


(b)A document reasonably satisfactory to ADT detailing the design and
architecture of the Deliverable (the “Design Specifications”). The Design
Specifications will include descriptions of system environments, identification
of system files and support modules, definition of on line and batch modules and
other design characteristics, along with design development tools, flow charts,
program logic, data base layouts, utilities, sub routines, and other programming
characteristics, as is appropriate to adequately define the Deliverable’s scope
and functionality and will identify all third party software that may be part of
the Deliverable. The Functional Specifications and Design Specifications shall
form a part of and be incorporated into the SOW.
(ii)ADT shall have the right to maintain and use the Alarm.com-ready Products in
pre-launch product trials, in each trial for up to six (6) months in duration,
involving no more than fifty (50) devices, and for no more than three hundred
(300) participants.


3.7    Payment for SOWs. Unless otherwise expressly indicated in the SOW, ADT
shall pay Alarm.com on a fixed price basis using rates that are no higher than
applicable industry standards.


3.8    Reasonable Efforts. Alarm.com shall develop the ADT Custom Products and
deliver the Deliverables according to the deadlines set forth in the agreed
SOWs. Alarm.com shall diligently perform such development and provide associated
Deliverables in a workmanlike and professional manner consistent with applicable
industry standards. Penalties for Alarm.com’s failure to meet the agreed upon
schedule, if any, and deadlines shall be specified in the applicable SOW.


3.9    ADT Obligations.
(i) At ADT’s option, ADT shall provide Alarm.com with hardware and applications
development and test environments that are unique to ADT, as well as
appropriately trained ADT Personnel, in order to reasonably assist Alarm.com in
performing development and testing of ADT Custom Products at no additional
charge. ADT will also provide reasonable assistance to Alarm.com as Alarm.com
procures specialized hardware for such ADT Custom Products. The parties shall
agree on specific requirements in each SOW.


61

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




(ii) ADT agrees to provide Alarm.com with such assistance as Alarm.com may
reasonably request from time to time in connection with developing the ADT
Custom Products, including any activities relating to regulatory certification;
provided, however, Alarm.com will be responsible for obtaining such regulatory
compliance.


3.10    Change Control. ADT may request reasonable changes to the scope of
Services or any SOW by submitting a request in writing to Alarm.com. Once ADT
has submitted the request, Alarm.com will use reasonable efforts to respond
within five (5) business days with a proposal for undertaking the applicable
tasks, a price quote setting forth the fees (if any) applicable to the change,
and a timetable for performing the tasks. If ADT accepts Alarm.com's proposal,
Alarm.com shall prepare a change control form (“Change Control Form”) pursuant
thereto. Once the parties agree, then the Change Control Form, upon execution by
both parties, shall amend and become a part of the Agreement or the SOW, and
Alarm.com shall proceed to implement such changes in accordance therewith. The
parties will agree upon a Change Control Form that will be used for the
Agreement.


3.11    Parity. Alarm.com shall, at its sole expense as part of the Fees,
continue to incorporate new peripherals, features, and functionality, and
improved performance levels into each of its software platforms used as part of
the Alarm.com Services that are equal to or better than any third party
platforms for interactive security, automation and video services as well as its
own other software platforms, including but not limited to the Connect Platform
("Parity"). Alarm.com’s obligation to achieve and maintain Parity shall not
apply to the significant software features and non-routine hardware design
initiatives for the Connect Platform that are subject to Section 3.2 of Schedule
7.


4.    INTEGRATION OF ADT PRODUCTS


4.1    Alarm.com APIs. Upon ADT’s request, Alarm.com will provide application
programming interfaces (“APIs”) sufficient for ADT to develop and/or modify
non-Alarm.com software applications (“ADT Software”) in order to make them
interoperable with the Alarm.com Services and the Alarm.com-ready Products or,
at ADT’s option, to have a third party develop software applications for use
with Alarm.com-ready Products at no charge, including but not limited to the
API’s illustrated in Exhibit A attached to this Schedule 6. As between ADT and
Alarm.com, all Intellectual Property Rights in such applications developed by
ADT or its third parties shall be ADT IP owned by ADT. For clarity, such ADT IP
does not include the existing or any custom API’s or other modifications made to
the Alarm.com Services (or to any Alarm.com-ready Products owned by Alarm.com)
unless mutually agreed by the parties. As between ADT and Alarm.com, all
Intellectual Property Rights in such applications developed by Alarm.com or its
third parties shall be Alarm.com IP owned by Alarm.com, except for any ADT
Background IP, ADT Invention, or Joint Invention. For the avoidance of doubt,
the parties intend this Section to allow for the development of additional
capabilities on top of the Alarm.com platform, and not as a mechanism to replace
or reproduce significant components of the Alarm.com platform.


4.2    Modifications to the Alarm.com Services. Alarm.com in its sole discretion
from time to time may develop and deploy modifications and enhancements to the
Alarm.com Services which will be deployed to all customers of Alarm.com. With
respect to any material new feature or functionality, Alarm.com will use all
commercially reasonable efforts to provide such new features or functionality on
an “opt in / opt out” basis and ADT will have the right to decide whether to
enable, and subsequently disable, a new feature or functionality for the
Subscribers. Alarm.com will provide ADT with commercially reasonable notice
prior to any deployment of such material new feature for ADT to so decide. In
the event it is not feasible for Alarm.com to provide such an opt-in / opt-out
capability, Alarm.com shall still be permitted to deploy a new feature and
functionality in its discretion; provided however, that Alarm.com will not
deploy any new feature or functionality without the capability to regress the
Software in the event of any Error arising from such deployment, and failure to
do so shall constitute a default of Alarm.com's material obligations under this
Agreement. Alarm.com will not disable or remove any material feature or
functionality affecting the Subscribers without ADT's prior approval.






62

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Exhibit A to Schedule 6 - List of Alarm.com API’s
Alarm.com shall make the following APIs available to ADT.


Customer Management
[***] Order Management
[***] MobileWebServices WSDL
[***]




63

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Schedule 7 - Connect Platform Terms


The terms and conditions applicable to the Alarm.com Services elsewhere in this
Agreement shall apply to the Connect Platform, except that the terms and
conditions set forth below shall apply exclusively to the Connect Platform. To
the extent that the terms and conditions below conflict with any other provision
of this Agreement with respect to the Connect Platform, the terms and conditions
set forth below shall prevail. The provisions of this Schedule 7 shall take
effect upon the closing of the transactions set forth in the APA.
1.    OBLIGATIONS AS TO USE OF THE CONNECT PLATFORM
1.1    Maintain Architecture. During the Initial Term, Alarm.com shall (i)
operate the Connect Platform separate from the remainder of the Alarm.com
Services and shall not merge any portion of the Connect Platform with any other
portion of the Alarm.com Services without the express prior written consent of
ADT; and (ii) maintain the existing hub-based architecture of the Connect
Platform. If Provider merges the Connect Platform with the other Alarm.com
Services at any time after the Initial Term, it shall nevertheless maintain
Parity for, and the hub-based architecture of, the Connect Platform as part of
such merger to ensure continuity of service for ADT Subscribers.
1.2    Exclusivity. During the Term, Alarm.com shall provide the Connect
Platform in the Territory exclusively to ADT and its Affiliates, to any ADT
Dealers existing as of the date of this Agreement, and to any party to a
contract acquired pursuant to the APA to the extent necessary to meet its
obligations under such acquired contract.
1.3    ADT Dealers. ADT shall have the right, in ADT’s sole discretion, to
enable any ADT Dealers to offer the Connect Platform or any other Alarm.com
Service to Subscribers; provided that for any ADT Dealer who is offering the
Alarm.com Services as of the effective date of its contract to become an ADT
Dealer (“Dealer Effective Date”), ADT shall pay the applicable monthly Fee under
Schedule 2 of this Agreement for each Subscriber for twelve months from the
Dealer Effective Date, irrespective of whether or not such Subscriber is using
the Connect Platform, after which ADT shall pay the Subscriber Fee set forth in
this Schedule 7 for any such Subscriber using the Connect Platform.
2.    LICENSE GRANT
2.1    License. Subject to the above and the other terms of this Agreement,
Alarm.com grants to ADT a non-exclusive, worldwide, non-transferable (except as
provided in Section 11.7 of the Agreement) license for the Term and as needed
during the period of Transition Services to (i) use and distribute (subject to
the limitation on distribution below) the Connect Platform in executable form
solely to provide the functionality of the Connect Platform to Subscribers in
the Territory, (ii) provide support to such Subscribers with respect to the
Connect Platform, including support, testing, and administrative functions
associated with hosting and management of hosted systems for the Connect
Platform at ADT' s hosting facility (whether owned or managed by ADT or a
subcontractor), (iii) copy and use, screen shots from the Connect Platform for
the sole purpose of incorporating such screen shots into written end-user
training or marketing materials prepared by ADT (or by a third party for ADT)
for Subscribers subject to Alarm.com’s prior written approval, not to be
unreasonably withheld or delayed, and (iv) use, reproduce, prepare derivative
works of, and distribute Documentation, subject to the ownership provisions of
Section 1.1 of Schedule 6 of this Agreement. For purposes of clarification, (a)
the Connect Platform server software may not be distributed to any third party
other than to a subcontractor, (b) the iScreen software may only be distributed
as embedded into the iScreen and not on a standalone basis other than to provide
updates and upgrade existing iScreen hardware or to subcontractors, and (c) the
iHub software may only be distributed as embedded into the iHub gateway and not
on a standalone basis other than to provide updates and upgrades for existing
iHub gateway hubs or to subcontractors (where “iScreen” and “iHub” are as set
forth in the iControl MSA).


64

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




2.2    Sublicenses. ADT shall not have the right to grant any sublicenses in
connection with any of the rights licensed to ADT hereunder. Alarm.com agrees
that ADT shall have the right to grant sublicenses (i) to ADT Subscribers as
necessary to use the Connect Platform in accordance with the Subscription
Agreement, and (ii) to ADT Dealers to use the Connect Platform for the specific
purpose of marketing, installing, and supporting the Connect Platform, under
terms acceptable to Alarm.com, such acceptance not to be unreasonably withheld
or delayed, provided further that any and all sublicense terms that are
consistent with the Agreement shall be hereby deemed acceptable to Alarm.com.
Such ADT Dealers shall have the right to sublicense the use of the Connect
Platform to their customers who will become ADT Subscribers. ADT shall have no
liability for breach of the sublicense agreement or any other actions by ADT
Dealers or Subscribers, provided that, with respect to ADT Dealers, the
sublicense agreement with ADT Dealers includes an enforceable third party
beneficiary provision for the benefit of Alarm.com, and provided, further, with
respect to ADT Subscribers, ADT will use commercially reasonable efforts to
enforce the terms of ADT’s agreement with such Subscribers. In any event ADT
shall be liable for payment obligations hereunder for such ADT Dealers'
Subscribers.
2.3     Limited Use Licenses. If an ADT customer is no longer a Subscriber under
this Agreement, without expanding the license rights granted under ADT’s
agreement with such customer, Alarm.com agrees that such former customer will
have the perpetual right to use any portions of the Connect Platform in their
hub and/or touchscreen for limited security purposes only and without any
connectivity to the Connect Platform server software. Alarm.com will have no
support obligations for discontinued Subscriber.
3.    DEVELOPMENT
3.1    New Products. The parties recognize that ADT may wish to extend the
Alarm.com Services to a new device or set of devices not yet supported on an
Alarm.com software platform, on Alarm.com’s roadmap, or required for Parity,
such as, for example, the [***] and peripherals. The parties agree to regularly
discuss the ecosystem of commercially available or soon to be commercially
available devices, and Alarm.com agrees that it shall support the requested new
devices with the Connect Platform unless it is not commercially reasonable, in
which case it will be subject to the provisions of the related Section 3.2
below.
3.2    ADT Exclusive Features. Subject to the requirements of Section 3 of
Schedule 6 (Product Development & Intellectual Property) and Section 3.3 below,
the Parties may mutually agree and set forth in an applicable SOW that certain
significant software features and non-routine hardware design initiatives will
be exclusively implemented in the Connect Platform for ADT for a specified
period of time lasting a minimum of [***] ([***]) months, such agreement not to
be unreasonably withheld or delayed (“ADT Exclusive Features”). During such
[***] ([***]) month (or longer, as applicable) time period, Alarm.com shall not
use the ADT Exclusive Features for any third-party and shall not include them in
the Product Roadmap until at least [***] ([***]) days after ADT has Commercially
Launched such ADT Exclusive Feature. All ADT Exclusive Features will be
delivered as part of an Update or Upgrade. To the extent that an ADT Exclusive
Features includes ADT IP and/or Alarm.com IP, nothing in this section shall be
construed to grant an ownership interest, nor license rights, in or to such ADT
IP and/or Alarm.com IP.
3.3    Changes in Functionality. If Alarm.com deletes functions from the Connect
Platform to which ADT is being granted access hereunder and offers those
functions in other or new applications or products, the portion of those other
or new applications or products which contain the functions in question, or the
entire product if the functions cannot be separated out, will be provided to ADT
under the terms of this Agreement or an applicable SOW at no additional charge
to ADT. If the Connect Platform provided to ADT under an SOW are updated as
replacement, renamed or re-branded applications or products for any reason, then
ADT shall be entitled to the same license to use the replacement, renamed or
re-branded product with respect to the Connect Platform that ADT had immediately
prior to such replacement, renaming or re-branding at no additional charge to
ADT so long as the new applications or products are functionally equivalent, at
a minimum, and the same conditions of use apply as to the Connect Platform.


65

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




3.4    Notice of Upgrades. Alarm.com shall provide ADT with no fewer than [***]
([***]) days prior written notice of the delivery of any upgrade to the Connect
Platform (which includes, without limitation, any ADT Exclusive Features and
applicable Custom Products) and shall deliver to ADT, at least [***] ([***])
days prior to the release thereof, all of Alarm.com’s release notes and other
Documentation regarding the upgrade to the Connect Platform to be incorporated
through such upgrade. Additionally, Alarm.com shall provide ADT with early
versions of any such upgrade prior to Alarm.com’s targeted release date;
provided, however, that in no event will the Acceptance Period begin until
Alarm.com has released a final version of the upgrade. The Documentation
provided shall be sufficient to enable reasonably qualified ADT Personnel to
install, configure, and host the Connect Platform and support the installation
and use of the Connect Platform by Subscribers. ADT shall have the right, at no
additional charge, to reproduce solely for its internal use and for use by
Subscribers and ADT Dealers, all manuals and Documentation furnished by
Alarm.com; provided that ADT shall have no right to provide any Documentation
that is not intended for users to any Subscribers.
3.5    Acceptance Period. ADT will have [***] ([***]) days from the delivery of
an upgrade (the "Acceptance Period") to determine whether the upgrade complies
in all material respects with this Agreement, and any applicable SOW and
Specifications. ADT will conduct the acceptance tests or, in ADT's reasonable
discretion, may require that Alarm.com conduct the acceptance tests on the
upgrade as set forth in any applicable SOW. In the event that Alarm.com is
responsible for performing such acceptance tests, then the Acceptance Period
will be deemed to be [***] ([***]) days following Alarm.com’s successful
completion of its acceptance test. ADT shall have the right to be present at and
to monitor all testing activity and Alarm.com shall keep ADT fully informed
concerning such activity.
3.6    Acceptance. ADT shall, within the Acceptance Period, notify Alarm.com
whether ADT has accepted the upgrade or provide Alarm.com with a written list of
material non-conformities that must be corrected. Alarm.com shall thereafter as
quickly as reasonably possible correct, repair, or modify the upgrade, at no
additional charge to ADT, in order to enable retesting. Each time the upgrade
requires retesting for material nonconformities, the applicable Acceptance
Period will restart. If ADT determines that the upgrade, as revised, still does
not comply in all material respects with Agreement and/or any applicable SOW,
then ADT may either: (i) request that Alarm.com repeat the aforementioned
correction process at no additional charge to ADT, or (ii) terminate the
applicable SOW. In the event of termination of an SOW under this provision,
Alarm.com shall refund to ADT, within [***] ([***]) days of written notice of
termination, all sums paid to Alarm.com by ADT under an applicable SOW in
advance of testing for acceptance. If ADT commercially releases an upgrade, it
will be deemed to have been accepted. ADT will not unreasonably withhold or
delay performance of acceptance tests or acceptance of upgrades. Acceptance of
any upgrade having non-conformities (material or otherwise) will not relieve
Alarm.com of its obligation to cure such non-conformities in accordance with the
Support Services or any other provision of this Agreement.
4.    PRICING, BILLING & PAYMENT
4.1    Fees. The Connect Platform shall NOT be subject to the Fees set forth in
Schedule 2 (Pricing) of this Agreement, and instead ADT shall pay Alarm.com the
following Fees for the Connect Platform:


66

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED


Item
Price
Subscriber Fee: a per month fee for each Subscriber using the Connect Platform,
which is all-inclusive as to the use of all Connect Platform components and
functionality (except as mutually agreed for the certain significant software
features and non-routine hardware design initiatives under Section 3.2 of this
Schedule 7), for Alarm.com’s maintenance of the Connect Platform (including its
API’s), and for ADT’s use of all APIs to build and use ADT’s own applications
for accessing the Connect Platform, such as the ADT Website, admin portal,
installer app, and ADT’s “[***]” API server and mobile application.


The amount of the Subscriber Fee for the Connect Platform for each of ADT’s
service offerings for ADT Pulse® shall be:
 
Tier 1 Subscribers: any Subscriber being provided ADT’s Tier 1 offering (or
equivalent) for ADT Pulse using the Connect Platform
$[***] per month
Tier 2 Subscribers: any Subscriber being provided ADT’s Tier 2 offering (or
equivalent) for ADT Pulse using the Connect Platform
$[***] per month
Tier 3 Subscribers: any Subscriber being provided ADT’s Tier 3 offering (or
equivalent) for ADT Pulse using the Connect Platform
$[***] per month
One-Time iHub Fee: a one-time software license fee per hub for the first
activation of iHub software (as set forth in the iControl MSA) contained in a
hub for use with a Subscriber on the Connect Platform; i.e.,[***]. For clarity,
the fee will also apply to the OneLink device. For any future supported hubs,
ADT and Alarm.com will negotiate any one-time fee in good faith.
$[***] (one-time)
Content Fee:  a per month fee for each Subscriber using the Connect Platform
that is enrolled in the optional service that enables iScreen Widget Content (as
set forth in the iControl MSA) on each dedicated touchscreen.
$[***] per month



If, after the Effective Date, Alarm.com is obligated to pay a per subscriber per
month royalty or license fee to a third party for one or more patent rights
covering the use of the Connect Platform, then upon disclosing the complete
terms surrounding such patent royalty or license to ADT, Alarm.com may charge
ADT up to $[***] per month per Subscriber for the amount that Alarm.com has paid
to such third party for such Subscriber under such patent royalty or license
fee. For the avoidance of doubt, the $[***] per month, per Subscriber fee is the
maximum amount that may be passed through to ADT even if there are multiple
licenses and royalties required to be paid by Alarm.com.
4.2    Fees for Renewal Terms. Alarm.com’s Fees under this Schedule 7 shall not
change for the Initial Term. In the event of any Renewal Term, Alarm.com may
increase the Fees by providing notice to ADT at least [***] ([***]) days prior
to commencement of such Renewal Term. Any such increase will not exceed the
percentage change in the Consumer Price Index (All Urban Consumers) during the
immediately preceding Initial Term or Renewal Term.
4.3    Billing & Payment. Alarm.com shall implement a module in the Connect
Platform which provides a daily reconciliation of account activations and
deletions and the total number of accounts at end of day by each of the
Subscriber Fee “tiers” in Section 4.1 above. Such module shall send a daily
report via email to the designated representative of each party. Other
recipients may be added as needed, but the parties agree that this information
is sensitive and shall be provided to others on a need to know basis only.
Unless either party contests the data in the report in writing (email
acceptable) within [***] ([***]) calendar days after the end of each month, then
the report from the last day of the month will become the report of the number
of accounts for which Alarm.com will invoice ADT on the seventh calendar day of
the new month. ADT shall pay the invoiced amount within thirty (30) days
thereafter; provided that ADT shall have the right to withhold payment of any
amount due to Alarm.com under this Schedule 7 that the ADT disputes in good
faith, which withholding shall not constitute a material breach of ADT's payment
obligations under this Agreement. The making of any payment or payments by, on
the behalf of, ADT shall not imply ADT's acceptance of such items or the waiver
of any warranties or requirements of, or rights to make any claims under, this
Agreement.


67

--------------------------------------------------------------------------------

[***] = CONFIDENTIAL TREATMENT REQUESTED




4.4    Other Terms. Except as provided in this Schedule 7, all other billing,
payment, audit, reservation of rights, and dispute resolution provisions shall
otherwise remain as set forth elsewhere in this Agreement.




68